Exhibit 10.5

 

REAL ESTATE MATTERS AGREEMENT

 

This Real Estate Matters Agreement (this “Agreement”) is entered into on
August 1, 2014 between Agilent Technologies, Inc., a Delaware corporation
(“Agilent”), and Keysight Technologies, Inc., a Delaware corporation
(“Keysight”).

 

R E C I T A L S:

 

WHEREAS, the board of directors of Agilent (the “Agilent Board”) has determined
that it is in the best interests of Agilent and its shareholders to create a new
publicly traded company that shall operate the Keysight Business;

 

WHEREAS, in furtherance of the foregoing, the Agilent Board has determined that
it is appropriate and desirable to separate the Keysight Business from the
Agilent Business (the “Separation”) and, following the Separation, make a
distribution, on a pro rata basis, to holders of Agilent Shares on the Record
Date of all the outstanding Keysight Shares owned by Agilent (the
“Distribution”);

 

WHEREAS, in order to effectuate the Separation and Distribution, Agilent and
Keysight have entered into a Separation and Distribution Agreement, dated as of
August 1, 2014 (the “Separation Agreement”); and

 

WHEREAS, in addition to the matters addressed by the Separation Agreement, the
parties desire to enter into this Agreement to set forth the terms and
conditions of certain real estate matters.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Certain Definitions.  The
following terms, as used herein, shall have the meanings stated below. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Separation Agreement.

 

(a)                                 “Actual Completion Date” means, with respect
to each Property, the date upon which completion of the transfer, assignment,
lease or sublease of that Property actually takes place.

 

(b)                                 “Additional Properties” means any leased or
owned properties acquired by Agilent after the date of the Separation Agreement
and before the Operational Separation Date.

 

(c)                                  “Agilent’s Lease” means, in relation to
each Property, the lease(s) or sublease(s) or license(s) under which Agilent or
its applicable Subsidiary (except Keysight)

 

--------------------------------------------------------------------------------


 

holds such Property and any other supplemental document completed prior to the
Actual Completion Date.

 

(d)                                 “HP Environmental Matters Agreement” means,
the Environmental Matters Agreement entered into on November 1, 1999, between
Hewlett-Packard Company (“HP”) and Agilent.

 

(e)                                  “Keysight’s Lease” means, in relation to
each Property, the lease(s) or sublease(s) or license(s) under which Keysight or
its applicable Subsidiary holds such Property and any other supplemental
document completed prior to the Actual Completion Date.

 

(f)                                   “Keysight Leased Properties” means those
Properties identified as “Leased” and identified as a category “F” Property in
the Owned and Leased Properties Spreadsheet.

 

(g)                                  “Keysight Owned Leaseback Properties” means
those Properties identified as “Owned” and identified as a category “D” Property
in the Owned and Leased Properties Spreadsheet.

 

(h)                                 “Keysight Owned Properties” means those
Properties identified as “Owned” and identified as a category “E” Property in
the Owned and Leased Properties Spreadsheet.

 

(i)                                     “Keysight Sublease Property” means each
of those (a) Properties identified as “Leased” and identified as a category “H”
Property in the Owned and Leased Properties Spreadsheet, with respect to part of
which Keysight is to grant a sublease to Agilent and (b) those Properties
identified as “Leased” and identified as a category “J” Property in the Owned
and Leased Properties Spreadsheet, with respect to part of which Keysight is to
grant a sublease to Agilent.

 

(j)                                    “Landlord” means the landlord under
Agilent’s Lease or Keysight’s Lease, and its successors and assigns, and
includes the holder of any other interest which is superior to the interest of
the landlord under Agilent’s Lease or Keysight’s Lease.

 

(k)                                 “Lease Consents” means all consents, waivers
or amendments required from the Landlord or other third parties under the
Relevant Leases to assign the Relevant Leases to Keysight or Agilent, as
applicable, or to sublease the Sublease Properties to Keysight or to sublease
the Keysight Sublease Properties to Agilent or to sublease the Leaseback
Properties to Agilent.

 

(l)                                     “Lease Form” means the form lease
attached hereto as Schedule 4.

 

(m)                             “Leaseback Properties” means those Owned
Properties identified as “Owned” and identified as a category “C” Property in
the Owned and Leased Properties Spreadsheet, with respect to part of which
Keysight is to grant a lease to Agilent.

 

(n)                                 “Leased Properties” means each of (a) those
Properties identified as “Leased” and identified as a category “I” Property in
the Owned and Leased Properties

 

2

--------------------------------------------------------------------------------


 

Spreadsheet and (b) those Properties identified as “Leased” and identified as a
category “J” Property in the Owned and Leased Properties Spreadsheet.

 

(o)                                 “New Lease Properties” means those
Properties identified as “Owned” and identified as a category “A” Property in
the Owned and Leased Properties Spreadsheet.

 

(p)                                 “Owned and Leased Properties Spreadsheet”
means the spreadsheet prepared by Agilent entitled “Owned & Leased Properties to
be Transferred” dated August 1, 2014, as updated from time to time prior to the
Operational Separation Date by mutual written agreement of the parties and
attached hereto as Exhibit A.

 

(q)                                 “Owned Properties” means each of (a) those
Properties identified as “Owned” and identified as a category “B” Property in
the Owned and Leased Properties Spreadsheet and (b) those Properties identified
as “Owned” and identified as a category “C” Property in the Owned and Leased
Properties Spreadsheet.

 

(r)                                    “Property” means the Owned Properties,
the Keysight Owned Properties, the Leased Properties, the Keysight Leased
Properties, the Sublease Properties, the Keysight Sublease Properties, the New
Lease Properties, the Leaseback Properties, the Keysight Owned Leaseback
Properties and the Additional Properties.

 

(s)                                   “Real Estate Services” means any services
relating to the occupation or use of a Property or the carrying out of either
the Keysight Business or Agilent’s other businesses at a Property, including,
without limitation, cleaning, garbage disposal, repair, maintenance,
receptionist services, utilities, mail delivery, copying and facsimile services.

 

(t)                                    “Relevant Leases” means those of
Agilent’s Leases or Keysight’s Leases with respect to which the Landlord’s
consent is required for assignment or sublease to a third party or which
prohibit assignments or subleases.

 

(u)                                 “Retained Parts” means each of those parts
of: (i) the Owned Properties and the Leased Properties which, following transfer
or assignment to Keysight, are intended to be leased or subleased to Agilent,
(ii) the Sublease Properties, and the New Lease Properties which will not, and
which are not intended to, be leased or subleased to Keysight in accordance with
this Agreement, (iii) the Keysight Owned Properties and Keysight Leased
Properties which, following transfer or assignment to Agilent, are intended to
be leased or subleased to Keysight, and (iv) the Keysight Sublease Properties,
which will not, and are not intended to, be leased or subleased to Agilent in
accordance with this Agreement.

 

(v)                                 “Sublease Form” means the form sublease
attached hereto as Schedule 3.

 

(w)                               “Sublease Property” means those Properties
identified as “Leased” and identified as a category “K” Property in the Owned
and Leased Properties Spreadsheet, with respect to part of which Agilent is to
grant a sublease to Keysight.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

PROPERTY

 

Section 2.1                                    Owned Property.

 

(a)                                 Agilent shall convey or cause its applicable
Subsidiary to convey each of the Owned Properties (together with all rights and
easements appurtenant thereto) to Keysight or its applicable Subsidiary, subject
to the other provisions of this Agreement and (to the extent not inconsistent
with the provisions of this Agreement) the terms of the Separation Agreement and
the other Transaction Documents related thereto. Such conveyance shall be
completed on the Operational Separation Date.  In the event of any Owned
Property that is an Agilent Schedule 2 Facility (as defined in the HP
Environmental Matters Agreement), the terms set forth in the Separation
Agreement with respect to the HP Environmental Matters Agreement shall apply.

 

(b)                                 Subject to the completion of the conveyance
to Keysight or its applicable Subsidiary of the relevant Owned Property, with
respect to each Owned Property which is a Leaseback Property, Keysight shall
grant or cause its applicable Subsidiary to grant to Agilent or its applicable
Subsidiary a lease of that part of the relevant Owned Property identified in the
Owned and Leased Properties Spreadsheet and Agilent shall accept or cause its
applicable Subsidiary to accept the same. Such lease shall be completed
immediately following completion of the transfer of the relevant Owned Property
to Keysight or its applicable Subsidiary.

 

Section 2.2                                    Keysight Owned Property

 

(a)                                 Keysight shall convey or cause its
applicable Subsidiary to convey each of the Keysight Owned Properties (together
with all rights and easements appurtenant thereto) to Agilent or its applicable
Subsidiary, subject to the other provisions of this Agreement and (to the extent
not inconsistent with the provisions of this Agreement) the terms of the
Separation Agreement and the other Transaction Documents related thereto. Such
conveyance shall be completed on the Operational Separation Date.

 

(b)                                 With respect to each Keysight Owned
Leaseback Property, Keysight or its applicable Subsidiary shall grant to Agilent
or its applicable Subsidiary a lease in accordance with Section 2.13, of that
part of the relevant Keysight Owned Leaseback Property identified in the Owned
and Leased Properties Spreadsheet and Agilent shall accept or cause its
applicable Subsidiary to accept the same.

 

Section 2.3                                    Leased Property.

 

(a)                                 Agilent shall assign or cause its applicable
Subsidiary to assign, and Keysight shall accept and assume or cause its
applicable Subsidiary to accept and assume, Agilent’s or its Subsidiary’s
interest in the Leased Properties, in accordance with Section 2.13 and subject
to the other provisions of this Agreement and (to the extent not inconsistent
with the provisions of this Agreement) the terms of the Separation Agreement and
the other Transaction Documents. Such assignment shall be completed on the later
of: (i) the Operational Separation Date; and (ii) the earlier of (A) the 10/th/
business day after the effective date of the relevant

 

4

--------------------------------------------------------------------------------


 

Lease Consent and (B) the date agreed upon by the parties in accordance with
Section 2.12(a) below.

 

(b)                                 Subject to the completion of the assignment
to Keysight or its applicable Subsidiary of the relevant Leased Property, with
respect to each Leased Property which is also a Keysight Sublease Property,
Keysight or its applicable Subsidiary shall grant to Agilent or its applicable
Subsidiary a sublease in accordance with Section 2.13, of that part of the
relevant Leased Property identified in the Owned and Leased Properties
Spreadsheet and Agilent shall accept or cause its applicable Subsidiary to
accept the same. Such sublease shall be completed immediately following
completion of the transfer of the relevant Leased Property to Keysight or its
applicable Subsidiary.

 

Section 2.4                                    Keysight Leased Property.

 

(a)                                 Keysight shall assign or cause its
applicable Subsidiary to assign, and Agilent shall accept and assume or cause
its applicable Subsidiary to accept and assume, Keysight’s or its Subsidiary’s
interest in the Keysight Leased Properties, in accordance with Section 2.13 and
subject to the other provisions of this Agreement and (to the extent not
inconsistent with the provisions of this Agreement) the terms of the Separation
Agreement and the other Transaction Documents. Such assignment shall be
completed on the later of: (i) the Operational Separation Date; and (ii) the
earlier of (A) the 10/th/ business day after the effective date of the relevant
Lease Consent and (B) the date agreed upon by the parties in accordance with
Section 2.12(a) below.

 

Section 2.5                                    Sublease Properties.  Agilent
shall grant or cause its applicable Subsidiary to grant to Keysight or its
applicable Subsidiary a sublease in accordance with Section 2.13, of that part
of the relevant Sublease Property identified in the Owned and Leased Properties
Spreadsheet and Keysight shall accept or cause its applicable Subsidiary to
accept the same, subject to the other provisions of this Agreement and (to the
extent not inconsistent with the provisions of this Agreement) the terms of the
Separation Agreement and the other Transaction Documents. Such sublease shall be
completed on the later of: (a) the Operational Separation Date; and (b) the
earlier of (i) the 10/th/ business day after the effective date of the relevant
Lease Consent and (ii) the date agreed upon by the parties in accordance with
Section 2.12(a) below.

 

Section 2.6                                    Keysight Sublease Properties. 
Keysight shall grant or cause its applicable Subsidiary to grant to Agilent or
its applicable Subsidiary a sublease in accordance with Section 2.13, of that
part of the relevant Keysight Sublease Property identified in the Owned and
Leased Properties Spreadsheet and Agilent shall accept the same or cause its
applicable Subsidiary to accept the same, subject to the other provisions of
this Agreement and (to the extent not inconsistent with the provisions of this
Agreement) the terms of the Separation Agreement and the other Transaction
Documents. Such sublease shall be completed on the later of: (a) the Operational
Separation Date; and (b) the earlier of (i) the 10/th/ business day after the
effective date of the relevant Lease Consent and (ii) the date agreed upon by
the parties in accordance with Section 2.12(a) below.

 

5

--------------------------------------------------------------------------------


 

Section 2.7                                    New Lease Properties.  Agilent
shall grant or cause its applicable Subsidiary to grant to Keysight or its
applicable Subsidiary a lease in accordance with Section 2.13, of those parts of
the New Lease Properties identified in the Owned and Leased Properties
Spreadsheet and Keysight shall accept or cause its applicable Subsidiary to
accept the same, subject to the other provisions of this Agreement and (to the
extent not inconsistent with the provisions of this Agreement) the terms of the
Separation Agreement and the other Transaction Documents. Such lease shall be
completed on the Operational Separation Date.

 

Section 2.8                                    Obtaining the Lease Consents for
Leased Properties, Sublease Properties and Keysight Sublease Properties. 
Without limiting the respective obligations of the parties under Section 2.5 of
the Separation Agreement, the following will apply to certain third party
consents that may be required hereunder:

 

(a)                                 Agilent confirms that, with respect to each
Leased Property, Sublease Property and Keysight Sublease Property which is a
Leased Property, an application has been made or will be made by the Operational
Separation Date to the relevant Landlord for the Lease Consents required with
respect to the transactions contemplated by this Agreement.

 

(b)                                 Agilent and Keysight will each use their
reasonable commercial efforts to obtain the Lease Consents, but Agilent shall
not be required to commence judicial proceedings for a declaration that a Lease
Consent has been unreasonably withheld or delayed, nor shall Agilent be required
to pay any consideration in excess of that required by the Relevant Lease or
that which is typical in the open market to obtain the relevant Lease Consent.

 

(c)                                  Keysight and Agilent will each use their
reasonable commercial efforts to promptly satisfy the lawful requirements of the
Landlord, and Keysight will take all steps reasonably necessary to assist
Agilent in obtaining the Lease Consents, including, without limitation:

 

(i)                                     if properly required by the Landlord,
entering into an agreement with the relevant Landlord to observe and perform the
tenant’s obligations contained in the Relevant Lease first accruing after the
Operational Separation Date and throughout the remainder of the term of the
Relevant Lease, subject to any statutory limitations of such liability;

 

(ii)                                  if properly required by the Landlord,
providing a guarantee, surety or other security (including, without limitation,
a security deposit) for the obligations of Keysight as tenant under the Relevant
Lease, and otherwise taking all steps which are reasonably necessary and which
Keysight is capable of doing to meet the lawful requirements of the Landlord so
as to ensure that the Lease Consents are obtained.

 

Notwithstanding the foregoing, (1) except with respect to guarantees, sureties
or other security referenced in Section 2.8(c)(ii) above, Keysight shall not be
required to obtain a release of any obligation entered into by Agilent or its
Subsidiary with any Landlord or other third party with respect to any Property
and (2) Keysight shall not communicate directly with any of the Landlords unless
Keysight can demonstrate to Agilent reasonable grounds for doing so.

 

6

--------------------------------------------------------------------------------


 

(d)                                 If, with respect to any Leased Properties,
Agilent and Keysight are unable to obtain a release by the Landlord of any
guarantee, surety or other security which Agilent or its Subsidiary has
previously provided to the Landlord, Section 5.11 of the Separation Agreement
shall apply.  Keysight shall indemnify, defend, protect and hold harmless
Agilent and its Subsidiary in accordance with the Separation Agreement.

 

Notwithstanding the foregoing, in the event of any inconsistency between the
provisions of this Section 2.8 and Section 2.5 of the Separation Agreement, the
provisions of this Section 2.8 will apply to certain third party consents that
may be required hereunder.

 

Section 2.9                                    Obtaining the Lease Consents for
Keysight Leased Properties and Keysight Sublease Properties.  Without limiting
the respective obligations of the parties under Section 2.5 of the Separation
Agreement, the following will apply to certain third party consents that may be
required hereunder:

 

(a)                                 Keysight confirms that, with respect to each
Keysight Leased Property and Keysight Sublease Property, an application has been
made or will be made by the Operational Separation Date to the relevant Landlord
for the Lease Consents required with respect to the transactions contemplated by
this Agreement.

 

(b)                                 Agilent and Keysight will each use their
reasonable commercial efforts to obtain the Lease Consents, but Keysight shall
not be required to commence judicial proceedings for a declaration that a Lease
Consent has been unreasonably withheld or delayed, nor shall Keysight be
required to pay any consideration in excess of that required by the Relevant
Lease or that which is typical in the open market to obtain the relevant Lease
Consent.

 

(c)                                  Keysight and Agilent will each use their
reasonable commercial efforts to promptly satisfy the lawful requirements of the
Landlord, and Agilent will take all steps reasonably necessary to assist
Keysight in obtaining the Lease Consents, including, without limitation:

 

(i)                                     if properly required by the Landlord,
entering into an agreement with the relevant Landlord to observe and perform the
tenant’s obligations contained in the Relevant Lease first accruing after the
Operational Separation Date and throughout the remainder of the term of the
Relevant Lease, subject to any statutory limitations of such liability;

 

(ii)                                  if properly required by the Landlord,
providing a guarantee, surety or other security (including, without limitation,
a security deposit) for the obligations of Agilent as tenant under the Relevant
Lease, and otherwise taking all steps which are reasonably necessary and which
Agilent is capable of doing to meet the lawful requirements of the Landlord so
as to ensure that the Lease Consents are obtained.

 

Notwithstanding the foregoing, (1) except with respect to guarantees, sureties
or other security referenced in Section 2.9(c)(ii) above, Agilent shall not be
required to obtain a release of any obligation entered into by Keysight or its
Subsidiary with any Landlord or other third party with respect to any Property
and (2) Agilent shall not communicate directly with any of the Landlords unless
Agilent can demonstrate to Keysight reasonable grounds for doing so.

 

7

--------------------------------------------------------------------------------


 

(d)                                 If, with respect to any Leased Properties,
Agilent and Keysight are unable to obtain a release by the Landlord of any
guarantee, surety or other security which Keysight or its Subsidiary has
previously provided to the Landlord, Section 5.11 of the Separation Agreement
shall apply. Agilent shall indemnify, defend, protect and hold harmless Keysight
and its Subsidiary in accordance with the Separation Agreement.

 

Notwithstanding the foregoing, in the event of any inconsistency between the
provisions of this Section 2.9 and Section 2.5 of the Separation Agreement, the
provisions of this Section 2.9 will apply to certain third party consents that
may be required hereunder.

 

Section 2.10                             Occupation by Keysight.

 

(a)                                 Subject to compliance with
Section 2.10(b) below, in the event that the Actual Completion Date for any
Owned Property, Leased Property or Sublease Property does not occur on the
Operational Separation Date, Keysight shall, commencing on the Operational
Separation Date, be entitled to occupy and receive the rental income from the
relevant Property (except to the extent that the same is a Retained Part) upon
the terms and conditions contained in the Lease Form (as to Owned Properties),
as a licensee upon the terms and conditions contained in Agilent’s Lease (as to
Leased Properties) or upon the terms and conditions contained in the Sublease
Form (as to Sublease Properties). Such license shall not be revocable prior to
the date for completion as provided in Sections 2.3(a) and 2.5 unless an
enforcement action or forfeiture by the relevant Landlord due to Keysight’s
occupation of the Property constituting a breach of Agilent’s Lease cannot, in
the reasonable opinion of Agilent, be avoided other than by requiring Keysight
to immediately vacate the relevant Property, in which case Agilent may by notice
to Keysight immediately require Keysight to vacate the relevant Property.
Keysight will be responsible for all reasonable costs, expenses and liabilities
incurred by Agilent or its applicable Subsidiary as a consequence of such
occupation, except for any losses, claims, costs, demands and liabilities
incurred by Agilent or its Subsidiary as a result of any enforcement action
taken by the Landlord against Agilent or its Subsidiary with respect to any
breach by Agilent or its Subsidiary of the Relevant Lease in permitting Keysight
to so occupy the Property without obtaining the required Lease Consent, for
which Agilent or its Subsidiary shall be solely responsible. Keysight shall not
be entitled to make any claim or demand against, or obtain reimbursement from,
Agilent or its applicable Subsidiary with respect to any costs, losses, claims,
liabilities or damages incurred by Keysight as a consequence of being obliged to
vacate the Property or in obtaining alternative premises, including, without
limitation, any enforcement action which a Landlord may take against Keysight.

 

(b)                                 In the event that the Actual Completion Date
for any Owned Property, Leased Property or Sublease Property does not occur on
the Operational Separation Date, whether or not Keysight occupies a Property as
licensee as provided in Section 2.10(a) above, Keysight shall, effective as of
the Operational Separation Date, (i) pay Agilent all rents, service charges,
insurance premiums and other sums payable by Agilent or its applicable
Subsidiary under any Relevant Lease (as to Leased Properties), under the Lease
Form (as to the Owned Properties) or under the Sublease Form (as to Sublease
Properties), (ii) observe the tenant’s covenants, obligations and conditions
contained in Agilent’s Lease (as to Leased Properties) or in the Sublease
Form (as to Sublease Properties) and (iii) indemnify, defend, protect and hold
harmless Agilent and its applicable Subsidiary in accordance with the Separation
Agreement.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Agilent shall supply promptly to Keysight
copies of all invoices, demands, notices and other communications received by
Agilent or its applicable Subsidiaries or agents in connection with any of the
matters for which Keysight may be liable to make any payment or perform any
obligation pursuant to Section 2.10(b), and shall, at Keysight’s cost, take any
steps and pass on any objections which Keysight may have in connection with any
such matters. Keysight shall promptly supply to Agilent any notices, demands,
invoices and other communications received by Keysight or its agents from any
Landlord while Keysight occupies any Property without the relevant Lease
Consent.

 

Section 2.11                             Occupation by Agilent

 

(a)                                 Subject to compliance with
Section 2.11(b) below, in the event that the Actual Completion Date for any
Keysight Owned Property, Keysight Leased Property or Keysight Sublease Property
does not occur on the Operational Separation Date, Agilent shall, commencing on
the Operational Separation Date, be entitled to occupy and receive the rental
income from the relevant Property (except to the extent that the same is a
Retained Part) upon the terms and conditions contained in the Lease Form (as to
Keysight Owned Properties), as a licensee upon the terms and conditions
contained in Keysight’s Lease (as to Keysight Leased Properties) or upon the
terms and conditions contained in the Sublease Form (as to Keysight Sublease
Properties). Such license shall not be revocable prior to the date for
completion as provided in Sections 2.4(a) and 2.6 unless an enforcement action
or forfeiture by the relevant Landlord due to Agilent’s occupation of the
Property constituting a breach of Keysight’s Lease cannot, in the reasonable
opinion of Keysight, be avoided other than by requiring Agilent to immediately
vacate the relevant Property, in which case Keysight may by notice to Agilent
immediately require Agilent to vacate the relevant Property. Agilent will be
responsible for all reasonable costs, expenses and liabilities incurred by
Keysight or its applicable Subsidiary as a consequence of such occupation,
except for any losses, claims, costs, demands and liabilities incurred by
Keysight or its Subsidiary as a result of any enforcement action taken by the
Landlord against Keysight or its Subsidiary with respect to any breach by
Keysight or its Subsidiary of the Relevant Lease in permitting Agilent to so
occupy the Property without obtaining the required Lease Consent, for which
Keysight or its Subsidiary shall be solely responsible. Agilent shall not be
entitled to make any claim or demand against, or obtain reimbursement from,
Keysight or its applicable Subsidiary with respect to any costs, losses, claims,
liabilities or damages incurred by Agilent as a consequence of being obliged to
vacate the Property or in obtaining alternative premises, including, without
limitation, any enforcement action which a Landlord may take against Agilent.

 

(b)                                 In the event that the Actual Completion Date
for any Keysight Owned Property, Keysight Leased Property or Keysight Sublease
Property does not occur on the Operational Separation Date, whether or not
Agilent occupies a Property as licensee as provided in Section 2.11(a) above,
Agilent shall, effective as of the Operational Separation Date, (i) pay Keysight
all rents, service charges, insurance premiums and other sums payable by
Keysight or its applicable Subsidiary under any Relevant Lease (as to Keysight
Leased Properties), under the Lease Form (as to the Keysight Owned Properties)
or under the Sublease Form (as to Keysight Sublease Properties), (ii) observe
the tenant’s covenants, obligations and conditions contained in Keysight’s Lease
(as to Keysight Leased Properties) or in the Sublease Form (as to Keysight

 

9

--------------------------------------------------------------------------------


 

Sublease Properties) and (iii) indemnify, defend, protect and hold harmless
Keysight and its applicable Subsidiary in accordance with the Separation
Agreement.

 

(c)                                  Keysight shall supply promptly to Agilent
copies of all invoices, demands, notices and other communications received by
Keysight or its applicable Subsidiaries or agents in connection with any of the
matters for which Agilent may be liable to make any payment or perform any
obligation pursuant to Section 2.11(b), and shall, at Agilent’s cost, take any
steps and pass on any objections which Agilent may have in connection with any
such matters. Agilent shall promptly supply to Keysight any notices, demands,
invoices and other communications received by Agilent or its agents from any
Landlord while Agilent occupies any Property without the relevant Lease Consent.

 

Section 2.12                             Obligation to Complete.

 

(a)                                 If, with respect to any Leased Property,
Keysight Leased Property, Sublease Property or Keysight Sublease Property, at
any time the relevant Lease Consent is formally and unconditionally refused in
writing, Agilent and Keysight shall commence good faith negotiations and use
commercially reasonable efforts to determine how to allocate the applicable
Property, based on the relative importance of the applicable Property to the
operations of each party, the size of the applicable Property, the value of
assets associated with each business and cost to relocate, the number of
employees of each party at the applicable Property and the potential risk and
liability to each party in the event an enforcement action is brought by the
applicable Landlord. Such commercially reasonable efforts shall include
consideration of alternate structures to accommodate the needs of both parties
and the allocation of the costs thereof, including entering into amendments of
the size, term or other terms of the Relevant Lease, restructuring a proposed
lease assignment to be a sublease and relocating one party. If the parties are
unable to agree upon an allocation of the Property within 15 days after
commencement of negotiations between the parties as described above, then either
party may, by delivering written notice to the other, require that the matter be
referred to the Chief Financial Officers of both parties. In such event, the
Chief Financial Officers shall use commercially reasonable efforts to determine
the allocation of the Property, including having a meeting or telephone
conference within 10 days thereafter. If the parties are unable to agree upon
the allocation of an applicable Property within 15 days after the matter is
referred to the Chief Financial Officers of the parties as described above, the
disposition of the applicable Property and the risks associated therewith shall
be allocated between the parties as set forth in subparts (b) and (c) of this
section below.

 

(b)                                 If, with respect to any Leased Property, the
parties are unable to agree upon the allocation of a Property as set forth in
Section 2.12(a), Agilent may by written notice to Keysight elect to apply to the
relevant Landlord for consent to sublease all of the relevant Property to
Keysight for the remainder of the Relevant Lease term less three days at a rent
equal to the rent from time to time under the Relevant Lease, but otherwise on
substantially the same terms and conditions as the Relevant Lease. If Agilent
makes such an election, until such time as the relevant Lease Consent is
obtained and a sublease is completed, the provisions of Section 2.10 will apply
and, on the grant of the Lease Consent required to sublease the Leased Property
in question, Agilent shall sublease or cause its applicable Subsidiary to
sublease to Keysight the relevant Property in accordance with Section 2.5.

 

10

--------------------------------------------------------------------------------


 

(c)                                  If the parties are unable to agree upon the
allocation of a Property as set forth in Section 2.12(a) and Agilent does not
make an election pursuant to Section 2.12(b) above, Agilent may elect by written
notice to Keysight to require Keysight to vacate the relevant Property
immediately or by such other date as may be specified in the notice served by
Agilent (the “Notice Date”), in which case Keysight shall vacate the relevant
Property on the Notice Date but shall indemnify Agilent and its applicable
Subsidiary from and against all reasonable costs, claims, losses, liabilities
and damages in relation to the relevant Property arising from and including the
Operational Separation Date to and including the later of the Notice Date and
date on which Keysight vacates the relevant Property in accordance with and
pursuant to the Separation Agreement.

 

(d)                                 If, with respect to any Keysight Leased
Property, the parties are unable to agree upon the allocation of a Property as
set forth in Section 2.12(a), Keysight may by written notice to Agilent elect to
apply to the relevant Landlord for consent to sublease all of the relevant
Property to Agilent for the remainder of the Relevant Lease term less three days
at a rent equal to the rent from time to time under the Relevant Lease, but
otherwise on substantially the same terms and conditions as the Relevant Lease.
If Keysight makes such an election, until such time as the relevant Lease
Consent is obtained and a sublease is completed, the provisions of Section 2.11
will apply and, on the grant of the Lease Consent required to sublease the
Keysight Leased Property in question, Keysight shall sublease or cause its
applicable Subsidiary to sublease to Agilent the relevant Property in accordance
with Section 2.6.

 

(e)                                  If the parties are unable to agree upon the
allocation of a Property as set forth in Section 2.12(a) and Keysight does not
make an election pursuant to Section 2.12(d) above, Keysight may elect by
written notice to Agilent to require Agilent to vacate the relevant Property
immediately or by such other date as may be specified in the notice served by
Keysight (the “Keysight Notice Date”), in which case Agilent shall vacate the
relevant Property on the Keysight Notice Date but shall indemnify Keysight and
its applicable Subsidiary from and against all reasonable costs, claims, losses,
liabilities and damages in relation to the relevant Property arising from and
including the Operational Separation Date to and including the later of the
Keysight Notice Date and date on which Agilent vacates the relevant Property in
accordance with and pursuant to the Separation Agreement.

 

Section 2.13                             Form of Transfer.

 

(a)                                 The transfer or assignment to Keysight of
each relevant Owned Property and Leased Property shall be in substantially the
form attached in Schedule 1 or 2, as applicable, with such amendments as are
reasonably required by Agilent with respect to a particular Property, including,
without limitation, in all cases where a relevant Landlord has required a
guarantor or surety to guarantee the obligations of Keysight contained in the
relevant Lease Consent or any other document which Keysight is required to
complete, the giving of such guarantee by a guarantor or surety, and the giving
by Keysight and any guarantor or surety of Keysight’s obligations of direct
obligations to Agilent or third parties where required under the terms of any of
the Lease Consent or any covenant, condition, restriction, easement, lease or
other encumbrance to which the Property is subject.  The transfer or assignment
to Agilent of each relevant Keysight Owned Property and Keysight Leased Property
shall be in substantially the form attached in Schedule 1 or 2, as applicable,
with such amendments as are reasonably

 

11

--------------------------------------------------------------------------------


 

required by Keysight with respect to a particular Property, including, without
limitation, in all cases where a relevant Landlord has required a guarantor or
surety to guarantee the obligations of Agilent contained in the relevant Lease
Consent or any other document which Agilent is required to complete, the giving
of such guarantee by a guarantor or surety, and the giving by Agilent and any
guarantor or surety of Agilent’s obligations of direct obligations to Keysight
or third parties where required under the terms of any of the Lease Consent or
any covenant, condition, restriction, easement, lease or other encumbrance to
which the Property is subject.

 

(b)                                 The subleases to be granted to Keysight with
respect to the Sublease Properties shall be substantially in the form of the
Sublease Form and shall include such amendments which in the reasonable opinion
of Agilent are necessary with respect to a particular Property or the relevant
Lease Consent. Such amendments shall be submitted to Keysight for approval,
which approval shall not be unreasonably withheld or delayed.  The subleases to
be granted to Agilent with respect to the Keysight Sublease Properties shall be
substantially in the form of the Sublease Form and shall include such amendments
which in the reasonable opinion of Keysight are necessary with respect to a
particular Property or the relevant Lease Consent. Such amendments shall be
submitted to Agilent for approval, which approval shall not be unreasonably
withheld or delayed.

 

(c)                                  The leases and subleases to be granted by
Keysight to Agilent with respect to the Leaseback Properties and Keysight Owned
Leaseback Properties shall be substantially in the form of the Lease Form or the
Sublease Form, as applicable, with such amendments as are, in the reasonable
opinion of Agilent, necessary with respect to a particular Property. Such
amendments shall be submitted to Keysight for approval, which approval shall not
be unreasonably withheld.

 

(d)                                 The leases to be granted to Keysight with
respect to the New Lease Properties shall be substantially in the form of the
Lease Form and shall include such amendments which in the reasonable opinion of
Agilent are necessary with respect to a particular Property. Such amendments
shall be submitted to Keysight for approval, which approval shall not be
unreasonably withheld or delayed.

 

Section 2.14                             Casualty; Lease Termination.  The
parties hereto shall grant and accept transfers, assignments, leases or
subleases of the Properties as described in this Agreement, regardless of any
casualty damage or other change in the condition of the Properties. In addition,
subject to any covenants or indemnifications by Agilent pursuant to the
Separation Agreement, in the event that Agilent’s Lease with respect to a Leased
Property or a Sublease Property is terminated prior to the Operational
Separation Date, (a) Agilent shall not be required to assign or sublease such
Property, (b) Keysight shall not be required to accept an assignment or sublease
of such Property and (c) neither party shall have any further liability with
respect to such Property hereunder.  In addition, subject to any covenants or
indemnifications by Keysight pursuant to the Separation Agreement, in the event
that Keysight’s Lease with respect to a Keysight Leased Property or a Keysight
Sublease Property is terminated prior to the Operational Separation Date,
(a) Keysight shall not be required to assign or sublease such Property,
(b) Agilent shall not be required to accept an assignment or sublease of such
Property and (c) neither party shall have any further liability with respect to
such Property hereunder.

 

12

--------------------------------------------------------------------------------


 

Section 2.15                             Fixtures and Fittings.  The provisions
of the Separation Agreement and the other Transaction Documents shall apply to
any office equipment, trade fixtures, furnishings and any other personal
property located at each Property (excluding any office equipment, trade
fixtures, furnishings and any other personal property owned by third parties).

 

Section 2.16                             Services.

 

(a)                                 With respect to any Real Estate Services not
included in the Transition Services Agreement, Agilent and Keysight each agree
that each sublease, lease, or assignment shall include an appendix whereby each
party shall agree to supply to, or perform for the benefit of, the other party
(and the other party shall accept) such Real Estate Services as each party
currently supplies to or performs for the benefit of the other with respect to
such Properties, on the same terms and conditions as currently apply, and at the
cost and other terms as agreed upon by the parties.

 

Section 2.17                             Adjustments.

 

(a)                                 Agilent and Keysight each acknowledge and
agree that Additional Properties may be acquired by Agilent prior to the
Operational Separation Date. Such Additional Properties shall be treated
hereunder as Owned Properties, Leased Properties, Sublease Properties, New Lease
Properties and/or Leaseback Properties by mutual agreement of the parties based
on whether the Additional Property was acquired by or for the Keysight Business
or Agilent’s other businesses. In the event that the parties are unable to agree
by the Operational Separation Date as to how any Additional Property is to be
treated, the matter shall be determined in accordance with the procedure set
forth in Section 2.12(a) above. In the event that the parties are unable to
agree within 10 business days of the Operational Separation Date as to the
allocation of an Additional Property, the matter in dispute shall be determined
in accordance with the following guidelines:

 

(i)                                     Properties which are occupied as to
fifty percent (50%) or more of the total area for the purposes of the Keysight
Business shall be treated as Owned Properties or Leased Properties (as
appropriate) and the part which is not occupied by the Keysight Business or a
third party shall be treated as a Leaseback Property; and

 

(ii)                                  Properties which are occupied as to less
than fifty percent (50%) for the purposes of the Keysight Business shall be
treated as Sublease Properties or New Lease Properties (as appropriate).

 

(b)                                 Following agreement or determination with
respect to the Additional Properties, the parties shall enter into and complete
all such documents as may be required to give effect to such agreement or
determination.

 

(c)                                  Agilent and Keysight each acknowledge and
agree that their respective requirements with regard to each of the Properties
may alter between the date of this Agreement and the Operational Separation
Date, in which case the parties may mutually agree in writing to re-characterize
the relevant Property as an Owned Property, Keysight Owned Property, Leased
Property, Keysight Leased Property, Sublease Property, Keysight Sublease
Property, New Lease Property, Leaseback Property and/or Keysight Leaseback
Property as appropriate.

 

13

--------------------------------------------------------------------------------


 

Section 2.18                             Costs.  Agilent shall pay all
reasonable costs and expenses incurred in connection with obtaining the Lease
Consents, including, without limitation, Landlord’s consent fees and attorneys’
fees and any costs and expenses relating to re-negotiation of Agilent’s Leases
and Keysight’s Leases. Agilent shall also pay all reasonable costs and expenses
in connection with the transfer of the Owned Properties, Keysight Owned
Properties, Leased Properties and Keysight Leased Properties, including title
insurance premiums, escrow fees, recording fees, and any transfer taxes arising
as a result of the transfers.

 

Section 2.19                             ROFR.

 

(a)                                 Grant of Right of First Refusal.  If at any
time during the five years following the Operational Separation Date Keysight
desires to accept an offer from any bona fide third party (an “Offer”) to
purchase any of the Owned Properties (the “ROFR Property”), Keysight shall
notify Agilent of such offer, in writing, which notification (the “Notice”)
shall set forth the material terms and conditions of the Offer. Agilent shall
have 30 days from the receipt of the Notice in which to elect to purchase the
ROFR Property, on the same terms and conditions as those contained in the Offer,
except that the purchase price for the ROFR Property if Agilent elects to
purchase the ROFR Property will be the lesser of (i) the purchase price set
forth in the Offer or (ii) the allocated value of the ROFR Property as of the
Operational Separation Date.  Such election shall be made by written notice to
Keysight (the “Election Notice”), and within 30 days thereafter the parties
shall enter into a formal contract for a sale of the ROFR Property containing
all terms and conditions of the Offer made to Keysight, except as the parties
may otherwise mutually agree.  In the event that Agilent shall fail to give the
Election Notice to Keysight within 30 days from the receipt of Notice, or if
Agilent fails to enter into a contract for sale as provided herein, then
Keysight shall have the right to accept the Offer, but shall not accept any
Offer at a price that is less than ninety five percent (95%) of the price
contained in the Offer or on terms materially more favorable to the third party
purchaser than that contained in the Offer, without again granting Agilent the
right to purchase the ROFR Property as aforesaid.  The right of first refusal
set forth in this Section 2.14 (the “ROFR”) shall not apply to the transfer of
(i) that certain Owned Property located at 815 SW 14th Street, Loveland,
Colorado, (ii) that certain Keysight Owned Leaseback Property located at Beyan
Lepas Free Industrial Zone, 11900 Bayan Lepas, Penang, Malaysia (the “Penang
Site”), and (iii) any Owned Properties to any Affiliate of Keysight, the sale by
Keysight or all or substantially all of its assets, or any merger, 
consolidation or reorganization of Keysight into or with another entity.

 

(b)                                 ROFR Closing.  If Agilent exercises the ROFR
pursuant to Section 2.14(a), then Keysight shall sell, and Agilent shall
purchase, all of Keysight’s right, title and interest in and to the ROFR
Property for the purchase price as set forth in the purchase contract executed
by Keysight and Agilent.  The purchase of Keysight’s interest in the ROFR
Property shall be consummated through an escrow established at a national title
insurance company selected by Keysight on the closing date.  Keysight and
Agilent shall deliver and execute such reasonable and customary documents as may
be required by the title company to consummate the sale of the ROFR Property to
Agilent.

 

(c)                                  AS IS.  Agilent does hereby acknowledge,
represent, warrant and agree, to and with Keysight, that in the event Agilent
delivers an Election Notice in accordance herewith and the purchase of the ROFR
Property closes pursuant to Section 2.14(b), Agilent shall

 

14

--------------------------------------------------------------------------------


 

purchase the ROFR Property in an “AS IS”, “WHERE IS” condition as of the date of
the closing, subject to all facts, circumstances, conditions and defects.

 

Section 2.20                             Individual Agreements. With respect to
each Property listed in the Owned and Leased Properties Spreadsheet, as well as
any additional properties acquired by Agilent or a Subsidiary prior to the
Operational Separation Date, any transfers, assignments, leases, subleases or
leasebacks in connection with such properties shall, so far as the law in the
jurisdiction in which such property is located permits, be on terms and
conditions substantially the same as the terms and conditions of this
Agreement.  In the event of a conflict between the terms of this Agreement and
the terms of such individual agreements, the terms of the individual agreements
shall prevail.

 

Section 2.21                             Penang Site.  With respect to the
Penang Site for a period of 120 months following the Operational Separation
Date, Agilent shall have the right, exercisable by Agilent with 30 days written
notice to Keysight, to lease a portion of such land not to exceed 290,000 square
feet.  Furthermore, Agilent and Keysight shall each have the right, but not the
obligation, during the lease term to construct at its sole cost an additional
building and/or parking structure on the Penang Site.  Agilent and Keysight will
use reasonable commercial efforts to enter into or cause their applicable
Subsidiaries to enter into a separate agreement in a form reasonably acceptable
to the parties with respect to the foregoing rights, the (“Penang Site
Agreement”).  In the event of any conflict between the Penang Site Agreement and
the terms of this Section 2.21, the Penang Site Agreement shall control.

 

Section 2.22                             Beijing Site.  With respect to the
Zhongguancun Electronic City Land Parcel B2-3 located at Agilent Technologies
Research and Development Center, West District of Wangjing Electronic City,
Chaoyang District, Beijing City, China (the “Beijing Site”) for a period of 120
months following June 27, 2014, Keysight Technologies (China) Co., Ltd.
(“Keysight (China)”) shall have the right, but not the obligation, to construct
additional buildings and/or parking structures (collectively, the “Phase II
Buildings”) on the Beijing Site in accordance with that certain Framework
Agreement in respect of Phase II Development of Zhongguancun Electronic City
Land Parcel B2-3 between Keysight (China) and Agilent Technologies (China)
Co., Ltd. (“Agilent (China)”), dated June 27, 2014 (the “Beijing Framework
Agreement”).  Agilent (China) shall provide financing to Keysight (China) for
the development and construction of the Phase II Buildings (the “Construction
Financing”).  In accordance with the Beijing Framework Agreement, following the
completion of the Phase II Buildings, Agilent (China) may elect to (i) lease the
Phase II Buildings from Keysight (China) for a total rental not to exceed the
amount of the Construction Financing and term no less than 20 years with the
right to renew for 20 years upon the expiration of each lease term or renewed
lease term; (ii) purchase the Phase II Buildings from Keysight (China) for an
amount not to exceed the amount of the Construction Financing; or (iii) adopt
another practicable scheme in connection with the ownership and/or use of the
Phase II Buildings mutually agreed upon by Agilent (China) and Keysight (China).

 

15

--------------------------------------------------------------------------------


 

ARTICLE III

 

MISCELLANEOUS

 

Section 3.1                                    Entire Agreement.  This
Agreement, the Separation Agreement, the other Transaction Documents and the
Exhibits and Schedules referenced or attached hereto and thereto, constitutes
the entire agreement between the parties with respect to the subject matter
hereof and shall supersede all prior written and oral and all contemporaneous
oral agreements and understandings with respect to the subject matter hereof.

 

Section 3.2                                    Dispute Resolution.  Any dispute,
controversy or claim arising out of or relating to this Agreement shall be
resolved in accordance with Article VII of the Separation Agreement.

 

Section 3.3                                    Governing Law.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware as to all matters regardless of the laws that might otherwise govern
under principles of conflicts of laws applicable thereto. Notwithstanding the
foregoing, the applicable Property transfers shall be performed in accordance
with the laws of the state in which the applicable Property is located.

 

Section 3.4                                    Notices.  Any notice, demand,
offer, request or other communication required or permitted to be given by
either party pursuant to the terms of this Agreement shall be in writing and
shall be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one business day after being delivered by facsimile
(with receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service or (v) four days after being
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the attention of the party’s General Counsel at the address of its principal
executive office or such other address as a party may request by notifying the
other in writing.

 

Section 3.5                                    Parties in Interest.  This
Agreement, including the Schedules and Exhibits hereto, and the other documents
referred to herein, shall be binding upon and inure solely to the benefit of
each party hereto and their legal representatives and successors, and nothing in
this Agreement, express or implied, is intended to confer upon any other Person
any rights or remedies of any nature whatsoever under or by reason of this
Agreement.

 

Section 3.6                                    Counterparts.  This Agreement,
including the Schedules and Exhibits hereto, and the other documents referred to
herein, may be executed in counterparts, each of which shall be deemed to be an
original but all of which shall constitute one and the same agreement.

 

Section 3.7                                    Binding Effect; Assignment.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective legal representatives and successors. This Agreement may
not be assigned by any party hereto. The Schedules and/or Exhibits attached
hereto or referred to herein are an integral part of this Agreement and are
hereby incorporated into this Agreement and made a part hereof as if set forth
in full herein.

 

Section 3.8                                    Severability.  If any term or
other provision of this Agreement or the Schedules or Exhibits attached hereto
is invalid, illegal or incapable of being enforced by any

 

16

--------------------------------------------------------------------------------


 

rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the fullest extent possible.

 

Section 3.9                                    Failure or Indulgence Not
Waiver.  No failure or delay on the part of any party hereto in the exercise of
right hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude other or
further exercise thereof or of any other right.

 

Section 3.10                             Amendment.  No change or amendment will
be made to this Agreement except by an instrument in writing signed on behalf of
each of the parties to such agreement.

 

Section 3.11                             Authority.  Each of the parties hereto
represents to the other that (a) it has the corporate or other requisite power
and authority to execute, deliver and perform this Agreement, (b) the execution,
delivery and performance of this Agreement by it have been duly authorized by
all necessary corporate or other action, (c) it has duly and validly executed
and delivered this Agreement, and (d) this Agreement is a legal, valid and
binding obligation, enforceable against it in accordance with its terms subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and general equity
principles.

 

Section 3.12                             Interpretation.  The headings contained
in this Agreement, in any Exhibit or Schedule hereto and in the table or
contents to this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Any capitalized term
used in any Schedule or Exhibit but not otherwise defined therein, shall have
the meaning assigned to such term in this Agreement. When a reference is made in
this Agreement to an Article or a Section, Exhibit or Schedule, such reference
shall be to an Article or Section of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated.

 

[The remainder of this page is intentionally left blank.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Real Estate
Matters Agreement to be executed on its behalf by its officers thereunto duly
authorized on the day and year first above written.

 

 

Agilent Technologies, Inc., a Delaware corporation

 

 

 

 

 

By:

/s/ Shiela Barr Robertson

 

 

Name: Shiela Barr Robertson

 

 

Title: Senior Vice President, Corporate Development and Strategy

 

 

 

 

 

Keysight Technologies, Inc., a Delaware corporation

 

 

 

 

 

By:

/s/ Ronald S. Nersesian

 

 

Name: Ronald S. Nersesian

 

 

Title: President and Chief Executive Officer

 

Signature Page to Real Matters Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OWNED & LEASED PROPERTIES TO BE TRANSFERRED

 

--------------------------------------------------------------------------------

 


 

Region

 

Country

 

Site Name

 

Co-located

 

Sq Ft
subleased

 

Site ID
6 digits

 

Building ID
5 digits

Owned by Agilent with sub-lease to Keysight

 

 

 

 

 

 

Americas

 

United States

 

US-CA-Santa Clara HQ

 

Yes

 

166,429

 

240035

 

00050

Asia Pacific

 

India

 

India-Manesar Campus

 

Yes

 

187,709

 

010595

 

10596

Asia Pacific

 

Singapore

 

Singapore

 

Yes

 

61,040

 

245010

 

05809

Asia Pacific

 

Australia

 

Australia-Mulgrave

 

Yes

 

8,383

 

011285

 

11286

Conveyance from Agilent to Keysight

 

 

 

 

 

 

Americas

 

United States

 

US-CA-Santa Rosa Campus

 

No

 

—

 

240045

 

00294

Conveyance from Agilent to Keysight with leaseback to Agilent

 

 

 

 

 

 

Americas

 

United States

 

US-CO-Colorado Springs

 

Yes

 

69,471

 

241004

 

00203

Americas

 

United States

 

US-CO-Loveland

 

Yes

 

25,444

 

241011

 

00185

Asia Pacific

 

Japan

 

Japan-Hachioji

 

Yes

 

92,902

 

245005

 

00364

Asia Pacific

 

Taiwan

 

Taiwan-Chungli

 

Yes

 

25,187

 

000356

 

00829

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity with leaseback to Agilent

 

 

 

 

Asia Pacific

 

China

 

China-Beijing Campus

 

Yes

 

56,274

 

010362

 

10363

Asia Pacific

 

China

 

China-Chengdu Campus

 

Yes

 

44,466

 

010593

 

10594

Asia Pacific

 

Malaysia

 

Malaysia-Penang

 

Yes

 

194,446

 

245007

 

01003

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity

 

 

 

 

Europe

 

United Kingdom

 

S. Queensferry, UK Land

 

No

 

 

 

244006

 

00548

Conveyance from Keysight to Agilent as a result of Keysight retaining existing
legal entity

 

 

 

 

 

 

Europe

 

United Kingdom

 

UK-Church Stretton

 

No

 

—

 

010944

 

10945

Leases assigned from Keysight to Agilent as a result of Keysight keeping
existing legal entity

 

 

 

 

 

 

Europe

 

United Kingdom

 

UK-Bracknell-Venture House-Agilent

 

No

 

—

 

010423

 

10424

Europe

 

United Kingdom

 

UK-Cheadle

 

No

 

—

 

000460

 

05762

Europe

 

United Kingdom

 

UK-Craven Arms

 

No

 

—

 

010942

 

10943

Europe

 

United Kingdom

 

UK-Yarnton

 

No

 

—

 

010950

 

10951

Europe

 

United Kingdom

 

UK-Upper Heyford

 

No

 

—

 

011342

 

11343

Keysight leases where no assignment required

 

 

 

 

 

 

Americas

 

Brazil

 

Brazil-Sao Paulo-Castelo Branco-Keysight

 

No

 

—

 

011102

 

11103

Asia Pacific

 

China

 

China-Guangzhou-Keysight

 

No

 

—

 

011604

 

11634

Asia Pacific

 

China

 

China-Shanghai-Citic Plaza

 

No

 

—

 

011491

 

11492

Asia Pacific

 

China

 

China-Shenzhen-Duty Free Bldg

 

No

 

—

 

010520

 

10521

Asia Pacific

 

China

 

China-Wuhan-Keysight

 

No

 

—

 

010434

 

10435

Asia Pacific

 

India

 

India-Hyderabad

 

No

 

—

 

010417

 

10418

Asia Pacific

 

India

 

India-New Delhi

 

No

 

—

 

010955

 

10956

Asia Pacific

 

India

 

India-Bangalore Tech Center-Keysight

 

No

 

—

 

010411

 

10412

Asia Pacific

 

India

 

India-Chennai-Keysight

 

No

 

—

 

010678

 

10679

Asia Pacific

 

India

 

India-Mumbai-Keysight

 

No

 

—

 

000822

 

10266

Asia Pacific

 

Taiwan

 

Taiwan-Kao Hsiung

 

No

 

—

 

000357

 

10192

Asia Pacific

 

Taiwan

 

Taiwan-Taipei

 

No

 

—

 

000354

 

00430

Europe

 

Israel

 

Israel - Haifa

 

No

 

 

 

085033

 

08048

Europe

 

Italy

 

Italy-Milan-Fiorita-Keysight

 

No

 

 

 

300084

 

04BF4

Europe

 

Netherlands

 

Netherlands-Amstelveen-New site

 

No

 

—

 

010368

 

10369

Europe

 

United Kingdom

 

UK-Winnersh 710

 

No

 

—

 

010421

 

10422

Europe

 

United Kingdom

 

UK-Winnersh 610

 

No

 

—

 

010423

 

10424

Keysight leases where no assignment required - with sublease to Agilent (reverse
spin)

 

 

 

 

 

 

Europe

 

Israel

 

Israel-Azorim Park

 

Yes

 

3,029

 

085144

 

05993

Europe

 

United Kingdom

 

UK-Edinburgh

 

Yes

 

11,317

 

010912

 

10913

Leases assigned from Agilent to Keysight

 

 

 

 

 

 

 

 

Americas

 

Brazil

 

Brazil-Manaus

 

No

 

—

 

010872

 

10873

Americas

 

Canada

 

Canada-Calgary-Freeport-Keysight

 

No

 

—

 

010632

 

10633

Americas

 

Canada

 

Canada-Mississauga-Keysight

 

No

 

—

 

010826

 

10827

Americas

 

Canada

 

Canada-Ottawa-Terry Fox Drive

 

No

 

—

 

011391

 

11392

Americas

 

Canada

 

Canada-St Laurent Quebec-Keysight

 

No

 

—

 

000473

 

00550

Americas

 

Mexico

 

Mexico-Guadalajara

 

No

 

—

 

247050

 

05833

Americas

 

Mexico

 

Mexico-Reynosa

 

No

 

—

 

010874

 

10875

Americas

 

United States

 

Americas-Micro Offices

 

No

 

—

 

010906

 

10907

Americas

 

United States

 

US-AZ-Chandler

 

No

 

—

 

010267

 

10331

Americas

 

United States

 

US-CA-Anaheim

 

No

 

—

 

000206

 

05736

Americas

 

United States

 

US-CA-El Segundo

 

No

 

—

 

000954

 

03441

Americas

 

United States

 

US-CA-Irvine

 

No

 

—

 

010870

 

10871

Americas

 

United States

 

US-CA-Pleasanton-Regus

 

No

 

—

 

011104

 

11105

Americas

 

United States

 

US-CA-Roseville-RL

 

No

 

—

 

085049

 

05711

Americas

 

United States

 

US-CA-San Diego

 

No

 

—

 

010623

 

10624

Americas

 

United States

 

US-CA-Westlake Village

 

No

 

—

 

085100

 

05984

Americas

 

United States

 

US-DC-Washington DC-Keysight

 

No

 

—

 

010614

 

10615

Americas

 

United States

 

US-FL-Boca Raton

 

No

 

—

 

085193

 

10372

Americas

 

United States

 

US-FL-Orlando

 

No

 

—

 

000150

 

10320

Americas

 

United States

 

US-IL-Arlington Heights

 

No

 

—

 

010292

 

10293

Americas

 

United States

 

US-IL-Schaumburg

 

No

 

—

 

300074

 

05620

Americas

 

United States

 

US-MA-Andover

 

No

 

—

 

000009

 

05874

Americas

 

United States

 

US-MA-Chelmsford

 

No

 

—

 

010298

 

10299

Americas

 

United States

 

US-MD-Columbia

 

No

 

—

 

000199

 

05724

Americas

 

United States

 

US-NC-Apex-Cary VOSCAL-Keysight

 

No

 

—

 

011706

 

11707

Americas

 

United States

 

US-NJ-Budd Lake

 

No

 

—

 

085161

 

06015

Americas

 

United States

 

US-NY-Cold Spring

 

No

 

—

 

000037

 

10313

Americas

 

United States

 

US-OH-Mentor

 

No

 

—

 

085168

 

06060

Americas

 

United States

 

US-OR-Lake Oswego

 

No

 

—

 

010915

 

10916

Americas

 

United States

 

US-PA-Bethlehem

 

No

 

—

 

085072

 

10344

Americas

 

United States

 

US-PA-Philadelphia-Keysight

 

No

 

—

 

243011

 

01025

Americas

 

United States

 

US-TX-Austin

 

No

 

—

 

001174

 

10310

Americas

 

United States

 

US-TX-Richardson

 

No

 

—

 

010653

 

10654

Americas

 

United States

 

US-WA-Everett

 

No

 

—

 

085163

 

06070

Asia Pacific

 

China

 

China-Nanjing-Regus-Keysight

 

No

 

—

 

011700

 

11701

Asia Pacific

 

China

 

China-Shanghai-Headquarters

 

No

 

—

 

011300

 

11301

Asia Pacific

 

China

 

China-Shanghai-MSD

 

No

 

—

 

011690

 

11693

Asia Pacific

 

China

 

China-Shenzhen-SSU

 

No

 

—

 

010935

 

10936

Asia Pacific

 

China

 

China-Suzhou

 

No

 

—

 

010303

 

10304

Asia Pacific

 

China

 

China-Suzhou-SSU Warehouse

 

No

 

—

 

011356

 

11357

Asia Pacific

 

Japan

 

Japan-Kobe

 

No

 

—

 

011134

 

11135

Asia Pacific

 

Japan

 

Japan-Nagoya-Keysight

 

No

 

—

 

000627

 

00736

Asia Pacific

 

Japan

 

Japan-Osaka-Keysight

 

No

 

—

 

000301

 

05972

Asia Pacific

 

Japan

 

Japan-Shinjuku-Keysight

 

No

 

—

 

000300

 

00382

Asia Pacific

 

Japan

 

Japan-Yokohama

 

No

 

—

 

085139

 

05977

Asia Pacific

 

South Korea

 

South Korea-Daejon-Keysight

 

No

 

—

 

010526

 

10527

Asia Pacific

 

South Korea

 

South Korea-Gumi

 

No

 

—

 

011360

 

11361

Asia Pacific

 

South Korea

 

South Korea-Seoul

 

No

 

—

 

085046

 

05704

Asia Pacific

 

South Korea

 

South Korea-Taegu City

 

No

 

—

 

000361

 

00436

Asia Pacific

 

Taiwan

 

Taiwan-Taipei BID

 

No

 

—

 

010518

 

10519

Europe

 

Austria

 

Austria-Vienna-Keysight

 

No

 

—

 

 

 

 

Europe

 

Austria

 

Europe-Micro Offices

 

No

 

—

 

011485

 

11486

Europe

 

Austria

 

Europe-Micro Offices

 

No

 

—

 

011485

 

11682

Europe

 

Belgium

 

Belgium-Gent

 

No

 

—

 

085027

 

10286

Europe

 

Denmark

 

Denmark-Aalborg

 

No

 

—

 

010694

 

10695

Europe

 

Finland

 

Finland-Oulu

 

No

 

—

 

085129

 

05950

Europe

 

France

 

France-Blagnac

 

No

 

—

 

000399

 

0VCCY

Europe

 

Germany

 

Germany-Boeblingen

 

No

 

—

 

244002

 

00603

Europe

 

Germany

 

Germany-Hamburg

 

No

 

—

 

010384

 

10385

Europe

 

Germany

 

Germany-Oberhaching

 

No

 

—

 

085122

 

05905

Europe

 

Russian Federation

 

Russia-Moscow

 

No

 

—

 

000844

 

11438

Europe

 

Russian Federation

 

Russia-Nizhny Novgorod

 

No

 

—

 

011344

 

11345

Europe

 

Russian Federation

 

Russia-Rostov-on-Don

 

No

 

—

 

011679

 

11680

Europe

 

Russian Federation

 

Russia-Tomsk

 

No

 

—

 

011358

 

11359

Europe

 

Russian Federation

 

Russia-St.Petersburg-Keysight

 

No

 

—

 

 

 

 

Europe

 

Spain

 

Spain-Malaga

 

No

 

—

 

011503

 

11504

Europe

 

Switzerland

 

Switzerland-Plan les Ouates

 

No

 

—

 

010352

 

10354

Europe

 

Spain

 

Spain-Bilbao-Keysight

 

No

 

—

 

000445

 

00524

Europe

 

Belgium

 

Belgium-Rotselaar

 

No

 

—

 

085124

 

05910

Europe

 

Sweden

 

Sweden-Goteborg

 

No

 

—

 

001019

 

10180

Europe

 

Spain

 

Spain-Barcelona WTC-Keysight

 

No

 

—

 

085026

 

05679

Europe

 

France

 

France-Les Ulis-Olympe-Keysight

 

No

 

—

 

011387

 

11388

Leases assigned from Agilent to Keysight with subsequent sub-lease to Agilent

 

 

 

 

 

 

Americas

 

United States

 

US-CO-Englewood

 

Yes

 

6,503

 

000205

 

0BQLE

Europe

 

Sweden

 

Sweden-Stockholm

 

Yes

 

2,039

 

000518

 

00594

Agilent leased sites with a sub-lease to Keysight

 

 

 

 

 

 

 

 

Americas

 

United States

 

US-GA-Alpharetta

 

Yes

 

1,721

 

300075

 

06GED

Asia Pacific

 

Hong Kong

 

Hong Kong

 

Yes

 

5,280

 

011108

 

11109

Asia Pacific

 

Malaysia

 

Malaysia-Kuala Lumpur

 

Yes

 

2,004

 

085042

 

05699

Europe

 

Finland

 

Finland-Espoo

 

Yes

 

2,553

 

010924

 

10925

Europe

 

Germany

 

Germany-Ratingen

 

Yes

 

2,093

 

000530

 

02TS2

Europe

 

Italy

 

Italy-Rome-Lamaro

 

Yes

 

1,435

 

011381

 

11382

Europe

 

Spain

 

Spain-Madrid

 

Yes

 

7,850

 

000442

 

00837

Europe

 

Switzerland

 

Switzerland-Morges

 

Yes

 

2,087

 

010160

 

10161

Europe

 

Germany

 

Germany-Niederrad-Keysight

 

Yes

 

316

 

011268

 

11269

 

--------------------------------------------------------------------------------


 

Region

 

Country

 

Site Name

 

Property Code
(Site Code)

 

Location Code
(Building Code)

Owned by Agilent with sub-lease to Keysight

 

 

Americas

 

United States

 

US-CA-Santa Clara HQ

 

US-SCS-240035

 

US-SCS-00050

Asia Pacific

 

India

 

India-Manesar Campus

 

IN-MAN-010595

 

IN-MAN-10596

Asia Pacific

 

Singapore

 

Singapore

 

SG-SNG-245010

 

SG-SNG-05809

Asia Pacific

 

Australia

 

Australia-Mulgrave

 

VAR-AU-MLG-011285

 

VAR-AU-MLG-11286

Conveyance from Agilent to Keysight

 

 

 

 

Americas

 

United States

 

US-CA-Santa Rosa Campus

 

US-SOS-240045

 

US-SOS-00294

Conveyance from Agilent to Keysight with leaseback to Agilent

 

 

Americas

 

United States

 

US-CO-Colorado Springs

 

US-CSS-241004

 

US-CSS-00203

Americas

 

United States

 

US-CO-Loveland

 

US-LVD-241011

 

US-LVD-00185

Asia Pacific

 

Japan

 

Japan-Hachioji

 

JP-HAC-245005

 

JP-HAC-00364

Asia Pacific

 

Taiwan

 

Taiwan-Chungli

 

TW-CHN-000356

 

TW-CHN-00829

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity with leaseback to Agilent

 

 

Asia Pacific

 

China

 

China-Beijing Campus

 

CN-CAMP-010362

 

CN-CAMP-10363

Asia Pacific

 

China

 

China-Chengdu Campus

 

CN-CHN-010593

 

CN-CHN-10594

Asia Pacific

 

Malaysia

 

Malaysia-Penang

 

MY-PEN-245007

 

MY-PEN-01003

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity

 

 

Europe

 

United Kingdom

 

S. Queensferry, UK Land

 

GB-SQF-244006

 

GB-SQF-00548

Conveyance from Keysight to Agilent as a result of Keysight retaining existing
legal entity

 

 

Europe

 

United Kingdom

 

UK-Church Stretton

 

VAR-GB-SHS-010944

 

VAR-GB-SHS-10945

Leases assigned from Keysight to Agilent as a result of Keysight keeping
existing legal entity

 

 

Europe

 

United Kingdom

 

UK-Bracknell-Venture House-Agilent

 

GB-WIN-010423

 

GB-WIN-10424

Europe

 

United Kingdom

 

UK-Cheadle

 

GB-MAN-000460

 

GB-MAN-05762

Europe

 

United Kingdom

 

UK-Craven Arms

 

VAR-GB-SHS-010942

 

VAR-GB-SHS-10943

Europe

 

United Kingdom

 

UK-Yarnton

 

VAR-GB-OXF-010950

 

VAR-GB-OXF-10951

Europe

 

United Kingdom

 

UK-Upper Heyford

 

VAR-GB-OXF-010950

 

VAR-GB-OXF-10951

Keysight leases where no assignment required

 

 

 

 

Americas

 

Brazil

 

Brazil-Sao Paulo-Castelo Branco-Keysight

 

BR-SAO-011102

 

BR-SAO-11103

Asia Pacific

 

China

 

China-Guangzhou-Keysight

 

CN-GUA-011604

 

CN-GUA-11634

Asia Pacific

 

China

 

China-Shanghai-Citic Plaza

 

CN-SHG-011491

 

CN-SHG-11492

Asia Pacific

 

China

 

China-Shenzhen-Duty Free Bldg

 

CN-SHZ-010520

 

CN-SHZ-10521

Asia Pacific

 

China

 

China-Wuhan-Keysight

 

CN-WUH-010434

 

CN-WUH-10435

Asia Pacific

 

India

 

India-Hyderabad

 

IN-HYD-010417

 

IN-HYD-10418

Asia Pacific

 

India

 

India-New Delhi

 

IN-New Delhi-010955

 

IN-ND-10956

Asia Pacific

 

India

 

India-Bangalore Tech Center-Keysight

 

IN-BAN-010411

 

IN-BAN-10412

Asia Pacific

 

India

 

India-Chennai-Keysight

 

IN-CHE-010678

 

IN-CHE-10679

Asia Pacific

 

India

 

India-Mumbai-Keysight

 

IN-MUM-000822

 

IN-MUM-10266

Asia Pacific

 

Taiwan

 

Taiwan-Kao Hsiung

 

TW-KAO-000357

 

TW-KAO-10192

Asia Pacific

 

Taiwan

 

Taiwan-Taipei

 

Leased

 

BUILDING

Europe

 

Israel

 

Israel - Haifa

 

IL-HAI-085033

 

IL-HAI-08048

Europe

 

Italy

 

Italy-Milan-Fiorita-Keysight

 

IT-MIL-300084

 

IT-MIL-04BF4

Europe

 

Netherlands

 

Netherlands-Amstelveen-New site

 

NL-AMS-010368

 

NL-AMS-10369

Europe

 

United Kingdom

 

UK-Winnersh 710

 

GB-WIN-010421

 

GB-WIN-10422

Europe

 

United Kingdom

 

UK-Winnersh 610

 

GB-WIN-010423

 

GB-WIN-10424

Keysight leases where no assignment required - with sublease to Agilent (reverse
spin)

 

 

 

 

Europe

 

Israel

 

Israel-Azorim Park

 

IL-PET-085144

 

IL-PET-05993

Europe

 

United Kingdom

 

UK-Edinburgh

 

UK-EDI-010912

 

UK-EDI-10913

Leases assigned from Agilent to Keysight

 

 

 

 

Americas

 

Brazil

 

Brazil-Manaus

 

BR-MKS-010872

 

BR-MKS-10873

Americas

 

Canada

 

Canada-Calgary-Freeport-Keysight

 

CA-CAL-010632

 

CA-CAL-10633

Americas

 

Canada

 

Canada-Mississauga-Keysight

 

VAR-CA-ONT-010826

 

VAR-CA-ONT-10827

Americas

 

Canada

 

Canada-Ottawa-Terry Fox Drive

 

CA-OTT-011391

 

CA-OTT-11392

Americas

 

Canada

 

Canada-St Laurent Quebec-Keysight

 

CA-VSL-000473

 

CA-VSL-00550

Americas

 

Mexico

 

Mexico-Guadalajara

 

MX-JAL-247050

 

MX-JAL-05833

Americas

 

Mexico

 

Mexico-Reynosa

 

MX-REY-010874

 

MX-REY-10875

Americas

 

United States

 

Americas-Micro Offices

 

US-REN-010906

 

US-REN-10907

Americas

 

United States

 

US-AZ-Chandler

 

US-TPE—010267

 

US-TPE-10331

Americas

 

United States

 

US-CA-Anaheim

 

US-ANA-000206

 

US-ANA-05736

Americas

 

United States

 

US-CA-El Segundo

 

US-ELS-000954

 

US-ELS-03441

Americas

 

United States

 

US-CA-Irvine

 

US-IRV-010870

 

US-IRV-10871

Americas

 

United States

 

US-CA-Pleasanton-Regus

 

US-PLE-011104

 

US-PLE-11105

Americas

 

United States

 

US-CA-Roseville-RL

 

US-RSL-085049

 

US-RSL-05711

Americas

 

United States

 

US-CA-San Diego

 

US-SDG-010623

 

US-SDG-10624

Americas

 

United States

 

US-CA-Westlake Village

 

US-WLV-085100

 

US-WLV-05984

Americas

 

United States

 

US-DC-Washington DC-Keysight

 

US-DC-010614

 

US-DC-10615

Americas

 

United States

 

US-FL-Boca Raton

 

US-DRB-085193

 

US-BOR-10372

Americas

 

United States

 

US-FL-Orlando

 

US-ORL-000150

 

US-FL-10320

Americas

 

United States

 

US-IL-Arlington Heights

 

US-ARL-010292

 

US-ARL-10293

Americas

 

United States

 

US-IL-Schaumburg

 

US-SCH-300074

 

US-SCH-05620

Americas

 

United States

 

US-MA-Andover

 

US-AND-000009

 

US-AND-05874

Americas

 

United States

 

US-MA-Chelmsford

 

US-CHL-010298

 

US-CHL-10299

Americas

 

United States

 

US-MD-Columbia

 

US-COL-000199

 

US-COL-05724

Americas

 

United States

 

US-NC-Apex-Cary VOSCAL-Keysight

 

US-APX-011706

 

US-APX-11707

Americas

 

United States

 

US-NJ-Budd Lake

 

US-BUD-085161

 

US-BUD-06015

Americas

 

United States

 

US-NY-Cold Spring

 

US-FSH-000037

 

US-NY-10313

Americas

 

United States

 

US-OH-Mentor

 

US-MEN-085168

 

US-MEN-06060

Americas

 

United States

 

US-OR-Lake Oswego

 

US-ORE-010915

 

US-ORE-10916

Americas

 

United States

 

US-PA-Bethlehem

 

US-BMV-085072

 

US-BMV-10344

Americas

 

United States

 

US-PA-Philadelphia-Keysight

 

US-LFS-243011

 

US-LFS-01025

Americas

 

United States

 

US-TX-Austin

 

US-AUS-001174

 

US-AUS-10310

Americas

 

United States

 

US-TX-Richardson

 

US-RIC-010653

 

US-RIC-10654

Americas

 

United States

 

US-WA-Everett

 

US-EVE-085163

 

US-EVE-06070

Asia Pacific

 

China

 

China-Nanjing-Regus-Keysight

 

CN-NAN-011700

 

CN-NAN-11701

Asia Pacific

 

China

 

China-Shanghai-Headquarters

 

CN-SHN-011300

 

CN-SHN-11301

Asia Pacific

 

China

 

China-Shanghai-MSD

 

CN-SHG-011690

 

CN-SHG-11693

Asia Pacific

 

China

 

China-Shenzhen-SSU

 

CH-SHE-010935

 

CH-FIB-10936

Asia Pacific

 

China

 

China-Suzhou

 

CN-SUZ-010303

 

CN-SUZ-10304

Asia Pacific

 

China

 

China-Suzhou-SSU Warehouse

 

CN-SUZ-011356

 

CN-SUZ-11357

Asia Pacific

 

Japan

 

Japan-Kobe

 

JP-KOB-011134

 

JP-KOB-11135

Asia Pacific

 

Japan

 

Japan-Nagoya-Keysight

 

JP-NGO-000627

 

JP-NGO-00736

Asia Pacific

 

Japan

 

Japan-Osaka-Keysight

 

JP-OSK-000301

 

JP-OSK-05972

Asia Pacific

 

Japan

 

Japan-Shinjuku-Keysight

 

JP-OMY-000300

 

JP-OMY-00382

Asia Pacific

 

Japan

 

Japan-Yokohama

 

JP-SHI-085139

 

JP-SHI-05977

Asia Pacific

 

South Korea

 

South Korea-Daejon-Keysight

 

KR-DAE-010526

 

KR-DAE-10527

Asia Pacific

 

South Korea

 

South Korea-Gumi

 

KR-GUM-011360

 

KR-GUM-11361

Asia Pacific

 

South Korea

 

South Korea-Seoul

 

KR-SEO-085046

 

KR-SEO-05704

Asia Pacific

 

South Korea

 

South Korea-Taegu City

 

KR-TAG-000361

 

KR-TAG-00436

Asia Pacific

 

Taiwan

 

Taiwan-Taipei BID

 

TW-TAP-010518

 

TW-TAP-10519

Europe

 

Austria

 

Austria-Vienna-Keysight

 

 

 

 

Europe

 

Austria

 

Europe-Micro Offices

 

AT-WEL-011485

 

AT-WEL-11486

Europe

 

Austria

 

Europe-Micro Offices

 

AT-WEL-011485

 

AT-LIZ-11682

Europe

 

Belgium

 

Belgium-Gent

 

BE-GEN-085027

 

BE-Gent-10286

Europe

 

Denmark

 

Denmark-Aalborg

 

DK-AAL-010694

 

DK-AAL-10695

Europe

 

Finland

 

Finland-Oulu

 

FI-OUL-085129

 

FI-OUL-05950

Europe

 

France

 

France-Blagnac

 

FR-TOU-000399

 

FR-TOU-0VCCY

Europe

 

Germany

 

Germany-Boeblingen

 

Leased

 

BUILDING

Europe

 

Germany

 

Germany-Hamburg

 

DE-HAM-010384

 

DE-HAM-10385

Europe

 

Germany

 

Germany-Oberhaching

 

DE-OBR-085122

 

DE-OBR-05905

Europe

 

Russian Federation

 

Russia-Moscow

 

RU-MOS-000844

 

RU-MOS-11438

Europe

 

Russian Federation

 

Russia-Nizhny Novgorod

 

RU-NND-011344

 

RU-NND-11345

Europe

 

Russian Federation

 

Russia-Rostov-on-Don

 

RU-ROS-011679

 

RUS-ROS-11680

Europe

 

Russian Federation

 

Russia-Tomsk

 

RU-TOM-011358

 

RU-TOM-11359

Europe

 

Russian Federation

 

Russia-St.Petersburg-Keysight

 

 

 

 

Europe

 

Spain

 

Spain-Malaga

 

ES-MAL-011503

 

ES-MAL-11504

Europe

 

Switzerland

 

Switzerland-Plan les Ouates

 

CH-GEN-010352

 

CH-GEN-10354

Europe

 

Spain

 

Spain-Bilbao-Keysight

 

ES-BIL-000445

 

ES-BIL-00524

Europe

 

Belgium

 

Belgium-Rotselaar

 

BE-ROT-085124

 

BE-ROT-05910

Europe

 

Sweden

 

Sweden-Goteborg

 

SE-GOT-001019

 

SE-GOT-10180

Europe

 

Spain

 

Spain-Barcelona WTC-Keysight

 

ES-BCL-085026

 

ES-BCL-05679

Europe

 

France

 

France-Les Ulis-Olympe-Keysight

 

FR-LUO-011387

 

FR-LUO-11388

Leases assigned from Agilent to Keysight with subsequent sub-lease to Agilent

 

 

Americas

 

United States

 

US-CO-Englewood

 

US-ENG-000205

 

US-ENG-0BQLE

Europe

 

Sweden

 

Sweden-Stockholm

 

SE-KIS-000518

 

SE-KIS-00594

Agilent leased sites with a sub-lease to Keysight

 

 

 

 

Americas

 

United States

 

US-GA-Alpharetta

 

US-ALP-300075

 

US-ALP-06GED

Asia Pacific

 

Hong Kong

 

Hong Kong

 

HK-HKG-011108

 

HK-HKG-11109

Asia Pacific

 

Malaysia

 

Malaysia-Kuala Lumpur

 

MY-KLU-085042

 

MY-KLU-05699

Europe

 

Finland

 

Finland-Espoo

 

FI-EST-010924

 

FI-EST-10925

Europe

 

Germany

 

Germany-Ratingen

 

DE-RAT-000530

 

DE-RAT-02TS2

Europe

 

Italy

 

Italy-Rome-Lamaro

 

IT-RLA-011381

 

IT-RLA-11382

Europe

 

Spain

 

Spain-Madrid

 

ES-MAD-000442

 

ES-MAD-00837

Europe

 

Switzerland

 

Switzerland-Morges

 

CH-MOR-010160

 

CH-MOR-10161

Europe

 

Germany

 

Germany-Niederrad-Keysight

 

DE-NIE-011268

 

DE-NIE-11269

 

--------------------------------------------------------------------------------


 

Region

 

Country

 

Site Name

 

Owned or
Leased

 

Building or
Land Record

 

Real Estate Matters
Agreement Property
Category

Owned by Agilent with sub-lease to Keysight

 

 

 

 

 

 

Americas

 

United States

 

US-CA-Santa Clara HQ

 

Owned

 

BUILDING

 

A

Asia Pacific

 

India

 

India-Manesar Campus

 

Owned

 

BUILDING

 

A

Asia Pacific

 

Singapore

 

Singapore

 

Owned

 

BUILDING

 

A

Asia Pacific

 

Australia

 

Australia-Mulgrave

 

Owned

 

BUILDING

 

A

Conveyance from Agilent to Keysight

 

 

 

 

 

 

Americas

 

United States

 

US-CA-Santa Rosa Campus

 

Owned

 

BUILDING

 

B

Conveyance from Agilent to Keysight with leaseback to Agilent

 

 

 

 

 

 

Americas

 

United States

 

US-CO-Colorado Springs

 

Owned

 

BUILDING

 

C

Americas

 

United States

 

US-CO-Loveland

 

Owned

 

BUILDING

 

C

Asia Pacific

 

Japan

 

Japan-Hachioji

 

Owned

 

BUILDING

 

C

Asia Pacific

 

Taiwan

 

Taiwan-Chungli

 

Owned

 

BUILDING

 

C

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity with leaseback to Agilent

 

 

Asia Pacific

 

China

 

China-Beijing Campus

 

Owned

 

BUILDING

 

D

Asia Pacific

 

China

 

China-Chengdu Campus

 

Owned

 

BUILDING

 

D

Asia Pacific

 

Malaysia

 

Malaysia-Penang

 

Owned

 

BUILDING

 

D

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity

 

 

 

 

Europe

 

United Kingdom

 

S. Queensferry, UK Land

 

Owned

 

LAND

 

N/A

Conveyance from Keysight to Agilent as a result of Keysight retaining existing
legal entity

 

 

 

 

Europe

 

United Kingdom

 

UK-Church Stretton

 

Owned

 

BUILDING

 

E

Leases assigned from Keysight to Agilent as a result of Keysight keeping
existing legal entity

 

 

 

 

Europe

 

United Kingdom

 

UK-Bracknell-Venture House-Agilent

 

Leased

 

BUILDING

 

F

Europe

 

United Kingdom

 

UK-Cheadle

 

Leased

 

BUILDING

 

F

Europe

 

United Kingdom

 

UK-Craven Arms

 

Leased

 

BUILDING

 

F

Europe

 

United Kingdom

 

UK-Yarnton

 

Leased

 

BUILDING

 

F

Europe

 

United Kingdom

 

UK-Upper Heyford

 

Leased

 

BUILDING

 

F

Keysight leases where no assignment required

 

 

Americas

 

Brazil

 

Brazil-Sao Paulo-Castelo Branco-Keysight

 

Leased

 

BUILDING

 

G

Asia Pacific

 

China

 

China-Guangzhou-Keysight

 

Leased

 

BUILDING

 

G

Asia Pacific

 

China

 

China-Shanghai-Citic Plaza

 

Leased

 

BUILDING

 

G

Asia Pacific

 

China

 

China-Shenzhen-Duty Free Bldg

 

Leased

 

BUILDING

 

G

Asia Pacific

 

China

 

China-Wuhan-Keysight

 

Leased

 

BUILDING

 

G

Asia Pacific

 

India

 

India-Hyderabad

 

Leased

 

BUILDING

 

G

Asia Pacific

 

India

 

India-New Delhi

 

Leased

 

BUILDING

 

G

Asia Pacific

 

India

 

India-Bangalore Tech Center-Keysight

 

Leased

 

BUILDING

 

G

Asia Pacific

 

India

 

India-Chennai-Keysight

 

Leased

 

BUILDING

 

G

Asia Pacific

 

India

 

India-Mumbai-Keysight

 

Leased

 

BUILDING

 

G

Asia Pacific

 

Taiwan

 

Taiwan-Kao Hsiung

 

Leased

 

BUILDING

 

G

Asia Pacific

 

Taiwan

 

Taiwan-Taipei

 

leased

 

BUILDING

 

G

Europe

 

Israel

 

Israel - Haifa

 

Leased

 

BUILDING

 

G

Europe

 

Italy

 

Italy-Milan-Fiorita-Keysight

 

Leased

 

BUILDING

 

G

Europe

 

Netherlands

 

Netherlands-Amstelveen-New site

 

Leased

 

BUILDING

 

G

Europe

 

United Kingdom

 

UK-Winnersh 710

 

Leased

 

BUILDING

 

G

Europe

 

United Kingdom

 

UK-Winnersh 610

 

Leased

 

BUILDING

 

G

Keysight leases where no assignment required - with sublease to Agilent (reverse
spin)

 

 

Europe

 

Israel

 

Israel-Azorim Park

 

Leased

 

BUILDING

 

H

Europe

 

United Kingdom

 

UK-Edinburgh

 

Leased

 

BUILDING

 

H

Leases assigned from Agilent to Keysight

 

 

 

 

Americas

 

Brazil

 

Brazil-Manaus

 

Leased

 

BUILDING

 

I

Americas

 

Canada

 

Canada-Calgary-Freeport-Keysight

 

Leased

 

BUILDING

 

I

Americas

 

Canada

 

Canada-Mississauga-Keysight

 

Leased

 

BUILDING

 

I

Americas

 

Canada

 

Canada-Ottawa-Terry Fox Drive

 

Leased

 

BUILDING

 

I

Americas

 

Canada

 

Canada-St Laurent Quebec-Keysight

 

Leased

 

BUILDING

 

I

Americas

 

Mexico

 

Mexico-Guadalajara

 

Leased

 

BUILDING

 

I

Americas

 

Mexico

 

Mexico-Reynosa

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

Americas-Micro Offices

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-AZ-Chandler

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-CA-Anaheim

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-CA-El Segundo

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-CA-Irvine

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-CA-Pleasanton-Regus

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-CA-Roseville-RL

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-CA-San Diego

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-CA-Westlake Village

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-DC-Washington DC-Keysight

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-FL-Boca Raton

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-FL-Orlando

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-IL-Arlington Heights

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-IL-Schaumburg

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-MA-Andover

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-MA-Chelmsford

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-MD-Columbia

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-NC-Apex-Cary VOSCAL-Keysight

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-NJ-Budd Lake

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-NY-Cold Spring

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-OH-Mentor

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-OR-Lake Oswego

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-PA-Bethlehem

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-PA-Philadelphia-Keysight

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-TX-Austin

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-TX-Richardson

 

Leased

 

BUILDING

 

I

Americas

 

United States

 

US-WA-Everett

 

Leased

 

BUILDING

 

I

Asia Pacific

 

China

 

China-Nanjing-Regus-Keysight

 

Leased

 

BUILDING

 

I

Asia Pacific

 

China

 

China-Shanghai-Headquarters

 

Leased

 

BUILDING

 

I

Asia Pacific

 

China

 

China-Shanghai-MSD

 

Leased

 

BUILDING

 

I

Asia Pacific

 

China

 

China-Shenzhen-SSU

 

Leased

 

BUILDING

 

I

Asia Pacific

 

China

 

China-Suzhou

 

Leased

 

BUILDING

 

I

Asia Pacific

 

China

 

China-Suzhou-SSU Warehouse

 

Leased

 

BUILDING

 

I

Asia Pacific

 

Japan

 

Japan-Kobe

 

Leased

 

BUILDING

 

I

Asia Pacific

 

Japan

 

Japan-Nagoya-Keysight

 

Leased

 

BUILDING

 

I

Asia Pacific

 

Japan

 

Japan-Osaka-Keysight

 

Leased

 

BUILDING

 

I

Asia Pacific

 

Japan

 

Japan-Shinjuku-Keysight

 

Leased

 

BUILDING

 

I

Asia Pacific

 

Japan

 

Japan-Yokohama

 

Leased

 

BUILDING

 

I

Asia Pacific

 

South Korea

 

South Korea-Daejon-Keysight

 

Leased

 

BUILDING

 

I

Asia Pacific

 

South Korea

 

South Korea-Gumi

 

Leased

 

BUILDING

 

I

Asia Pacific

 

South Korea

 

South Korea-Seoul

 

Leased

 

BUILDING

 

I

Asia Pacific

 

South Korea

 

South Korea-Taegu City

 

Leased

 

BUILDING

 

I

Asia Pacific

 

Taiwan

 

Taiwan-Taipei BID

 

Leased

 

BUILDING

 

I

Europe

 

Austria

 

Austria-Vienna-Keysight

 

 

 

 

 

I

Europe

 

Austria

 

Europe-Micro Offices

 

Leased

 

BUILDING

 

I

Europe

 

Austria

 

Europe-Micro Offices

 

Leased

 

BUILDING

 

I

Europe

 

Belgium

 

Belgium-Gent

 

Leased

 

BUILDING

 

I

Europe

 

Denmark

 

Denmark-Aalborg

 

Leased

 

BUILDING

 

I

Europe

 

Finland

 

Finland-Oulu

 

Leased

 

BUILDING

 

I

Europe

 

France

 

France-Blagnac

 

Leased

 

BUILDING

 

I

Europe

 

Germany

 

Germany-Boeblingen

 

Leased

 

BUILDING

 

I

Europe

 

Germany

 

Germany-Hamburg

 

Leased

 

BUILDING

 

I

Europe

 

Germany

 

Germany-Oberhaching

 

Leased

 

BUILDING

 

I

Europe

 

Russian Federation

 

Russia-Moscow

 

Leased

 

BUILDING

 

I

Europe

 

Russian Federation

 

Russia-Nizhny Novgorod

 

Leased

 

BUILDING

 

I

Europe

 

Russian Federation

 

Russia-Rostov-on-Don

 

Leased

 

BUILDING

 

I

Europe

 

Russian Federation

 

Russia-Tomsk

 

Leased

 

BUILDING

 

I

Europe

 

Russian Federation

 

Russia-St.Petersburg-Keysight

 

 

 

 

 

I

Europe

 

Spain

 

Spain-Malaga

 

Leased

 

BUILDING

 

I

Europe

 

Switzerland

 

Switzerland-Plan les Ouates

 

Leased

 

BUILDING

 

I

Europe

 

Spain

 

Spain-Bilbao-Keysight

 

Leased

 

BUILDING

 

I

Europe

 

Belgium

 

Belgium-Rotselaar

 

Leased

 

BUILDING

 

I

Europe

 

Sweden

 

Sweden-Goteborg

 

Leased

 

BUILDING

 

I

Europe

 

Spain

 

Spain-Barcelona WTC-Keysight

 

Leased

 

BUILDING

 

I

Europe

 

France

 

France-Les Ulis-Olympe-Keysight

 

Leased

 

BUILDING

 

I

Leases assigned from Agilent to Keysight with subsequent sub-lease to Agilent

 

 

 

 

 

 

Americas

 

United States

 

US-CO-Englewood

 

Leased

 

BUILDING

 

J

Europe

 

Sweden

 

Sweden-Stockholm

 

Leased

 

BUILDING

 

J

Agilent leased sites with a sub-lease to Keysight

 

 

 

 

 

 

Americas

 

United States

 

US-GA-Alpharetta

 

Leased

 

BUILDING

 

K

Asia Pacific

 

Hong Kong

 

Hong Kong

 

Leased

 

BUILDING

 

K

Asia Pacific

 

Malaysia

 

Malaysia-Kuala Lumpur

 

Leased

 

BUILDING

 

K

Europe

 

Finland

 

Finland-Espoo

 

Leased

 

BUILDING

 

K

Europe

 

Germany

 

Germany-Ratingen

 

Leased

 

BUILDING

 

K

Europe

 

Italy

 

Italy-Rome-Lamaro

 

Leased

 

BUILDING

 

K

Europe

 

Spain

 

Spain-Madrid

 

Leased

 

BUILDING

 

K

Europe

 

Switzerland

 

Switzerland-Morges

 

Leased

 

BUILDING

 

K

Europe

 

Germany

 

Germany-Niederrad-Keysight

 

Leased

 

BUILDING

 

K

 

--------------------------------------------------------------------------------

 


 

Region

 

Country

 

Site Name

 

Physical
Address
Line1

 

Physical
Address
Line2

Owned by Agilent with sub-lease to Keysight

 

 

 

 

Americas

 

United States

 

US-CA-Santa Clara HQ

 

5301 Stevens Creek Blvd

 

 

Asia Pacific

 

India

 

India-Manesar Campus

 

Plot No CP -11, Sector -8

 

IMT Manesar

Asia Pacific

 

Singapore

 

Singapore

 

No. 1 Yishun Ave 7

 

Lot 1937C, 1935X, 1975P, 2134N, Mukin 19

Asia Pacific

 

Australia

 

Australia-Mulgrave

 

679 Springvale Rd

 

 

Conveyance from Agilent to Keysight

 

 

 

 

Americas

 

United States

 

US-CA-Santa Rosa Campus

 

1400 Fountaingrove Pkwy

 

 

Conveyance from Agilent to Keysight with leaseback to Agilent

 

 

Americas

 

United States

 

US-CO-Colorado Springs

 

1900 Garden of the Gods Road

 

 

Americas

 

United States

 

US-CO-Loveland

 

815 SW 14th Street

 

 

Asia Pacific

 

Japan

 

Japan-Hachioji

 

9-1 Takakura-cho

 

 

Asia Pacific

 

Taiwan

 

Taiwan-Chungli

 

20, Kao Shuang Road

 

Ping Chen City

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity with leaseback to Agilent

 

 

Asia Pacific

 

China

 

China-Beijing Campus

 

4F, No. 3,

 

Wang Jing Bei Lu

Asia Pacific

 

China

 

China-Chengdu Campus

 

No. 116, 4th Tian Fu Street

 

Chengdu Hi-Tech Industrial Development Zone (South)

Asia Pacific

 

Malaysia

 

Malaysia-Penang

 

Bayan Lepas Free Industrial Zone

 

 

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity

 

 

 

 

Europe

 

United Kingdom

 

S. Queensferry, UK Land

 

South Queensferry

 

 

Conveyance from Keysight to Agilent as a result of Keysight retaining existing
legal entity

 

 

Europe

 

United Kingdom

 

UK-Church Stretton

 

Essex Road (Unit 1)

 

 

Leases assigned from Keysight to Agilent as a result of Keysight keeping
existing legal entity

 

 

Europe

 

United Kingdom

 

UK-Bracknell-Venture House-Agilent

 

Venture House, Room 228

 

Arlington Square, Downshire Way

Europe

 

United Kingdom

 

UK-Cheadle

 

Lakeside 5500, Cheadle Royal Bus Park

 

Wilmslow Road

Europe

 

United Kingdom

 

UK-Craven Arms

 

Long Lane Industrial Estate

 

 

Europe

 

United Kingdom

 

UK-Yarnton

 

6 Mead Road

 

Units 6-8

Europe

 

United Kingdom

 

UK-Upper Heyford

 

Building 3048, Heyford Park

 

Upper Heyford

Keysight leases where no assignment required

 

 

 

 

Americas

 

Brazil

 

Brazil-Sao Paulo-Castelo Branco-Keysight

 

Avenida Marcos Penteado de Ulhoa Rodrigues No. 939 SALA A

 

Castelo Branco Office Park, 6th Floor

Asia Pacific

 

China

 

China-Guangzhou-Keysight

 

Rm 1307, Fuliyinglong Plaza

 

No. 76 Huangnpu Ave. West

Asia Pacific

 

China

 

China-Shanghai-Citic Plaza

 

5/F, 16/F - 18/F Citic Plaza Shenhong, No. 1350 North Sichuan Road,

 

Hongkou District

Asia Pacific

 

China

 

China-Shenzhen-Duty Free Bldg

 

#6 Fu Hua Road, Fu Tian District, Shenzhen

 

3F, Duty Free Building

Asia Pacific

 

China

 

China-Wuhan-Keysight

 

18F, Wuhan Poly Plaza, No 99 Zhongnan Road

 

Wuchang District

Asia Pacific

 

India

 

India-Hyderabad

 

3rd Floor, Block III, My Home IT Hub

 

Madhapur

Asia Pacific

 

India

 

India-New Delhi

 

Splendor Forum,Plot No 3

 

First Floor, Jasola District Centre

Asia Pacific

 

India

 

India-Bangalore Tech Center-Keysight

 

The Millenia, 2nd Floor,

 

Tower D, Ulsoor Road

Asia Pacific

 

India

 

India-Chennai-Keysight

 

Olympia Tech Park, Level 2, Altius No.1

 

SIDCO Industrial Estate

Asia Pacific

 

India

 

India-Mumbai-Keysight

 

Mumbai Andheri Kurla — Times Square

 

2nd Floor, Andheri Kurla Road, Andheri East

Asia Pacific

 

Taiwan

 

Taiwan-Kao Hsiung

 

25F-1, No. 6, Syh-Wei 3rd Road

 

Lingya District

Asia Pacific

 

Taiwan

 

Taiwan-Taipei

 

7th Floor, No. 2, Sec.1

 

Taipei

Europe

 

Israel

 

Israel - Haifa

 

Building 30

 

Matam

Europe

 

Italy

 

Italy-Milan-Fiorita-Keysight

 

Via Grandi 8,

 

 

Europe

 

Netherlands

 

Netherlands-Amstelveen-New site

 

Groenelaan 5

 

 

Europe

 

United Kingdom

 

UK-Winnersh 710

 

710 Wharfedale Road

 

Winnersh Triangle

Europe

 

United Kingdom

 

UK-Winnersh 610

 

610 Wharfedale Road

 

Winnersh Triangle

Keysight leases where no assignment required - with sublease to Agilent (reverse
spin)

 

 

 

 

Europe

 

Israel

 

Israel-Azorim Park

 

Azorim Business Park, Dekel Building

 

94 Derech Em Hamoshavot St.

Europe

 

United Kingdom

 

UK-Edinburgh

 

4-5 Lochside Avenue

 

Edinburgh Park

Leases assigned from Agilent to Keysight

 

 

 

 

Americas

 

Brazil

 

Brazil-Manaus

 

Av. Tefe,4223 Sala 21

 

Jd. Japiim

Americas

 

Canada

 

Canada-Calgary-Freeport-Keysight

 

90 Freeport Blvd. NE

 

unit 4 bay 105

Americas

 

Canada

 

Canada-Mississauga-Keysight

 

TBD

 

 

Americas

 

Canada

 

Canada-Ottawa-Terry Fox Drive

 

350 Terry Fox Drive

 

Sutie 102

Americas

 

Canada

 

Canada-St Laurent Quebec-Keysight

 

2250 Alfred Nobel Boulevard, Suite 100

 

 

Americas

 

Mexico

 

Mexico-Guadalajara

 

Avenida Camino Iteso #8900

 

Parque Industrial Tecnologico Edificio 1

Americas

 

Mexico

 

Mexico-Reynosa

 

Carretera a Matamoros Km 79 Local D-2

 

Entre Brecha E-101 y E-102

Americas

 

United States

 

Americas-Micro Offices

 

14410 SE Petrovitsky Road

 

suite 201c

Americas

 

United States

 

US-AZ-Chandler

 

4330 West Chandler Blvd

 

 

Americas

 

United States

 

US-CA-Anaheim

 

2125 E. Katella Ave.

 

Suite 300

Americas

 

United States

 

US-CA-El Segundo

 

360 N. Sepulveda Boulevard, Suite 3010

 

 

Americas

 

United States

 

US-CA-Irvine

 

18005 Sky Park Circle

 

suite FG1 of bldg 5401

Americas

 

United States

 

US-CA-Pleasanton-Regus

 

4900 Hopyard Rd

 

office number 4 and 10

Americas

 

United States

 

US-CA-Roseville-RL

 

10050 Foothills Blvd.

 

 

Americas

 

United States

 

US-CA-San Diego

 

10650 Scripps Ranch Blvd.

 

Suite 224

Americas

 

United States

 

US-CA-Westlake Village

 

30721 Russell Ranch Road

 

Suite 160

Americas

 

United States

 

US-DC-Washington DC-Keysight

 

1050 Connecticut Ave

 

office 1049

Americas

 

United States

 

US-FL-Boca Raton

 

2255 Glades Road

 

Suite 324A, Office #23

Americas

 

United States

 

US-FL-Orlando

 

12000 Research Parkway

 

Suite 144

Americas

 

United States

 

US-IL-Arlington Heights

 

720 West Algonquin Road

 

Suite 720

Americas

 

United States

 

US-IL-Schaumburg

 

10 N. Martingale Road, Suite 550

 

 

Americas

 

United States

 

US-MA-Andover

 

40 Shattuck Rd.

 

 

Americas

 

United States

 

US-MA-Chelmsford

 

101 Brick Kiln Rd.

 

Unit #1, Building II

Americas

 

United States

 

US-MD-Columbia

 

8825 Stanford Boulevard, Suite 300

 

 

Americas

 

United States

 

US-NC-Apex-Cary VOSCAL-Keysight

 

3457 Apex Peakway

 

 

Americas

 

United States

 

US-NJ-Budd Lake

 

550 Clark Drive, Suite 101

 

 

Americas

 

United States

 

US-NY-Cold Spring

 

3590 Route 9

 

Suite 106

Americas

 

United States

 

US-OH-Mentor

 

7537 Mentor Avenue

 

Suite 107

Americas

 

United States

 

US-OR-Lake Oswego

 

5 Centerpoint Dr., Suite 400

 

unit 10

Americas

 

United States

 

US-PA-Bethlehem

 

2840 Emerick Blvd

 

suite A-4

Americas

 

United States

 

US-PA-Philadelphia-Keysight

 

 

 

 

Americas

 

United States

 

US-TX-Austin

 

11044 Research Blvd.

 

Suite B-420

Americas

 

United States

 

US-TX-Richardson

 

1220 E. Campbell Rd

 

Suite 100

Americas

 

United States

 

US-WA-Everett

 

1615 75th Street, SW

 

Suite 210

Asia Pacific

 

China

 

China-Nanjing-Regus-Keysight

 

8F,Nanjing,Jinling-Asia Pacific Tower,Hotel Asia Pacific Jinling No.2,Hanzhong
Road,

 

No. 2 Hanzhong Road, Gulou District

Asia Pacific

 

China

 

China-Shanghai-Headquarters

 

Room 2520,25F,168 Xi Zang(Middle) Road,

 

Huangpu District

Asia Pacific

 

China

 

China-Shanghai-MSD

 

Unit J & H, 1/F, Building No. 26, No. 196 Ouyang Road,

 

Hong Kou District, Shanghai

Asia Pacific

 

China

 

China-Shenzhen-SSU

 

Unit A, B, 7/F Block 2

 

8 Kefa Road, Science Park

Asia Pacific

 

China

 

China-Suzhou

 

Room 1610-1611,16/F Century Financial Building;No.1 Suhua Road, Industrial Park
Suzhou

 

No.1 Suhua Road, Industrial Park Suzhou

Asia Pacific

 

China

 

China-Suzhou-SSU Warehouse

 

Room 710,7/F Century Financial Building;No.1 Suhua Road, Industrial Park Suzhou

 

No.1 Suhua Road, Industrial Park Suzhou

Asia Pacific

 

Japan

 

Japan-Kobe

 

Kobe Harborland Center Building

 

1-3-3 Higashikawasaki-chou

Asia Pacific

 

Japan

 

Japan-Nagoya-Keysight

 

Level 40 Nagoya Lucent Tower

 

6-1 Ushijima-cho

Asia Pacific

 

Japan

 

Japan-Osaka-Keysight

 

Level 19 Hilton Plaza West Office Tower

 

2-2-2 Umeda

Asia Pacific

 

Japan

 

Japan-Shinjuku-Keysight

 

Level 32, Shinjuku Nomura Building

 

1-26-2, Nishi-shinjuku

Asia Pacific

 

Japan

 

Japan-Yokohama

 

Sumitomofudousan Shinyokohama Bldg.

 

2-5-5, Shin-Yokohama

Asia Pacific

 

South Korea

 

South Korea-Daejon-Keysight

 

15th Floor, Samsung Life Dunsan Bldg, 755 Hanbat Daero,

 

Seo-Gu

Asia Pacific

 

South Korea

 

South Korea-Gumi

 

5th,Samsung Building

 

16-2, Jinpyung-dong

Asia Pacific

 

South Korea

 

South Korea-Seoul

 

#25 - 12, Yeouido-dong, Yeongdeungpo-gu

 

Yoido P. O. Box 633

Asia Pacific

 

South Korea

 

South Korea-Taegu City

 

111, Sinchun 3-dong, Dong-ku

 

18th Floor, Youngnam Tower

Asia Pacific

 

Taiwan

 

Taiwan-Taipei BID

 

9th Floor, No.2, Sec.1

 

Fu-Hsing South Road

Europe

 

Austria

 

Austria-Vienna-Keysight

 

 

 

 

Europe

 

Austria

 

Europe-Micro Offices

 

City Campus Wels

 

Rainer Str. 15

Europe

 

Austria

 

Europe-Micro Offices

 

Gruberstrasse 40

 

 

Europe

 

Belgium

 

Belgium-Gent

 

Kortrijksesteenweg 1093 B

 

9051 Sint-Denijs-Westrem

Europe

 

Denmark

 

Denmark-Aalborg

 

Alfred Nobels Vej 21 D

 

NOVI 3-4

Europe

 

Finland

 

Finland-Oulu

 

Kaapelitie 4

 

NET/IMN/Ruskon Tukiasematalo

Europe

 

France

 

France-Blagnac

 

2bis, rue Marcel Doret

 

 

Europe

 

Germany

 

Germany-Boeblingen

 

Herrenberger Strasse 130

 

Boeblingen

Europe

 

Germany

 

Germany-Hamburg

 

TuTech Innovation Center

 

21079 Hamburg

Europe

 

Germany

 

Germany-Oberhaching

 

12, Bajuwarenring

 

 

Europe

 

Russian Federation

 

Russia-Moscow

 

Kosmodamianskaja naberezhnaya, 52/3

 

 

Europe

 

Russian Federation

 

Russia-Nizhny Novgorod

 

Oka Business Park

 

Pr. Gagarina, 27

Europe

 

Russian Federation

 

Russia-Rostov-on-Don

 

Riverside, Beregovaya str., 8

 

Office 4

Europe

 

Russian Federation

 

Russia-Tomsk

 

Batenkova sq., Building 2, Office 208, 2nd floor

 

 

Europe

 

Russian Federation

 

Russia-St.Petersburg-Keysight

 

 

 

 

Europe

 

Spain

 

Spain-Malaga

 

Parque Tecnologico de Andalucia

 

Severo Ochoa, nº 21, Parcela I+D 6B

Europe

 

Switzerland

 

Switzerland-Plan les Ouates

 

Chemin des Aulx, 12

 

 

Europe

 

Spain

 

Spain-Bilbao-Keysight

 

Bilbao REGUS Business Center

 

2nd and 3rd floor

Europe

 

Belgium

 

Belgium-Rotselaar

 

Wingepark 51

 

 

Europe

 

Sweden

 

Sweden-Goteborg

 

c/o Garda Business Hotel AB

 

Drakegartan 10

Europe

 

Spain

 

Spain-Barcelona WTC-Keysight

 

World Trade Center

 

Edif Sur 5 Planta, Moll Barcelona

Europe

 

France

 

France-Les Ulis-Olympe-Keysight

 

Parc Technopolis — ZA Courtaboeuf

 

3 avenue du Canada, CS 90263

Leases assigned from Agilent to Keysight with subsequent sub-lease to Agilent

 

 

 

 

Americas

 

United States

 

US-CO-Englewood

 

9780 S Meridian Blvd

 

 

Europe

 

Sweden

 

Sweden-Stockholm

 

Kronborgsgrand 23

 

 

Agilent leased sites with a sub-lease to Keysight

 

 

 

 

Americas

 

United States

 

US-GA-Alpharetta

 

3750 Brookside Parkway

 

Suite 100 / 200

Asia Pacific

 

Hong Kong

 

Hong Kong

 

25/F. @Convoy, 169 Electric Road, North Point

 

 

Asia Pacific

 

Malaysia

 

Malaysia-Kuala Lumpur

 

Unit 201 Level 2, Uptown 2

 

2 Jalan SS 21/37, Damansara Uptown

Europe

 

Finland

 

Finland-Espoo

 

Panorama Tower

 

Hevosenkenkä 3

Europe

 

Germany

 

Germany-Ratingen

 

Pempelfurt Strasse 1

 

 

Europe

 

Italy

 

Italy-Rome-Lamaro

 

Via Vincenzo Lamaro 15

 

 

Europe

 

Spain

 

Spain-Madrid

 

Carretera N - VI, Km. 18,2

 

 

Europe

 

Switzerland

 

Switzerland-Morges

 

1st Floor, Rue de la Gare 29

 

 

Europe

 

Germany

 

Germany-Niederrad-Keysight

 

4th. Floor, Lyonerstr. 20

 

 

 

--------------------------------------------------------------------------------


 

Region

 

Country

 

Site Name

 

Physical
Address
Line3

 

City

 

State

Owned by Agilent with sub-lease to Keysight

 

 

 

 

 

 

Americas

 

United States

 

US-CA-Santa Clara HQ

 

 

 

Santa Clara

 

CA

Asia Pacific

 

India

 

India-Manesar Campus

 

 

 

Gurgaon

 

Haryana

Asia Pacific

 

Singapore

 

Singapore

 

 

 

Singapore

 

 

Asia Pacific

 

Australia

 

Australia-Mulgrave

 

 

 

Mulgrave

 

Victoria

Conveyance from Agilent to Keysight

 

 

 

 

 

 

Americas

 

United States

 

US-CA-Santa Rosa Campus

 

 

 

Santa Rosa

 

CA

Conveyance from Agilent to Keysight with leaseback to Agilent

 

 

 

 

Americas

 

United States

 

US-CO-Colorado Springs

 

 

 

Colorado Springs

 

CO

Americas

 

United States

 

US-CO-Loveland

 

 

 

Loveland

 

CO

Asia Pacific

 

Japan

 

Japan-Hachioji

 

 

 

Hachioji-shi

 

 

Asia Pacific

 

Taiwan

 

Taiwan-Chungli

 

 

 

Taoyuan

 

 

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity with leaseback to Agilent

 

 

Asia Pacific

 

China

 

China-Beijing Campus

 

Chao Yang District

 

Beijing

 

 

Asia Pacific

 

China

 

China-Chengdu Campus

 

Chengdu,China

 

Chengdu

 

 

Asia Pacific

 

Malaysia

 

Malaysia-Penang

 

 

 

Penang

 

 

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity

 

 

 

 

Europe

 

United Kingdom

 

S. Queensferry, UK Land

 

 

 

South Queensferry

 

 

Conveyance from Keysight to Agilent as a result of Keysight retaining existing
legal entity

 

 

 

 

Europe

 

United Kingdom

 

UK-Church Stretton

 

 

 

Church Stretton

 

SH

Leases assigned from Keysight to Agilent as a result of Keysight keeping
existing legal entity

 

 

 

 

Europe

 

United Kingdom

 

UK-Bracknell-Venture House-Agilent

 

 

 

Bracknell

 

 

Europe

 

United Kingdom

 

UK-Cheadle

 

 

 

Cheadle

 

 

Europe

 

United Kingdom

 

UK-Craven Arms

 

 

 

Craven Arms

 

SH

Europe

 

United Kingdom

 

UK-Yarnton

 

Oxford Industrial Park

 

Yarnton

 

OX

Europe

 

United Kingdom

 

UK-Upper Heyford

 

 

 

Bicester

 

OX

Keysight leases where no assignment required

 

 

 

 

Americas

 

Brazil

 

Brazil-Sao Paulo-Castelo Branco-Keysight

 

Barueri

 

Barueri

 

Sao Paulo

Asia Pacific

 

China

 

China-Guangzhou-Keysight

 

Tian He District

 

Guangzhou

 

 

Asia Pacific

 

China

 

China-Shanghai-Citic Plaza

 

Shanghai

 

Shanghai

 

Shanghai

Asia Pacific

 

China

 

China-Shenzhen-Duty Free Bldg

 

 

 

Shenzhen

 

 

Asia Pacific

 

China

 

China-Wuhan-Keysight

 

 

 

Wuhan

 

 

Asia Pacific

 

India

 

India-Hyderabad

 

 

 

Hyderabad

 

Andhra Pradesh

Asia Pacific

 

India

 

India-New Delhi

 

 

 

New Delhi

 

Delhi (UT)

Asia Pacific

 

India

 

India-Bangalore Tech Center-Keysight

 

 

 

Bangalore

 

Karnataka

Asia Pacific

 

India

 

India-Chennai-Keysight

 

 

 

Chennai

 

Tamil Nadu

Asia Pacific

 

India

 

India-Mumbai-Keysight

 

 

 

Mumbai

 

Maharashtra

Asia Pacific

 

Taiwan

 

Taiwan-Kao Hsiung

 

 

 

Kao Hsiung

 

 

Asia Pacific

 

Taiwan

 

Taiwan-Taipei

 

 

 

Taiwan

 

 

Europe

 

Israel

 

Israel - Haifa

 

 

 

Haifa

 

 

Europe

 

Italy

 

Italy-Milan-Fiorita-Keysight

 

 

 

Cernusco sul Naviglio MILANO

 

 

Europe

 

Netherlands

 

Netherlands-Amstelveen-New site

 

 

 

Amstelveen

 

 

Europe

 

United Kingdom

 

UK-Winnersh 710

 

 

 

Wokingham

 

 

Europe

 

United Kingdom

 

UK-Winnersh 610

 

 

 

Wokingham

 

 

Keysight leases where no assignment required - with sublease to Agilent (reverse
spin)

 

 

 

 

Europe

 

Israel

 

Israel-Azorim Park

 

 

 

Petach Tikva

 

 

Europe

 

United Kingdom

 

UK-Edinburgh

 

 

 

Edinburgh

 

Lothian Region

Leases assigned from Agilent to Keysight

 

 

 

 

Americas

 

Brazil

 

Brazil-Manaus

 

 

 

Manaus

 

AM

Americas

 

Canada

 

Canada-Calgary-Freeport-Keysight

 

 

 

Calgary

 

 

Americas

 

Canada

 

Canada-Mississauga-Keysight

 

 

 

Mississauga

 

Ontario

Americas

 

Canada

 

Canada-Ottawa-Terry Fox Drive

 

 

 

Ottawa

 

 

Americas

 

Canada

 

Canada-St Laurent Quebec-Keysight

 

 

 

St. Laurent

 

 

Americas

 

Mexico

 

Mexico-Guadalajara

 

Pinar de la Calma

 

Tlaquepaque

 

 

Americas

 

Mexico

 

Mexico-Reynosa

 

 

 

Reynosa

 

Tamaulipas

Americas

 

United States

 

Americas-Micro Offices

 

 

 

Renton

 

WA

Americas

 

United States

 

US-AZ-Chandler

 

 

 

Chandler

 

AZ

Americas

 

United States

 

US-CA-Anaheim

 

 

 

Anaheim

 

CA

Americas

 

United States

 

US-CA-El Segundo

 

 

 

El Segundo

 

CA

Americas

 

United States

 

US-CA-Irvine

 

 

 

Irvine

 

CA

Americas

 

United States

 

US-CA-Pleasanton-Regus

 

 

 

Pleasanton

 

California

Americas

 

United States

 

US-CA-Roseville-RL

 

 

 

Roseville

 

CA

Americas

 

United States

 

US-CA-San Diego

 

 

 

San Diego

 

CA

Americas

 

United States

 

US-CA-Westlake Village

 

 

 

Westlake Village

 

CA

Americas

 

United States

 

US-DC-Washington DC-Keysight

 

 

 

Washington

 

DC

Americas

 

United States

 

US-FL-Boca Raton

 

 

 

Boca Raton

 

FL

Americas

 

United States

 

US-FL-Orlando

 

 

 

Orlando

 

FL

Americas

 

United States

 

US-IL-Arlington Heights

 

 

 

Arlington Heights

 

IL

Americas

 

United States

 

US-IL-Schaumburg

 

 

 

Schaumburg

 

IL

Americas

 

United States

 

US-MA-Andover

 

 

 

Andover

 

MA

Americas

 

United States

 

US-MA-Chelmsford

 

 

 

Chelmsford

 

MA

Americas

 

United States

 

US-MD-Columbia

 

 

 

Columbia

 

MD

Americas

 

United States

 

US-NC-Apex-Cary VOSCAL-Keysight

 

 

 

Apex

 

NC

Americas

 

United States

 

US-NJ-Budd Lake

 

 

 

Budd Lake

 

NJ

Americas

 

United States

 

US-NY-Cold Spring

 

 

 

Cold Spring

 

NY

Americas

 

United States

 

US-OH-Mentor

 

 

 

Mentor

 

OH

Americas

 

United States

 

US-OR-Lake Oswego

 

 

 

Lake Oswego

 

OR

Americas

 

United States

 

US-PA-Bethlehem

 

 

 

Bethlehem

 

PA

Americas

 

United States

 

US-PA-Philadelphia-Keysight

 

 

 

Philadelphia

 

PA

Americas

 

United States

 

US-TX-Austin

 

 

 

Austin

 

TX

Americas

 

United States

 

US-TX-Richardson

 

 

 

Richardson

 

TX

Americas

 

United States

 

US-WA-Everett

 

 

 

Everett

 

WA

Asia Pacific

 

China

 

China-Nanjing-Regus-Keysight

 

Nanjing

 

Nanjing

 

Nanjing

Asia Pacific

 

China

 

China-Shanghai-Headquarters

 

Shanghai

 

Shanghai

 

Shanghai

Asia Pacific

 

China

 

China-Shanghai-MSD

 

Shanghai

 

Shanghai

 

Shanghai

Asia Pacific

 

China

 

China-Shenzhen-SSU

 

 

 

Shenzhen

 

GD

Asia Pacific

 

China

 

China-Suzhou

 

Suzhou

 

Suzhou

 

Suzhou

Asia Pacific

 

China

 

China-Suzhou-SSU Warehouse

 

Suzhou

 

Suzhou

 

Suzhou

Asia Pacific

 

Japan

 

Japan-Kobe

 

Chuo-ku

 

Kobe-shi

 

 

Asia Pacific

 

Japan

 

Japan-Nagoya-Keysight

 

Nishi-ku

 

Nagoya

 

 

Asia Pacific

 

Japan

 

Japan-Osaka-Keysight

 

Kita-ku

 

Osaka

 

 

Asia Pacific

 

Japan

 

Japan-Shinjuku-Keysight

 

Shinjuku-ku

 

 

 

 

Asia Pacific

 

Japan

 

Japan-Yokohama

 

Kouhoku-ku

 

Yokohama-shi

 

 

Asia Pacific

 

South Korea

 

South Korea-Daejon-Keysight

 

 

 

Daejon

 

 

Asia Pacific

 

South Korea

 

South Korea-Gumi

 

 

 

Gumi-si

 

 

Asia Pacific

 

South Korea

 

South Korea-Seoul

 

 

 

Seoul

 

 

Asia Pacific

 

South Korea

 

South Korea-Taegu City

 

 

 

Taegu City

 

 

Asia Pacific

 

Taiwan

 

Taiwan-Taipei BID

 

 

 

Taipei

 

 

Europe

 

Austria

 

Austria-Vienna-Keysight

 

 

 

 

 

 

Europe

 

Austria

 

Europe-Micro Offices

 

 

 

Wels

 

 

Europe

 

Austria

 

Europe-Micro Offices

 

 

 

Linz

 

 

Europe

 

Belgium

 

Belgium-Gent

 

 

 

Gent

 

 

Europe

 

Denmark

 

Denmark-Aalborg

 

 

 

Aalborg

 

 

Europe

 

Finland

 

Finland-Oulu

 

 

 

Oulu

 

 

Europe

 

France

 

France-Blagnac

 

 

 

Blagnac

 

 

Europe

 

Germany

 

Germany-Boeblingen

 

 

 

Baden-Wurttemberg

 

BW

Europe

 

Germany

 

Germany-Hamburg

 

Harburger Schloßstrasse 6-12

 

Hamburg

 

 

Europe

 

Germany

 

Germany-Oberhaching

 

 

 

Oberhaching

 

 

Europe

 

Russian Federation

 

Russia-Moscow

 

 

 

Moscow

 

 

Europe

 

Russian Federation

 

Russia-Nizhny Novgorod

 

 

 

Nizhny Novgorod

 

 

Europe

 

Russian Federation

 

Russia-Rostov-on-Don

 

 

 

Rostov-on-Don

 

 

Europe

 

Russian Federation

 

Russia-Tomsk

 

 

 

Tomsk

 

 

Europe

 

Russian Federation

 

Russia-St.Petersburg-Keysight

 

 

 

 

 

 

Europe

 

Spain

 

Spain-Malaga

 

 

 

Malaga

 

 

Europe

 

Switzerland

 

Switzerland-Plan les Ouates

 

 

 

Plan-les-Ouates

 

 

Europe

 

Spain

 

Spain-Bilbao-Keysight

 

 

 

Bilbao

 

 

Europe

 

Belgium

 

Belgium-Rotselaar

 

 

 

Rotselaar

 

 

Europe

 

Sweden

 

Sweden-Goteborg

 

 

 

Goteborg

 

 

Europe

 

Spain

 

Spain-Barcelona WTC-Keysight

 

 

 

Barcelona

 

 

Europe

 

France

 

France-Les Ulis-Olympe-Keysight

 

 

 

Les Ulis

 

Essone

Leases assigned from Agilent to Keysight with subsequent sub-lease to Agilent

 

 

 

 

Americas

 

United States

 

US-CO-Englewood

 

 

 

Englewood

 

CO

Europe

 

Sweden

 

Sweden-Stockholm

 

 

 

Kista/Stockholm

 

 

Agilent leased sites with a sub-lease to Keysight

 

 

 

 

Americas

 

United States

 

US-GA-Alpharetta

 

 

 

Alpharetta

 

GA

Asia Pacific

 

Hong Kong

 

Hong Kong

 

 

 

Hong Kong

 

Hong Kong

Asia Pacific

 

Malaysia

 

Malaysia-Kuala Lumpur

 

 

 

Petaling Jaya

 

 

Europe

 

Finland

 

Finland-Espoo

 

 

 

Espoo

 

 

Europe

 

Germany

 

Germany-Ratingen

 

 

 

Ratingen

 

 

Europe

 

Italy

 

Italy-Rome-Lamaro

 

 

 

Roma

 

 

Europe

 

Spain

 

Spain-Madrid

 

 

 

Las Rozas

 

 

Europe

 

Switzerland

 

Switzerland-Morges

 

 

 

Morges

 

 

Europe

 

Germany

 

Germany-Niederrad-Keysight

 

 

 

Frankfurt-Niederrad

 

Hessen

 

--------------------------------------------------------------------------------

 


 

Region

 

Country

 

Site Name

 

County

 

Province

Owned by Agilent with sub-lease to Keysight

 

 

 

 

Americas

 

United States

 

US-CA-Santa Clara HQ

 

Santa Clara

 

 

Asia Pacific

 

India

 

India-Manesar Campus

 

India

 

Haryana

Asia Pacific

 

Singapore

 

Singapore

 

 

 

 

Asia Pacific

 

Australia

 

Australia-Mulgrave

 

 

 

 

Conveyance from Agilent to Keysight

 

 

 

 

Americas

 

United States

 

US-CA-Santa Rosa Campus

 

Sonoma

 

 

Conveyance from Agilent to Keysight with leaseback to Agilent

 

 

 

 

Americas

 

United States

 

US-CO-Colorado Springs

 

El Paso

 

 

Americas

 

United States

 

US-CO-Loveland

 

Larimer

 

 

Asia Pacific

 

Japan

 

Japan-Hachioji

 

Japan

 

Tokyo

Asia Pacific

 

Taiwan

 

Taiwan-Chungli

 

Taiwan

 

 

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity with leaseback to Agilent

 

 

Asia Pacific

 

China

 

China-Beijing Campus

 

Beijing

 

 

Asia Pacific

 

China

 

China-Chengdu Campus

 

China

 

Sichuan

Asia Pacific

 

Malaysia

 

Malaysia-Penang

 

 

 

PG

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity

 

 

 

 

Europe

 

United Kingdom

 

S. Queensferry, UK Land

 

 

 

 

Conveyance from Keysight to Agilent as a result of Keysight retaining existing
legal entity

 

 

Europe

 

United Kingdom

 

UK-Church Stretton

 

 

 

 

Leases assigned from Keysight to Agilent as a result of Keysight keeping
existing legal entity

 

 

Europe

 

United Kingdom

 

UK-Bracknell-Venture House-Agilent

 

 

 

Berkshire

Europe

 

United Kingdom

 

UK-Cheadle

 

 

 

CHES

Europe

 

United Kingdom

 

UK-Craven Arms

 

 

 

 

Europe

 

United Kingdom

 

UK-Yarnton

 

 

 

 

Europe

 

United Kingdom

 

UK-Upper Heyford

 

 

 

 

Keysight leases where no assignment required

 

 

Americas

 

Brazil

 

Brazil-Sao Paulo-Castelo Branco-Keysight

 

 

 

 

Asia Pacific

 

China

 

China-Guangzhou-Keysight

 

China

 

Guangzhou

Asia Pacific

 

China

 

China-Shanghai-Citic Plaza

 

China

 

Shanghai

Asia Pacific

 

China

 

China-Shenzhen-Duty Free Bldg

 

 

 

Shenzhen

Asia Pacific

 

China

 

China-Wuhan-Keysight

 

China

 

Hubei

Asia Pacific

 

India

 

India-Hyderabad

 

India

 

Andhra Pradesh

Asia Pacific

 

India

 

India-New Delhi

 

India

 

Delhi (UT)

Asia Pacific

 

India

 

India-Bangalore Tech Center-Keysight

 

India

 

Karnataka

Asia Pacific

 

India

 

India-Chennai-Keysight

 

India

 

Tamil Nadu

Asia Pacific

 

India

 

India-Mumbai-Keysight

 

India

 

Maharashtra

Asia Pacific

 

Taiwan

 

Taiwan-Kao Hsiung

 

Taiwan

 

 

Asia Pacific

 

Taiwan

 

Taiwan-Taipei

 

104

 

TW

Europe

 

Israel

 

Israel - Haifa

 

 

 

 

Europe

 

Italy

 

Italy-Milan-Fiorita-Keysight

 

 

 

MI

Europe

 

Netherlands

 

Netherlands-Amstelveen-New site

 

 

 

 

Europe

 

United Kingdom

 

UK-Winnersh 710

 

 

 

BERKS

Europe

 

United Kingdom

 

UK-Winnersh 610

 

 

 

BERKS

Keysight leases where no assignment required - with sublease to Agilent (reverse
spin)

 

 

Europe

 

Israel

 

Israel-Azorim Park

 

 

 

 

Europe

 

United Kingdom

 

UK-Edinburgh

 

 

 

 

Leases assigned from Agilent to Keysight

 

 

 

 

Americas

 

Brazil

 

Brazil-Manaus

 

Brazil

 

 

Americas

 

Canada

 

Canada-Calgary-Freeport-Keysight

 

 

 

Alberta

Americas

 

Canada

 

Canada-Mississauga-Keysight

 

 

 

 

Americas

 

Canada

 

Canada-Ottawa-Terry Fox Drive

 

 

 

Ontario

Americas

 

Canada

 

Canada-St Laurent Quebec-Keysight

 

 

 

PQ

Americas

 

Mexico

 

Mexico-Guadalajara

 

 

 

JAL

Americas

 

Mexico

 

Mexico-Reynosa

 

 

 

 

Americas

 

United States

 

Americas-Micro Offices

 

King

 

 

Americas

 

United States

 

US-AZ-Chandler

 

Maricopa

 

 

Americas

 

United States

 

US-CA-Anaheim

 

Orange

 

 

Americas

 

United States

 

US-CA-El Segundo

 

Los Angeles

 

 

Americas

 

United States

 

US-CA-Irvine

 

Orange

 

CA

Americas

 

United States

 

US-CA-Pleasanton-Regus

 

Alameda

 

 

Americas

 

United States

 

US-CA-Roseville-RL

 

Placer

 

 

Americas

 

United States

 

US-CA-San Diego

 

San Diego

 

 

Americas

 

United States

 

US-CA-Westlake Village

 

Ventura

 

 

Americas

 

United States

 

US-DC-Washington DC-Keysight

 

District of Columbia

 

 

Americas

 

United States

 

US-FL-Boca Raton

 

Palm Beach

 

 

Americas

 

United States

 

US-FL-Orlando

 

 

 

 

Americas

 

United States

 

US-IL-Arlington Heights

 

 

 

 

Americas

 

United States

 

US-IL-Schaumburg

 

Cook

 

 

Americas

 

United States

 

US-MA-Andover

 

Essex

 

 

Americas

 

United States

 

US-MA-Chelmsford

 

 

 

 

Americas

 

United States

 

US-MD-Columbia

 

Howard

 

 

Americas

 

United States

 

US-NC-Apex-Cary VOSCAL-Keysight

 

Wake

 

 

Americas

 

United States

 

US-NJ-Budd Lake

 

Morris

 

 

Americas

 

United States

 

US-NY-Cold Spring

 

Putnam

 

 

Americas

 

United States

 

US-OH-Mentor

 

Lake

 

 

Americas

 

United States

 

US-OR-Lake Oswego

 

Clackamus

 

 

Americas

 

United States

 

US-PA-Bethlehem

 

Northhampton

 

 

Americas

 

United States

 

US-PA-Philadelphia-Keysight

 

Philadelphia

 

 

Americas

 

United States

 

US-TX-Austin

 

 

 

 

Americas

 

United States

 

US-TX-Richardson

 

Dallas

 

 

Americas

 

United States

 

US-WA-Everett

 

Snohomish

 

 

Asia Pacific

 

China

 

China-Nanjing-Regus-Keysight

 

China

 

Jiangsu

Asia Pacific

 

China

 

China-Shanghai-Headquarters

 

China

 

Shanghai

Asia Pacific

 

China

 

China-Shanghai-MSD

 

China

 

Shanghai

Asia Pacific

 

China

 

China-Shenzhen-SSU

 

China

 

Shenzhen

Asia Pacific

 

China

 

China-Suzhou

 

China

 

Jiangsu

Asia Pacific

 

China

 

China-Suzhou-SSU Warehouse

 

China

 

Jiangsu

Asia Pacific

 

Japan

 

Japan-Kobe

 

 

 

Hyogo

Asia Pacific

 

Japan

 

Japan-Nagoya-Keysight

 

Japan

 

Aichi

Asia Pacific

 

Japan

 

Japan-Osaka-Keysight

 

Japan

 

Osaka

Asia Pacific

 

Japan

 

Japan-Shinjuku-Keysight

 

Japan

 

Tokyo

Asia Pacific

 

Japan

 

Japan-Yokohama

 

Japan

 

Kanagawa

Asia Pacific

 

South Korea

 

South Korea-Daejon-Keysight

 

 

 

 

Asia Pacific

 

South Korea

 

South Korea-Gumi

 

 

 

Kyungsangbook-do

Asia Pacific

 

South Korea

 

South Korea-Seoul

 

 

 

 

Asia Pacific

 

South Korea

 

South Korea-Taegu City

 

 

 

 

Asia Pacific

 

Taiwan

 

Taiwan-Taipei BID

 

Taiwan

 

 

Europe

 

Austria

 

Austria-Vienna-Keysight

 

 

 

 

Europe

 

Austria

 

Europe-Micro Offices

 

 

 

Oberösterreich

Europe

 

Austria

 

Europe-Micro Offices

 

 

 

 

Europe

 

Belgium

 

Belgium-Gent

 

 

 

WV

Europe

 

Denmark

 

Denmark-Aalborg

 

 

 

 

Europe

 

Finland

 

Finland-Oulu

 

 

 

 

Europe

 

France

 

France-Blagnac

 

 

 

31

Europe

 

Germany

 

Germany-Boeblingen

 

71034

 

DE

Europe

 

Germany

 

Germany-Hamburg

 

 

 

Hamburg

Europe

 

Germany

 

Germany-Oberhaching

 

Bayern

 

BY

Europe

 

Russian Federation

 

Russia-Moscow

 

 

 

 

Europe

 

Russian Federation

 

Russia-Nizhny Novgorod

 

 

 

 

Europe

 

Russian Federation

 

Russia-Rostov-on-Don

 

 

 

Octyabrsky

Europe

 

Russian Federation

 

Russia-Tomsk

 

 

 

 

Europe

 

Russian Federation

 

Russia-St.Petersburg-Keysight

 

 

 

 

Europe

 

Spain

 

Spain-Malaga

 

 

 

Malaga

Europe

 

Switzerland

 

Switzerland-Plan les Ouates

 

 

 

Geneva

Europe

 

Spain

 

Spain-Bilbao-Keysight

 

 

 

Vizcaya

Europe

 

Belgium

 

Belgium-Rotselaar

 

 

 

AN

Europe

 

Sweden

 

Sweden-Goteborg

 

 

 

 

Europe

 

Spain

 

Spain-Barcelona WTC-Keysight

 

 

 

08

Europe

 

France

 

France-Les Ulis-Olympe-Keysight

 

 

 

 

Leases assigned from Agilent to Keysight with subsequent sub-lease to Agilent

 

 

Americas

 

United States

 

US-CO-Englewood

 

Douglas

 

 

Europe

 

Sweden

 

Sweden-Stockholm

 

 

 

 

Agilent leased sites with a sub-lease to Keysight

 

 

Americas

 

United States

 

US-GA-Alpharetta

 

Fulton

 

 

Asia Pacific

 

Hong Kong

 

Hong Kong

 

China

 

 

Asia Pacific

 

Malaysia

 

Malaysia-Kuala Lumpur

 

 

 

SL

Europe

 

Finland

 

Finland-Espoo

 

 

 

 

Europe

 

Germany

 

Germany-Ratingen

 

Nordrheim-Westfalen

 

NW

Europe

 

Italy

 

Italy-Rome-Lamaro

 

 

 

RM

Europe

 

Spain

 

Spain-Madrid

 

 

 

28

Europe

 

Switzerland

 

Switzerland-Morges

 

 

 

Vaud

Europe

 

Germany

 

Germany-Niederrad-Keysight

 

 

 

 

 

--------------------------------------------------------------------------------


 

Region

 

Country

 

Site Name

 

Zip Code

 

Country
Code

Owned by Agilent with sub-lease to Keysight

 

 

 

 

Americas

 

United States

 

US-CA-Santa Clara HQ

 

95051-7201

 

US

Asia Pacific

 

India

 

India-Manesar Campus

 

122051

 

IN

Asia Pacific

 

Singapore

 

Singapore

 

768923

 

SG

Asia Pacific

 

Australia

 

Australia-Mulgrave

 

3170

 

AU

Conveyance from Agilent to Keysight

 

 

 

 

Americas

 

United States

 

US-CA-Santa Rosa Campus

 

95403-1738

 

US

Conveyance from Agilent to Keysight with leaseback to Agilent

 

 

Americas

 

United States

 

US-CO-Colorado Springs

 

80907

 

US

Americas

 

United States

 

US-CO-Loveland

 

80537

 

US

Asia Pacific

 

Japan

 

Japan-Hachioji

 

192-8550

 

JP

Asia Pacific

 

Taiwan

 

Taiwan-Chungli

 

324

 

TW

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity with leaseback to Agilent

 

 

Asia Pacific

 

China

 

China-Beijing Campus

 

100102

 

CN

Asia Pacific

 

China

 

China-Chengdu Campus

 

610041

 

CN

Asia Pacific

 

Malaysia

 

Malaysia-Penang

 

11900

 

MY

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity

 

 

 

 

Europe

 

United Kingdom

 

S. Queensferry, UK Land

 

EH30 9TG

 

GB

Conveyance from Keysight to Agilent as a result of Keysight retaining existing
legal entity

 

 

Europe

 

United Kingdom

 

UK-Church Stretton

 

SY6 6AX

 

GB

Leases assigned from Keysight to Agilent as a result of Keysight keeping
existing legal entity

 

 

Europe

 

United Kingdom

 

UK-Bracknell-Venture House-Agilent

 

RG12 1WA

 

GB

Europe

 

United Kingdom

 

UK-Cheadle

 

SK8 3GR

 

GB

Europe

 

United Kingdom

 

UK-Craven Arms

 

SY7 8NS

 

GB

Europe

 

United Kingdom

 

UK-Yarnton

 

OX5 1QU

 

GB

Europe

 

United Kingdom

 

UK-Upper Heyford

 

OX25 5HD

 

GB

Keysight leases where no assignment required

 

 

 

 

Americas

 

Brazil

 

Brazil-Sao Paulo-Castelo Branco-Keysight

 

06460-040

 

BR

Asia Pacific

 

China

 

China-Guangzhou-Keysight

 

 

 

CN

Asia Pacific

 

China

 

China-Shanghai-Citic Plaza

 

200080

 

CN

Asia Pacific

 

China

 

China-Shenzhen-Duty Free Bldg

 

518048

 

CN

Asia Pacific

 

China

 

China-Wuhan-Keysight

 

430071

 

CN

Asia Pacific

 

India

 

India-Hyderabad

 

 

 

IN

Asia Pacific

 

India

 

India-New Delhi

 

110025

 

IN

Asia Pacific

 

India

 

India-Bangalore Tech Center-Keysight

 

 

 

IN

Asia Pacific

 

India

 

India-Chennai-Keysight

 

600032

 

IN

Asia Pacific

 

India

 

India-Mumbai-Keysight

 

400059

 

IN

Asia Pacific

 

Taiwan

 

Taiwan-Kao Hsiung

 

802

 

TW

Asia Pacific

 

Taiwan

 

Taiwan-Taipei

 

7th Floor, No. 2, Sec.1, Fu-Hsing South Road, Taipei104, Taiwan

 

7th Floor, No. 2, Sec.1, Fu-Hsing South Road, Taipei104, Taiwan

Europe

 

Israel

 

Israel - Haifa

 

31905

 

IL

Europe

 

Italy

 

Italy-Milan-Fiorita-Keysight

 

20063

 

IT

Europe

 

Netherlands

 

Netherlands-Amstelveen-New site

 

1186 AA

 

NL

Europe

 

United Kingdom

 

UK-Winnersh 710

 

RG41 5TP

 

GB

Europe

 

United Kingdom

 

UK-Winnersh 610

 

RG41 5TP

 

GB

Keysight leases where no assignment required - with sublease to Agilent (reverse
spin)

 

 

 

 

Europe

 

Israel

 

Israel-Azorim Park

 

49527

 

IL

Europe

 

United Kingdom

 

UK-Edinburgh

 

EH12 9DJ

 

GB

Leases assigned from Agilent to Keysight

 

 

 

 

Americas

 

Brazil

 

Brazil-Manaus

 

69077-130

 

BR

Americas

 

Canada

 

Canada-Calgary-Freeport-Keysight

 

T3J 5J9

 

CA

Americas

 

Canada

 

Canada-Mississauga-Keysight

 

L5N 5M4

 

CA

Americas

 

Canada

 

Canada-Ottawa-Terry Fox Drive

 

K2K 2W5

 

CA

Americas

 

Canada

 

Canada-St Laurent Quebec-Keysight

 

H4S 2C9

 

CA

Americas

 

Mexico

 

Mexico-Guadalajara

 

45080

 

MX

Americas

 

Mexico

 

Mexico-Reynosa

 

88730

 

MX

Americas

 

United States

 

Americas-Micro Offices

 

98058

 

US

Americas

 

United States

 

US-AZ-Chandler

 

85226

 

US

Americas

 

United States

 

US-CA-Anaheim

 

92806-6074

 

US

Americas

 

United States

 

US-CA-El Segundo

 

90245-4401

 

US

Americas

 

United States

 

US-CA-Irvine

 

92614

 

US

Americas

 

United States

 

US-CA-Pleasanton-Regus

 

94588

 

US

Americas

 

United States

 

US-CA-Roseville-RL

 

95747-7102

 

US

Americas

 

United States

 

US-CA-San Diego

 

92131

 

US

Americas

 

United States

 

US-CA-Westlake Village

 

91362-7315

 

US

Americas

 

United States

 

US-DC-Washington DC-Keysight

 

20036

 

US

Americas

 

United States

 

US-FL-Boca Raton

 

33431

 

US

Americas

 

United States

 

US-FL-Orlando

 

32826

 

US

Americas

 

United States

 

US-IL-Arlington Heights

 

60005

 

US

Americas

 

United States

 

US-IL-Schaumburg

 

60173-2292

 

US

Americas

 

United States

 

US-MA-Andover

 

01810-2455

 

US

Americas

 

United States

 

US-MA-Chelmsford

 

01824

 

US

Americas

 

United States

 

US-MD-Columbia

 

21045-4761

 

US

Americas

 

United States

 

US-NC-Apex-Cary VOSCAL-Keysight

 

27502

 

US

Americas

 

United States

 

US-NJ-Budd Lake

 

07828-4301

 

US

Americas

 

United States

 

US-NY-Cold Spring

 

10516

 

US

Americas

 

United States

 

US-OH-Mentor

 

44060-5400

 

US

Americas

 

United States

 

US-OR-Lake Oswego

 

97035

 

US

Americas

 

United States

 

US-PA-Bethlehem

 

18020

 

US

Americas

 

United States

 

US-PA-Philadelphia-Keysight

 

 

 

US

Americas

 

United States

 

US-TX-Austin

 

78759

 

US

Americas

 

United States

 

US-TX-Richardson

 

75081

 

US

Americas

 

United States

 

US-WA-Everett

 

98203

 

US

Asia Pacific

 

China

 

China-Nanjing-Regus-Keysight

 

210005

 

CN

Asia Pacific

 

China

 

China-Shanghai-Headquarters

 

200001

 

CN

Asia Pacific

 

China

 

China-Shanghai-MSD

 

200083

 

CN

Asia Pacific

 

China

 

China-Shenzhen-SSU

 

518057

 

CN

Asia Pacific

 

China

 

China-Suzhou

 

215021

 

CN

Asia Pacific

 

China

 

China-Suzhou-SSU Warehouse

 

215021

 

CN

Asia Pacific

 

Japan

 

Japan-Kobe

 

650-0044

 

JP

Asia Pacific

 

Japan

 

Japan-Nagoya-Keysight

 

451-6040

 

JP

Asia Pacific

 

Japan

 

Japan-Osaka-Keysight

 

530-0001

 

JP

Asia Pacific

 

Japan

 

Japan-Shinjuku-Keysight

 

163-0532

 

JP

Asia Pacific

 

Japan

 

Japan-Yokohama

 

222-0033

 

JP

Asia Pacific

 

South Korea

 

South Korea-Daejon-Keysight

 

302-828

 

KR

Asia Pacific

 

South Korea

 

South Korea-Gumi

 

730-360

 

KR

Asia Pacific

 

South Korea

 

South Korea-Seoul

 

150-711

 

KR

Asia Pacific

 

South Korea

 

South Korea-Taegu City

 

701-023

 

KR

Asia Pacific

 

Taiwan

 

Taiwan-Taipei BID

 

104

 

TW

Europe

 

Austria

 

Austria-Vienna-Keysight

 

 

 

 

Europe

 

Austria

 

Europe-Micro Offices

 

4600

 

AT

Europe

 

Austria

 

Europe-Micro Offices

 

A-4020

 

AT

Europe

 

Belgium

 

Belgium-Gent

 

B-9051

 

BE

Europe

 

Denmark

 

Denmark-Aalborg

 

9220

 

DK

Europe

 

Finland

 

Finland-Oulu

 

90630

 

FI

Europe

 

France

 

France-Blagnac

 

31700

 

FR

Europe

 

Germany

 

Germany-Boeblingen

 

Postfach 1473,,, Boeblingen,, Baden-Werttemberg, BW, 71004, Germany

 

Herrenberger Strasse 130,,, Boeblingen,, Baden-Werttemberg, BW, 71034, Germany

Europe

 

Germany

 

Germany-Hamburg

 

21079

 

DE

Europe

 

Germany

 

Germany-Oberhaching

 

82041

 

DE

Europe

 

Russian Federation

 

Russia-Moscow

 

113054

 

RU

Europe

 

Russian Federation

 

Russia-Nizhny Novgorod

 

603057

 

RU

Europe

 

Russian Federation

 

Russia-Rostov-on-Don

 

344000

 

RU

Europe

 

Russian Federation

 

Russia-Tomsk

 

634050

 

RU

Europe

 

Russian Federation

 

Russia-St.Petersburg-Keysight

 

 

 

 

Europe

 

Spain

 

Spain-Malaga

 

29590

 

ES

Europe

 

Switzerland

 

Switzerland-Plan les Ouates

 

1228

 

CH

Europe

 

Spain

 

Spain-Bilbao-Keysight

 

48001

 

ES

Europe

 

Belgium

 

Belgium-Rotselaar

 

B-3110

 

BE

Europe

 

Sweden

 

Sweden-Goteborg

 

412 50

 

SE

Europe

 

Spain

 

Spain-Barcelona WTC-Keysight

 

08039

 

ES

Europe

 

France

 

France-Les Ulis-Olympe-Keysight

 

91978

 

FR

Leases assigned from Agilent to Keysight with subsequent sub-lease to Agilent

 

 

 

 

Americas

 

United States

 

US-CO-Englewood

 

80112-5910

 

US

Europe

 

Sweden

 

Sweden-Stockholm

 

164 94

 

SE

Agilent leased sites with a sub-lease to Keysight

 

 

 

 

Americas

 

United States

 

US-GA-Alpharetta

 

30022-1434

 

US

Asia Pacific

 

Hong Kong

 

Hong Kong

 

 

 

HK

Asia Pacific

 

Malaysia

 

Malaysia-Kuala Lumpur

 

47400

 

MY

Europe

 

Finland

 

Finland-Espoo

 

FIN-02600

 

FI

Europe

 

Germany

 

Germany-Ratingen

 

40880

 

DE

Europe

 

Italy

 

Italy-Rome-Lamaro

 

00173

 

IT

Europe

 

Spain

 

Spain-Madrid

 

28230

 

ES

Europe

 

Switzerland

 

Switzerland-Morges

 

CH-1110

 

CH

Europe

 

Germany

 

Germany-Niederrad-Keysight

 

60528

 

DE

 

--------------------------------------------------------------------------------

 


 

Region

 

Country

 

Site Name

 

Address Mail

 

Address Ship

Owned by Agilent with sub-lease to Keysight

 

 

 

 

Americas

 

United States

 

US-CA-Santa Clara HQ

 

P. O. Box 58059,,, Santa Clara, CA, Santa Clara,, 95052-8059, United States

 

5301 Stevens Creek Blvd,,, Santa Clara, CA, Santa Clara,, 95051-7295, United
States

Asia Pacific

 

India

 

India-Manesar Campus

 

Plot No CP -11, Sector -8, IMT Manesar,, Manesar-Gurgaon,,, Haryana, 122051,
India

 

Plot No CP -11, Sector -8, IMT Manesar, Gurgaon, Haryana, 122051, India

Asia Pacific

 

Singapore

 

Singapore

 

No. 1 Yishun Avenue 7,,, Singapore,,,, 768923, Singapore

 

No. 1 Yishun Avenue 7,,, Singapore,,,, 768923, Singapore

Asia Pacific

 

Australia

 

Australia-Mulgrave

 

679 Springvale Rd,,, Mulgrave, Victoria,,, 3170, Australia

 

679 Springvale Rd,,, Mulgrave, Victoria,,, 3170, Australia

Conveyance from Agilent to Keysight

 

 

 

 

Americas

 

United States

 

US-CA-Santa Rosa Campus

 

1400 Fountaingrove Pkwy, 2LS Dock,, Santa Rosa, CA, Sonoma,, 95403-6493, United
States

 

1400 Fountaingrove Pkwy, 2LS Dock,, Santa Rosa, CA, Sonoma,, 95403-6493, United
States

Conveyance from Agilent to Keysight with leaseback to Agilent

 

 

Americas

 

United States

 

US-CO-Colorado Springs

 

 

 

 

Americas

 

United States

 

US-CO-Loveland

 

 

 

 

Asia Pacific

 

Japan

 

Japan-Hachioji

 

9-1 Takakura-cho, Hachioji-shi, Tokyo, 192-8550 Japan

 

9-1 Takakura-cho, Hachioji-shi, Tokyo, 192-8550 Japan

Asia Pacific

 

Taiwan

 

Taiwan-Chungli

 

20, Kao Shuang Road, Ping Chen City, Tao Yuan 324, Taiwan

 

20, Kao Shuang Road, Ping Chen City, Tao Yuan 324, Taiwan

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity with leaseback to Agilent

 

 

Asia Pacific

 

China

 

China-Beijing Campus

 

No.3, Wang Jing Bei Lu, Chao Yang District, Beijing,, Beijing,, 100102, China

 

No. 3, Wang Jing Bei Lu, Chao Yang District, Beijing,, Beijing,, 100102, China

Asia Pacific

 

China

 

China-Chengdu Campus

 

No. 116, 4th Tian Fu Street, Chengdu Hi-Tech Industrial Development Zone
(South), China, Chengdu,,, Sichuan, 610041, China

 

No. 116, 4th Tian Fu Street, Chengdu Hi-Tech Industrial Development Zone
(South), China, Chengdu,,, Sichuan, 610041, China

Asia Pacific

 

Malaysia

 

Malaysia-Penang

 

Bayan Lepas Free Industrial Zone,,, Penang,,, PG, 11900, Malaysia

 

Bayan Lepas Free Industrial Zone,,, Penang,,, PG, 11900, Malaysia

Transferred by Agilent to Keysight as a result of Keysight retaining existing
legal entity

 

 

Europe

 

United Kingdom

 

S. Queensferry, UK Land

 

 

 

 

Conveyance from Keysight to Agilent as a result of Keysight retaining existing
legal entity

 

 

 

 

Europe

 

United Kingdom

 

UK-Church Stretton

 

Essex Road (Unit 2 & Link),,, Church Stretton, SH,,, SY6 6AX, United Kingdom

 

Essex Road (Unit 2 & Link),,, Church Stretton, SH,,, SY6 6AX, United Kingdom

Leases assigned from Keysight to Agilent as a result of Keysight keeping
existing legal entity

 

 

Europe

 

United Kingdom

 

UK-Bracknell-Venture House-Agilent

 

 

 

 

Europe

 

United Kingdom

 

UK-Cheadle

 

5500 Lakeside, Cheadle Royal Business Park,, Stockport,,, Cheshire, SK8 3GR,
United Kingdom

 

5500 Lakeside, Cheadle Royal Business Park,, Stockport,,, Cheshire, SK8 3GR,
United Kingdom

Europe

 

United Kingdom

 

UK-Craven Arms

 

Long Lane Industrial Estate,,, Craven Arms, SH,,, SY7 8NS, United Kingdom

 

Long Lane Industrial Estate,,, Craven Arms, SH,,, SY7 8NS, United Kingdom

Europe

 

United Kingdom

 

UK-Yarnton

 

6 Mead Road, Units 6-8, Oxford Industrial Park,,, Yarnton, OX,,, OX5 1QU, United
Kingdom

 

6 Mead Road, Units 6-8, Oxford Industrial Park,,, Yarnton, OX,,, OX5 1QU, United
Kingdom

Europe

 

United Kingdom

 

UK-Upper Heyford

 

Building 3048, Heyford Park, Upper Heyford,, Bicester,,, OXON, OX25 5HD, United
Kingdom

 

6 Mead Road, Units 6-8, Oxford Industrial Park,,, Yarnton, OX,,, OX5 1QU, United
Kingdom

Keysight leases where no assignment required

 

 

Americas

 

Brazil

 

Brazil-Sao Paulo-Castelo Branco-Keysight

 

Avenida Marcos Penteado de Ulhoa Rodrigues No. 939 SALA A, Castelo Branco Office
Park, 6th Floor, Barueri, Barueri, Sao Paulo,,, 06460-040, Brazil

 

Avenida Marcos Penteado de Ulhoa Rodrigues No. 939 SALA A, Castelo Branco Office
Park, 6th Floor, Barueri, Barueri, Sao Paulo,,, 06460-040, Brazil

Asia Pacific

 

China

 

China-Guangzhou-Keysight

 

Rm 1307, Fuliyinglong Plaza, No. 76 Huangnpu Ave. (West),, Guangzhou,,,
Guangzhou,, China

 

Rm 1307, Fuliyinglong Plaza, No. 76 Huangnpu Ave. (West),, Guangzhou,,,
Guangzhou,, China

Asia Pacific

 

China

 

China-Shanghai-Citic Plaza

 

5/F, 16/F - 18/F Citic Plaza Shenhong, No. 1350 North Sichuan Road, Hongkou
District, Shanghai, China

 

5/F, 16/F - 18/F Citic Plaza Shenhong, No. 1350 North Sichuan Road, Hongkou
District, Shanghai, China

Asia Pacific

 

China

 

China-Shenzhen-Duty Free Bldg

 

#6 Fu Hua Road, Fu Tian District, Shenzhen, 3F, Duty Free Building,, Shenzhen,,,
Shenzhen, 518048, China

 

#6 Fu Hua Road, Fu Tian District, Shenzhen, 3F, Duty Free Building,, Shenzhen,
518048, China

Asia Pacific

 

China

 

China-Wuhan-Keysight

 

18F, Wuhan Poly Plaza, No 99 Zhongnan Road

 

 

Asia Pacific

 

India

 

India-Hyderabad

 

3rd Floor, Block III, My Home IT Hub, Madhapur,, Hyderabad,,, Andhra, 81, India

 

3rd Floor, Block III, My Home IT Hub, Madhapur,, Hyderabad,,, Andhra, 81, India

Asia Pacific

 

India

 

India-New Delhi

 

Splendor Form, Plot No 3, First Floor, Jasola District Centre,, New Delhi, DL,,
Delhi (UT), 110025, India

 

Splendor Form, Plot No 3, First Floor, Jasola District Centre,, New Delhi, DL,,
Delhi (UT), 110025, India

Asia Pacific

 

India

 

India-Bangalore Tech Center-Keysight

 

The Millenia, 2nd Floor, Tower D, Ulsoor Road, Banglore - 560008

 

The Millenia, 2nd Floor, Tower D, Ulsoor Road, Banglore - 560008

Asia Pacific

 

India

 

India-Chennai-Keysight

 

Olympia Tech Park, Level 2, Altius No.1, SIDCO Industrial Estate,, Chennai,
Tamil Nadu,,, 600032, India

 

Olympia Tech Park, Level 2, Altius No.1, SIDCO Industrial Estate,, Chennai,
Tamil Nadu,,, 600032, India

Asia Pacific

 

India

 

India-Mumbai-Keysight

 

Times Square, 2nd Floor, Andheri Kurla Road, Andheri East, Mumbai, Maharashtra

 

Times Square, 2nd Floor, Andheri Kurla Road, Andheri East, Mumbai, Maharashtra

Asia Pacific

 

Taiwan

 

Taiwan-Kao Hsiung

 

25F-1, No. 6, Shy-Wei 3rd Road, Lingya District, Kaohsiung 802, Taiwan

 

25F-1, No. 6, Shy-Wei 3rd Road, Lingya District, Kaohsiung 802, Taiwan

Asia Pacific

 

Taiwan

 

Taiwan-Taipei

 

 

 

 

Europe

 

Israel

 

Israel - Haifa

 

Building 30, Matam,, Haifa,,,, 31905, Israel

 

Building 30, Matam,, Haifa,,,, 31905, Israel

Europe

 

Italy

 

Italy-Milan-Fiorita-Keysight

 

 

 

 

Europe

 

Netherlands

 

Netherlands-Amstelveen-New site

 

Groenelaan 5,,, AMSTELVEEN,,,, 1186 AA, Netherlands

 

Groenelaan 5,,, AMSTELVEEN,,,, 1186 AA, Netherlands

Europe

 

United Kingdom

 

UK-Winnersh 710

 

710 Wharfedale Road, Winnersh Triangle,, WOKINGHAM,,, BERKS, RG41 5TP, United
Kingdom

 

710 Wharfedale Road, Winnersh Triangle,, WOKINGHAM,,, BERKS, RG41 5TP, United
Kingdom

Europe

 

United Kingdom

 

UK-Winnersh 610

 

610 Wharfedale Road, Winnersh Triangle,, WOKINGHAM,,, BERKS, RG41 5TP, United
Kingdom

 

610 Wharfedale Road, Winnersh Triangle,, WOKINGHAM,,, BERKS, RG41 5TP, United
Kingdom

Keysight leases where no assignment required - with sublease to Agilent (reverse
spin)

 

 

Europe

 

Israel

 

Israel-Azorim Park

 

Azorim Business Park, Dekel Building, 94 Derech Em Hamoshavot St.,, Petach
Tikva,,,, 49527, Israel

 

Azorim Business Park, Dekel Building, 94 Derech Em Hamoshavot St.,, Petach
Tikva,,,, 49527, Israel

Europe

 

United Kingdom

 

UK-Edinburgh

 

4-5 Lochside Avenue, Edinburgh Park,, Edinburgh, Lothian Region,,, EH12 9DJ,
United Kingdom

 

4-5 Lochside Avenue, Edinburgh Park,, Edinburgh, Lothian Region,,, EH12 9DJ,
United Kingdom

Leases assigned from Agilent to Keysight

 

 

Americas

 

Brazil

 

Brazil-Manaus

 

Av. Tefe, 4223 Sala 21, Jd. Japiim,, Manaus, AM,,, 69077-130, Brazil

 

Av. Tefe, 4223 Sala 21, Jd. Japiim,, Manaus, AM,,, 69077-130, Brazil

Americas

 

Canada

 

Canada-Calgary-Freeport-Keysight

 

90 Freeport Blvd. NE, unit 4 bay 105,, Calgary,,, Alberta, T3J 5J9, Canada

 

90 Freeport Blvd. NE, unit 4 bay 105,, Calgary,,, Alberta, T3J 5J9, Canada

Americas

 

Canada

 

Canada-Mississauga-Keysight

 

TBD

 

TBD

Americas

 

Canada

 

Canada-Ottawa-Terry Fox Drive

 

350 Terry Fox Drive, Sutie 102,, Ottawa,,, Ontario, K2K 2W5, Canada

 

350 Terry Fox Drive, Sutie 102,, Ottawa,,, Ontario, K2K 2W5, Canada

Americas

 

Canada

 

Canada-St Laurent Quebec-Keysight

 

2250 Boul. Alfred Nobel,,, St. Laurent,,, PQ, H4S 2C9, Canada

 

2250 Boul. Alfred Nobel,,, St. Laurent,,, PQ, H4S 2C9, Canada

Americas

 

Mexico

 

Mexico-Guadalajara

 

Camino al Iteso 8900 Edificio 1, Col. Pinar de la Calma,, Tlaquepaque,,, JAL,
45080, Mexico

 

Camino al Iteso 8900 Edificio 1, Col. Pinar de la Calma,, Tlaquepaque,,, JAL,
45080, Mexico

Americas

 

Mexico

 

Mexico-Reynosa

 

Carretera a Matamoros Km 79 Local D-2, Entre Brecha E-101 y E-102,, Reynosa,
Tamaulipas,,, 88730, Mexico

 

Carretera a Matamoros Km 79 Local D-2, Entre Brecha E-101 y E-102,, Reynosa,
Tamaulipas,,, 88730, Mexico

Americas

 

United States

 

Americas-Micro Offices

 

14410 SE Petrovitsky Road, suite 201c,, Renton, WA, King,, 98058, United States

 

14410 SE Petrovitsky Road, suite 201c,, Renton, WA, King,, 98058, United States

Americas

 

United States

 

US-AZ-Chandler

 

4330 West Chandler Blvd,,, Chandler, AZ, Maricopa,, 85226, United States

 

4330 West Chandler Blvd,,, Chandler, AZ, Maricopa,, 85226, United States

Americas

 

United States

 

US-CA-Anaheim

 

2125 E. Katella Ave., Suite 300,,, Anaheim, CA, Orange,, 92806-6072, United
States

 

2125 E. Katella Ave., Suite 300,,, Anaheim, CA, Orange,, 92806-6072, United
States

Americas

 

United States

 

US-CA-El Segundo

 

1601 N. Sepulveda Blvd., PMB #515,, Manhattan Beach, CA, Los Angeles,,
90266-5133, United States

 

1601 N. Sepulveda Blvd, PMB #515,, Manhattan Beach, CA, Los Angeles,,
90266-5133, United States

Americas

 

United States

 

US-CA-Irvine

 

18005 Sky Park Circle, suite FG1 of bldg 5401,, Irvine, CA, Orange,, 92614,
United States

 

18005 Sky Park Circle, suite FG1 of bldg 5401,, Irvine, CA, Orange,, 92614,
United States

Americas

 

United States

 

US-CA-Pleasanton-Regus

 

4900 Hopyard Rd, office number 4 and 10, US, Pleasanton, California, Alameda,,
94588, United States

 

4900 Hopyard Rd, office number 4 and 10,, Pleasanton, California, Alameda,,
94588, United States

Americas

 

United States

 

US-CA-Roseville-RL

 

10090 Foothills Blvd.,,, Roseville, CA, Placer,, 95747, United States

 

10090 Foothills Blvd.,,, Roseville, CA, Placer,, 95747, United States

Americas

 

United States

 

US-CA-San Diego

 

10650 Scripps Ranch Blvd., Suite 224,, San Diego, CA, San Diego,, 92131, United
States

 

10650 Scripps Ranch Blvd., Suite 224,, San Diego, CA, San Diego,, 92131, United
States

Americas

 

United States

 

US-CA-Westlake Village

 

30721 Russell Ranch Road, Suite 160,, Westlake Village, CA, Ventura,,
91362-7315, United States

 

30721 Russell Ranch Road, Suite 160,, Westlake Village, CA, Ventura,,
91362-7315, United States

Americas

 

United States

 

US-DC-Washington DC-Keysight

 

1050 Connecticut Ave, office 1049,, Washington DC, DC, District of Columbia,,
20036, United States

 

1050 Connecticut Ave, office 1049,, Washington DC, DC, District of Columbia,,
20036, United States

Americas

 

United States

 

US-FL-Boca Raton

 

2255 Glades Road, suite 324A, office # 23,, Boca Raton, FL, Palm Beach,, 33431,
United States

 

2255 Glades Road, suite 324A, office # 23,, Boca Raton, FL, Palm Beach,, 33431,
United States

Americas

 

United States

 

US-FL-Orlando

 

12000 Research Parkway, Suite 144,, Orlando, FL,,, 32826, United States

 

12000 Research Parkway, Suite 144,, Orlando, FL,,, 32826, United States

Americas

 

United States

 

US-IL-Arlington Heights

 

720 West Algonquin Road, Suite 720,, Arlington Heights, IL,,, 60005, United
States

 

720 West Algonquin Road, Suite 720,, Arlington Heights, IL,,, 60005, United
States

Americas

 

United States

 

US-IL-Schaumburg

 

10 N. Martingale Road, Suite 550,,, Schaumburg, IL, Cook,, 60173, United States

 

10 N. Martingale Road, Suite 550,,, Schaumburg, IL, Cook,, 60173, United States

Americas

 

United States

 

US-MA-Andover

 

40 Shattuck Road,,, Andover, MA, Essex,, 01810-2455, United States

 

40 Shattuck Road,,, Andover, MA, Essex,, 01810-2455, United States

Americas

 

United States

 

US-MA-Chelmsford

 

101 Brick Kiln Rd., Unit #1, Building II,, Chelmsford, MA,,, 01824, United
States

 

101 Brick Kiln Rd., Unit #1, Building II,, Chelmsford, MA,,, 01824, United
States

Americas

 

United States

 

US-MD-Columbia

 

8825 Stanford Boulevard, Suite 300,, Columbia, MD, Howard,, 21045, United States

 

8825 Stanford Boulevard, Suite 300,, Columbia, MD, Howard,, 21045, United States

Americas

 

United States

 

US-NC-Apex-Cary VOSCAL-Keysight

 

3457 Apex Peakway,,, Apex, NC, Wake,, 27502, United States

 

3457 Apex Peakway,,, Apex, NC, Wake,, 27502, United States

Americas

 

United States

 

US-NJ-Budd Lake

 

550 Clark Drive, Suite 101,,, Budd Lake, NJ, Mt. Olive,, 07828, United States

 

550 Clark Drive, Suite 101,,, Budd Lake, NJ, Mt. Olive,, 07828, United States

Americas

 

United States

 

US-NY-Cold Spring

 

3590 Route 9, Suite 106,, Cold Spring, NY, Putnam,, 10516, United States

 

3590 Route 9, Suite 106,, Cold Spring, NY, Putnam,, 10516, United States

Americas

 

United States

 

US-OH-Mentor

 

7537 Mentor Avenue, Suite 107,, Mentor, OH,,, 44060, United States

 

7537 Mentor Avenue, Suite 107,, Mentor, OH,,, 44060, United States

Americas

 

United States

 

US-OR-Lake Oswego

 

5 Centerpoint Dr., Suite 400, unit 10,, Lake Oswego, Oregon, Clackamus,, 97035,
United States

 

5 Centerpoint Dr., Suite 400, unit 10,, Lake Oswego, Oregon, Clackamus,, 97035,
United States

Americas

 

United States

 

US-PA-Bethlehem

 

2840 Emerick Blvd, suite A-4,, Bethlehem, PA, Northhampton,, 18020, United
States

 

2840 Emerick Blvd, suite A-4,, Bethlehem, PA, Northhampton,, 18020, United
States

Americas

 

United States

 

US-PA-Philadelphia-Keysight

 

 

 

 

Americas

 

United States

 

US-TX-Austin

 

11044 Research Blvd., Suite B-420,, Austin, TX,,, 78759, United States

 

11044 Research Blvd., Suite B-420,, Austin, TX,,, 78759, United States

Americas

 

United States

 

US-TX-Richardson

 

1220 E. Campbell Rd, Suite 100,, Richardson, TX, Dallas,, 75081, United States

 

1220 E. Campbell Rd, Suite 100,, Richardson, TX, Dallas,, 75081, United States

Americas

 

United States

 

US-WA-Everett

 

1615 75th Street, SW, Suite 210,, Everett, WA, Snohomish,, 98203-6261, United
States

 

1615 75th Street, SW, Suite 210,, Everett, WA, Snohomish,, 98203-6261, United
States

Asia Pacific

 

China

 

China-Nanjing-Regus-Keysight

 

8F, Nanjing, Jinling-Asia Pacific Tower, Hotel Asia Pacific Jinling No.2,
Hanzhong Road,, Gulou District, Nanjing, Jiangsu, 210005, China

 

Nanjing, Jinling-Asia Pacific Tower 8th Floor, Hotel Asia Pacific Jinling No.2,
Hanzhong Road,, Gulou District, Nanjing, Jiangsu, 210005, China

Asia Pacific

 

China

 

China-Shanghai-Headquarters

 

Room 2520, 25F, 168 Xi Zang(Middle) Road, Huangpu District, Shanghai, 200001,
China

 

Room 2520, 25F, 168 Xi Zang(Middle) Road, Huangpu District, Shanghai, 200001,
China

Asia Pacific

 

China

 

China-Shanghai-MSD

 

Unit J & H, 1/F, Building No. 26, No. 196 Ouyang Road, Hongkou District,,
Shanghai, 200083 China

 

Unit J & H, 1/F, Building No. 26, No. 196 Ouyang Road,, Hong Kou District,,
Shanghai 200083China

Asia Pacific

 

China

 

China-Shenzhen-SSU

 

Unit A, B, 7/F Block 2, 8 Kefa Road, Science Park,, Shenzhen, GD,,, 518057,
China

 

Unit A, B, 7/F Block 2, 8 Kefa Road, Science Park,, Shenzhen, GD,,, 518057,
China

Asia Pacific

 

China

 

China-Suzhou

 

Room 1610-1611, 16/F Century Financial Building, No.1 Suhua Road, Industrial
Park Suzhou, Suzhou, 215021, China

 

Room 1610-1611, 16/F Century Financial Building, 1 Suhua Road, Industrial Park
Suzhou, Suzhou, 215021, China

Asia Pacific

 

China

 

China-Suzhou-SSU Warehouse

 

Room 710, 7/F Century Financial Building, No.1 Suhua Road, Industrial Park
Suzhou, Suzhou, Jiangsu, 215021, China

 

Room 710, 7/F Century Financial Building, 1 Suhua Road, Industrial Park Suzhou,
Suzhou, Jiangsu, 215021, China

Asia Pacific

 

Japan

 

Japan-Kobe

 

Kobe Harborland Center Building, 1-3-3 Higashikawasaki-chou, Chuo-ku, Kobe-shi,
Hyogo, 650-0044

 

Kobe Harborland Center Building, 1-3-3 Higashikawasaki-chou, Chuo-ku, Kobe-shi,
Hyogo, 650-0044

Asia Pacific

 

Japan

 

Japan-Nagoya-Keysight

 

Level 40 Nagoya Lucent Tower, 6-1 Ushijima-cho, Nishi-ku, Nagoya, Aichi,
451-6040 Japan

 

Level 40 Nagoya Lucent Tower, 6-1 Ushijima-cho, Nishi-ku, Nagoya, Aichi,
451-6040 Japan

Asia Pacific

 

Japan

 

Japan-Osaka-Keysight

 

Level 19 Hilton Plaza West Office Tower, 2-2-2 Umeda, Kita-ku, Osaka, Osaka,
530-0001 Japan

 

Level 19 Hilton Plaza West Office Tower, 2-2-2 Umeda, Kita-ku, Osaka, Osaka,
530-0001 Japan

Asia Pacific

 

Japan

 

Japan-Shinjuku-Keysight

 

Level 32, Shinjuku Nomura Building, 1-26-2, Nishi-shinjuku, Shinjuku-ku, Tokyo,
163-0532 Japan

 

Level 32, Shinjuku Nomura Building, 1-26-2, Nishi-shinjuku, Shinjuku-ku, Tokyo,
163-0532 Japan

Asia Pacific

 

Japan

 

Japan-Yokohama

 

Sumitomofudousan Shinyokohama Bldg., 2-5-5, Shin-Yokohama, Kouhoku-ku,
Yokohama-shi, Kanagawa, 222-0033 Japan

 

Sumitomofudousan Shinyokohama Bldg., 2-5-5, Shin-Yokohama, Kouhoku-ku,
Yokohama-shi, Kanagawa, 222-0033 Japan

Asia Pacific

 

South Korea

 

South Korea-Daejon-Keysight

 

 

 

 

Asia Pacific

 

South Korea

 

South Korea-Gumi

 

5th, Samsung Building, 16-2, Jinpyung-dong,, Gumi-si,,,, Kyungsangbook-do,
730-360, South Korea

 

5th, Samsung Building, 16-2, Jinpyung-dong,, Gumi-si,,, Kyungsangbook-do,
730-360, South Korea

Asia Pacific

 

South Korea

 

South Korea-Seoul

 

#25 - 12, Yeouido-dong, Yeongdeungpo-gu, Yoido P. O. Box 633,, Seoul,,,,
150-711, South Korea

 

#25 - 12, Yeouido-dong, Yeongdeungpo-gu, Yoido P. O. Box 633,, Seoul,,,,
150-711, South Korea

Asia Pacific

 

South Korea

 

South Korea-Taegu City

 

111, Sinchun 3-dong, Dong-ku, 18th Floor, Youngnam Tower,, Taegu City,,,,
701-023, South Korea

 

111, Sinchun 3-dong, Dong-ku, 18th Floor, Youngnam Tower,, Taegu City,,,,
701-023, South Korea

Asia Pacific

 

Taiwan

 

Taiwan-Taipei BID

 

7th Floor, No. 2, Sec.1, Fu-Hsing South Road, Taipei104, Taiwan

 

7th Floor, No. 2, Sec.1, Fu-Hsing South Road, Taipei104, Taiwan

Europe

 

Austria

 

Austria-Vienna-Keysight

 

 

 

 

Europe

 

Austria

 

Europe-Micro Offices

 

City Campus Wels, Rainer Str. 15,, Wels,,, Oberösterreich, 4600, Austria

 

City Campus Wels, Rainer Str. 15,, Wels,,, Oberösterreich, 4600, Austria

Europe

 

Austria

 

Europe-Micro Offices

 

Gruberstrasse 40,,, Linz,,,, A-4020, Austria

 

Gruberstrasse 40,,, Linz,,,, A-4020, Austria

Europe

 

Belgium

 

Belgium-Gent

 

Lammerstraat 20,,, Gent,,, WB, B-9000, Belgium

 

Lammerstraat 20,,, Gent,,, WB, B-9000, Belgium

Europe

 

Denmark

 

Denmark-Aalborg

 

Alfred Nobels Vej 21 D, NOVI 3-4,, Aalborg,,,, 9220, Denmark

 

Alfred Nobels Vej 21 D, NOVI 3-4,, Aalborg,,,, 9220, Denmark

Europe

 

Finland

 

Finland-Oulu

 

Kaapelitie 4,,, Oulu,,,, 90630, Finland

 

Kaapelitie 4, NET/IMN/Ruskon Tukiasematalo,, Oulu,,,, 90630, Finland

Europe

 

France

 

France-Blagnac

 

2bis, rue Marcel Doret,,, Blagnac,,, 31, 31700, France

 

2bis, rue Marcel Doret,,, Blagnac,,, 31, 31700, France

Europe

 

Germany

 

Germany-Boeblingen

 

 

 

 

Europe

 

Germany

 

Germany-Hamburg

 

TuTech Innovation Center, 21079 Hamburg, Harburger Schloßstrasse 6-12,
Hamburg,,, Hamburg, 21079, Germany

 

TuTech Innovation Center, 21079 Hamburg, Harburger Schloßstrasse 6-12,
Hamburg,,, Hamburg, 21079, Germany

Europe

 

Germany

 

Germany-Oberhaching

 

12, Bajuwarenring,,, Oberhaching,, Bayern, BY, 82041, Germany

 

12, Bajuwarenring,,, Oberhaching,, Bayern, BY, 82041, Germany

Europe

 

Russian Federation

 

Russia-Moscow

 

Kosmodamianskaja naberezhnaya, 52/1,,, Moscow,,,, 113054, Russian Federation

 

Kosmodamianskaja naberezhnaya, 52/1,,, Moscow,,,, 113054, Russian Federation

Europe

 

Russian Federation

 

Russia-Nizhny Novgorod

 

Oka Business Park, Pr. Gagarina, 27,, Nizhny Novgorod,,,, 603057, Russian
Federation

 

Oka Business Park, Pr. Gagarina, 27,, Nizhny Novgorod,,,, 603057, Russian
Federation

Europe

 

Russian Federation

 

Russia-Rostov-on-Don

 

Riverside, Beregovaya str., 8, Office 4,, Rostov-on-Don,,,, 344000, Russian
Federation

 

Riverside, Beregovaya str., 8, Office 4,, Rostov-on-Don,,,, 344000, Russian
Federation

Europe

 

Russian Federation

 

Russia-Tomsk

 

Batenkova sq., Building 2, Office 208, 2nd floor,,, Tomsk,,,, 634050, Russian
Federation

 

Batenkova sq., Building 2, Office 208, 2nd floor,,, Tomsk,,,, 634050, Russian
Federation

Europe

 

Russian Federation

 

Russia-St.Petersburg-Keysight

 

 

 

 

Europe

 

Spain

 

Spain-Malaga

 

Parque Tecnologico de Andalucia, Severo Ochoa, nº 21, Parcela I+D 6B,, Malaga,,,
Malaga, 29590, Spain

 

Parque Tecnologico de Andalucia, Severo Ochoa, nº 21, Parcela I+D 6B,, Malaga,,,
Malaga, 29590, Spain

Europe

 

Switzerland

 

Switzerland-Plan les Ouates

 

Chemin des Aulx, 12, Plan-les-Ouates,, Geneva,,, GE, 1228, Switzerland

 

Chemin des Aulx, 12, Plan-les-Ouates,, Geneva,,, GE, 1228, Switzerland

Europe

 

Spain

 

Spain-Bilbao-Keysight

 

 

 

 

Europe

 

Belgium

 

Belgium-Rotselaar

 

Wingepark 51,,, Rotselaar,,, AN, B-3110, Belgium

 

Wingepark 51,,, Rotselaar,,, AN, B-3110, Belgium

Europe

 

Sweden

 

Sweden-Goteborg

 

c/o Garda Business Hotel AB, Drakegatan 10,, Goteborg,,,, 412 50, Sweden

 

c/o Garda Business Hotel AB, Drakegatan 10,, Gotegorg,,,, 412 50, Sweden

Europe

 

Spain

 

Spain-Barcelona WTC-Keysight

 

World Trade Center, Edif Sur 5 Planta, Moll Barcelona,, Barcelona,,, 08, 08039,
Spain

 

World Trade Center, Edif Sur 5 Planta, Moll Barcelona,, Barcelona,,, 08, 08039,
Spain

Europe

 

France

 

France-Les Ulis-Olympe-Keysight

 

3, avenue du Canada — bâtiment Olympe, Zone d’Activities de Courtaboeuf,, Les
Ulis, Essone,,, 91940, France

 

3, avenue du Canada — bâtiment Olympe, Zone d’Activities de Courtaboeuf,, Les
Ulis, Essone,,, 91940, France

Leases assigned from Agilent to Keysight with subsequent sub-lease to Agilent

 

 

 

 

Americas

 

United States

 

US-CO-Englewood

 

P. O. Box 4026,,, Englewood, CO, Douglas,, 80155, United States

 

P. O. Box 4026,,, Englewood, CO, Douglas,, 80155, United States

Europe

 

Sweden

 

Sweden-Stockholm

 

Box 52,,, Kista/Arvinge,,,, 164 94, Sweden

 

Igelbacksgatan 20, Lastkaj 6,,, Kista/Arvinge,,,, 164 46, Sweden

Agilent leased sites with a sub-lease to Keysight

 

 

 

 

Americas

 

United States

 

US-GA-Alpharetta

 

3750 Brookside Parkway, Suite 100/200,, Alpharetta, GA, Fulton,, 30022-1434,
United States

 

3750 Brookside Parkway, Suite 100/200,, Alpharetta, GA, Fulton,, 30022-1434,
United States

Asia Pacific

 

Hong Kong

 

Hong Kong

 

25/F. @Convoy, 169 Electric Road, North Point,, Hong Kong, Hong Kong, Hong
Kong,,,, Hong Kong

 

25/F. @Convoy, 169 Electric Road, North Point,, Hong Kong, Hong Kong, Hong
Kong,,,, Hong Kong

Asia Pacific

 

Malaysia

 

Malaysia-Kuala Lumpur

 

Unit 201 Level 2 Uptown 2, 2 Jalan SS21/37 Damansara Uptown,, Petaling Jaya,,,
SL, 47400, Malaysia

 

Pejabat Pos Kelana Jaya, Peti Surat 8195,, Petaling Jaya,,, SL, 46784, Malaysia

Europe

 

Finland

 

Finland-Espoo

 

Panorama Tower, Hevosenkenkä 3,, Espoo,,,, FIN-02600, Finland

 

Panorama Tower, Hevosenkenkä 3,, Espoo,,,, FIN-02600, Finland

Europe

 

Germany

 

Germany-Ratingen

 

Postfach 103041,,, Ratingen,, Nordrhein-Westfalen, NW, 40847, Germany

 

Keysight Technologies, c/o Steinmann GmbH, Am Westbahnhof 37, Ratingen,
Nordrhein ´-Westfalen, 40878, Germany

Europe

 

Italy

 

Italy-Rome-Lamaro

 

Via Vincenzo Lamaro 15,,, Roma,,, RM, 00173, Italy

 

Via Vincenzo Lamaro 15,,, Roma,,, RM, 00173, Italy

Europe

 

Spain

 

Spain-Madrid

 

Carretera N-VI, km 18.2,,, Las Rozas,,, 28, 28230, Spain

 

Carretera N-VI, km 18.2,,, Las Rozas,,, 28, 28230, Spain

Europe

 

Switzerland

 

Switzerland-Morges

 

Rue de la Gare, 29,,, Morges,,, Vaud, CH-1110, Switzerland

 

Rue de la Gare, 29,,, Morges,,, Vaud, CH-1110, Switzerland

Europe

 

Germany

 

Germany-Niederrad-Keysight

 

4th. Floor, Lyonerstr. 20, Frankfurt-Niederrad, Hessen, 60528, Germany

 

4th. Floor, Lyonerstr. 20, Frankfurt-Niederrad, Hessen, 60528, Germany

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 1

 

FORM DEED

 

After recording return to:

                                         

                                         

Attn:

 

SPECIAL WARRANTY DEED

 

THIS SPECIAL WARRANTY DEED is made as of the 1st day of August, 2014, between 
[                                                                      ],
a(n) [                                                         ] (“Grantor”),
and [                                                ],
a(n) [                                             ] (“Grantee”), whose address
is
[                                                                                                            ].

 

Grantor, for good and valuable consideration of the sum of Ten Dollars ($10.00),
the receipt and sufficiency of which is hereby acknowledged, hereby sells and
conveys to Grantee, all of that certain tract or parcel of land lying and being
in
[                                                                                                                  ],
as more particularly described as follows (the “Property”):

 

See Exhibit A attached hereto and incorporated herein by reference.

 

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereof, to the same belonging or in any way appurtenances
thereof, to the same belonging or in any way appertaining, to the only proper
use and benefit of Grantee in fee simple.

 

SUBJECT TO all matters of record affecting the property, applicable governmental
restrictions, rights of way, easements, encroachments and such other matters
that a reasonable inspection or survey of the property would identify, Grantor
will warrant and forever defend the right and title to the tract or parcel of
land described above to the Grantee against the claims of all persons claiming
by, through or under Grantor, and not otherwise.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has executed this deed on the above date.

 

 

GRANTOR:

 

 

 

[                                                           ], a(n)

 

[                                                           ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF                          

 

COUNTY OF                        

 

On                                                    before me,
                                                , personally appeared
                                                                , personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

Witness my hand and official seal.

 

Signature

 

 

(seal)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

FORM ASSIGNMENT

 

ASSIGNMENT OF LEASE

 

THIS ASSIGNMENT OF LEASE (this “Assignment”) is dated for reference purposes as
of August 1, 2014, and is made between
                                                  , a Delaware corporation
(“Assignor”) and                                                         , a
Delaware corporation (“Assignee”).

 

RECITALS

 

This Assignment is made with reference to the following facts and with the
following intentions:

 

A.                                   
                                                                                ,
as landlord (“Landlord”), and Assignor, as tenant, entered into that certain
lease dated as of                                                  (the
“Lease”), whereby Landlord leased to Assignor certain premises located at
                                                                 the
“Premises”).

 

B.                                    Assignor wishes to assign all of its
right, title and interest under the Lease to Assignee, and Assignee wishes to
accept such assignment.

 

1.                                      Assignment:  For good and valuable
consideration, receipt of which is hereby acknowledged, Assignor hereby assigns,
transfers and conveys to Assignee, and Assignee hereby accepts such assignment
and assumes all of Assignor’s obligations and rights in, under and to the Lease
and the Premises.

 

2.                                      Effective Date:  This Assignment shall
be effective on (a) August 1, 2014, or (b) if Landlord’s consent is required
under the Lease to the assignment of the Lease as described herein, such later
date as Assignor receives Landlord’s written consent.

 

3.                                      Miscellaneous:  Assignor shall, at any
time and from time to time, execute such additional documents and take such
additional actions as Assignee or its successors or assigns may reasonably
request to carry out the purposes of this Assignment.  This Assignment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  If any one or more of the provisions contained in this
Assignment shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.  This Assignment
may be executed in one or more counterparts, each of which shall be an original,
but all of which, taken together, shall constitute one and the same Assignment. 
This Assignment is subject to that certain Real Estate Matters Agreement that is
intended to be effective as of August 1, 2014, between Agilent
Technologies, Inc., a Delaware corporation, and Keysight Technologies, Inc., a
Delaware corporation (the “Real Estate Matters Agreement”).  In the event

 

--------------------------------------------------------------------------------


 

of a conflict between the terms of this Assignment and the Real Estate Matters
Agreement, the terms of this Assignment shall control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment intending
it to be effective as of the Effective Date.

 

 

ASSIGNOR:

 

ASSIGNEE:

 

 

 

                                                                                                      ,

 

                                                                                                      ,

a Delaware corporation

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

FORM SUBLEASE

 

SUBLEASE

 

This Sublease (this “Sublease”) is entered into between
                                        , a Delaware corporation (“Sublessor”)
and                                         , a Delaware corporation
(“Sublessee”), as of August 1, 2014.

 

1.              Premises Subleased.  Sublessor hereby subleases to Sublessee,
and Sublessee hereby subleases from Sublessor, upon the terms and conditions set
forth herein, certain premises (the “Premises”) consisting of approximately
           square feet, commonly known as
                                                                                  ,
as shown on Exhibit A hereto.

 

2.              Master Lease and Master Lessor.  The Premises consist of a
portion of the premises (the “Master Premises”) that are leased by Sublessor
from                                                    (“Master Lessor”)
pursuant to a lease dated                                (the “Master Lease”). 
In connection with its use of the Premises, subject to any rules of Master
Lessor, Sublessee shall also have the non-exclusive right to use the common
areas outside the Master Premises that Sublessor has the right to use under the
Master Lease and, subject to Sublessor’s reasonable rules and regulations, the
hallways, stairways, restrooms, kitchens, break rooms and other areas of the
Master Premises that may be reasonably necessary for Sublessee’s use of the
Premises as shown on Exhibit A hereto (the “Shared Areas”).   A complete copy of
the Master Lease is attached hereto as Exhibit B and made a part hereof.

 

3.              Term.  The term of this Sublease (the “Term”) shall commence on
August 1, 2014 (“Commencement Date”), and end on the date the current term of
the Master Lease expires, unless this Sublease is sooner terminated pursuant to
its terms or the Master Lease terminates for any reason.  Any occupation by
Sublessee following the expiration of the Term shall not constitute an extension
or renewal of this Sublease or the Term.

 

4.              Rent.  Sublessee shall pay Sublessor as rent for the Premises
(“Base Rent”) its pro rata share (based on the ratio of the square footage of
the Premises to the square footage of the Master Premises (its “Pro Rata
Share”)) of the rent payable under the Master Lease, together with an amount
equal to Sublessee’s pro rata share (based on the ratio of square footage of the
Premises (excluding the Shared Areas) to the square footage of the Master
Premises (excluding the Shared Areas), of the rent payable under the Master
Lease with respect to the Shared Areas.  Such amounts shall be due and payable
within thirty (30) days of delivery by Landlord of an invoice therefor, without
deduction or offset and without prior notice or demand, at the address indicated
by Sublessor in writing from time to time.  Such Base Rent shall increase from
time to time based on increases in the base rent under the Master Lease.  In
addition, Sublessee shall pay, as and when due under the Master Lease, (a) its
Pro Rata Share of all operating expenses, taxes, insurance and other costs
payable under the Master Lease, but specifically excluding any fees, costs,
charges or other consideration paid or payable by Sublessor to Master Lessor in
connection with Sublessor’s exercise of any termination right or option that
Sublessor may have

 

--------------------------------------------------------------------------------


 

under the Master Lease to terminate the Master Lease prior to the expiration of
the then-scheduled term of the Master Lease (it being understood that Sublessee
shall have no obligation to pay any portion of any such fees, costs, charges,
penalties or other consideration paid in connection with Sublessor’s exercise of
any such early termination right or option, and that Sublessor reserves the
right to exercise any such express early termination right or option held by
Sublessor under the Master Lease notwithstanding anything to the contrary
contained in this Sublease), and (b) all costs directly incurred by or at the
request of Sublessee with respect to its use of the Premises.  All amounts
required to be paid by Sublessee under this Sublease other than Base Rent shall
be deemed additional rent.

 

5.              Premises Subject to Master Lease.  This Sublease is subject to
all of the provisions of the Master Lease, and Sublessee shall be bound with
respect to the Premises by all the terms, covenants, and conditions of the
Master Lease.  Except as set forth below, or to the extent inconsistent with the
express provisions of this Sublease, the terms and conditions of this Sublease
shall include all of the terms of the Master Lease and such terms are
incorporated into this Sublease as if fully set forth herein, except that:
(a) each reference in such incorporated sections to “Lease”, “Premises”,
“Landlord” and “Tenant” or like terms shall be deemed a reference to “Sublease”,
“Premises”, “Sublessor” and “Sublessee”, respectively; (b) with respect to work,
services, repairs, restoration, insurance, indemnities, representations,
warranties or the performance of any other obligation of Master Lessor under the
Master Lease, the sole obligation of Sublessor shall be to request the same in
writing from Master Lessor as and when requested to do so by Sublessee, and to
use Sublessor’s reasonable efforts to obtain Master Lessor’s performance;
(c) with respect to any obligation of Sublessee to be performed under this
Sublease, wherever the Master Lease grants to Sublessor a specified number of
days to perform its non-monetary obligations under the Lease, except as
otherwise provided herein, Sublessee shall have three (3) fewer days to perform
the obligation, including, without limitation, curing any defaults (provided,
however, in no event shall any such period be reduced to less than two
(2) days); (d) with respect to any approval required to be obtained from the
landlord under the Master Lease, such consent must be obtained from both Master
Lessor and Sublessor; (e) in any case where the landlord has the right to
manage, supervise, control, repair, alter, regulate the use of, enter or use the
Premises, such right shall be deemed to be for the benefit of both Master Lessor
and Sublessor; (f) in any case where the tenant is to indemnify, release or
waive claims against the landlord, such indemnity, release or waiver shall be
deemed to run from Sublessee to both Master Lessor and Sublessor; (g) in any
case where the tenant is to execute and deliver certain documents or notices to
the landlord, such obligation shall be deemed to run from Sublessee to both
Master Lessor and Sublessor; (h) all amounts payable under the Master Lease with
respect to the Premises shall be paid to Sublessor; (i) Sublessee shall not have
the right to exercise any extension, expansion, contraction, purchase, early
termination or other rights personal to the tenant under the Master Lease; and
(j) Sublessee shall not have the right to make any alterations to the Premises
without the prior written consent of Sublessor and, if required under the Master
Lease, Master Lessor.  Notwithstanding the foregoing, (a) the following
provisions of the Master Lease shall not be incorporated
herein:                     

 

6.              Use; Condition of the Premises.  Sublessee may use the Premises
only for the purposes permitted under the Master Lease.  Sublessee accepts the
Premises in “as is” condition.  [FOR CALIFORNIA LEASED SITES ONLY - For purposes
of Section 1938 of the California

 

--------------------------------------------------------------------------------


 

Civil Code, Sublessor hereby discloses to Sublessee, and Sublessee hereby
acknowledges, that the Premises have not undergone inspection by a Certified
Access Specialist (CASp).]

 

7.              Insurance; Waiver.  Sublessee shall procure and maintain all
insurance policies required by the tenant under the Master Lease with respect to
the Premises.  All such liability policies shall name Sublessor and Master
Lessor as additional insureds.  Notwithstanding anything to the contrary herein,
Sublessor and Sublessee hereby release each other, and their respective agents,
employees, subtenants, assignees and contractors, from all liability for damage
to any property that is caused by or results from a risk which is actually
insured against or which would normally be covered by “all risk” property
insurance, without regard to the negligence or willful misconduct of the entity
so released.

 

8.              Indemnity.  Each party shall defend, indemnify, protect and hold
harmless the other from and against any and all liability, loss, claim, damage
and cost (including attorneys’ fees) to the extent due to the negligence or
willful misconduct of the indemnifying party or its agents, employees or
contractors or the indemnifying party’s violation of the terms of this Sublease
or the Master Lease.  This indemnification shall survive the termination of this
Sublease.

 

9.              Notices.  Any notice given under this Sublease shall be in
writing and shall be hand delivered or mailed (by registered mail, return
receipt requested, postage prepaid), addressed as follows:  (a) if to
Sublessee:  (i) the Premises, Attn.:                      and
(ii)                               , Attn.:                     ; and (b) if to
Sublessor:  (i) the Premises, Attn.:                      and
(ii)                               , Attn.:                     .  Any notice
shall be deemed to have been given when hand delivered or, if mailed, three
(3) business days after mailing.  Sublessor shall promptly deliver to Sublessee
a copy of any written notice(s) of default or termination of the Master Lease or
Sublease that Sublessor receives from Master Lessor.

 

10.       Remedies of Sublessor upon Default.  If Sublessee defaults under any
provision of this Sublease (after expiration of applicable notice and cure
periods), Sublessor shall be entitled to all of the remedies granted to Master
Lessor under the Master Lease, in addition to any remedies available at law or
in equity.

 

11.       Nonassignment.  Sublessee shall have no right to sublet the Premises
or to transfer any interest of Sublessee herein, except with the prior written
consent of Sublessor (which consent may be withheld in Sublessor’s sole and
absolute discretion) and, if required under the Master Lease, Master Lessor, and
otherwise in strict accordance with the terms of the Master Lease, as
incorporated herein.  Consent to one transfer shall not be deemed to constitute
consent to a subsequent transfer.

 

12.       Repair; Surrender of the Premises.  Sublessor shall have the right to
perform any of Sublessee’s repair, maintenance or other obligations under this
Sublease and charge Sublessee the actual cost thereof.  Sublessee shall pay
Sublessor for such costs within thirty (30) days of delivery of an invoice
therefor.  Upon the termination of this Sublease, Sublessee shall remove all of
its personal property and surrender the Premises in the condition required under
the Master Lease.

 

--------------------------------------------------------------------------------


 

13.       Right to Cure Defaults.  If Sublessee fails to perform any act on its
part to be performed hereunder, Sublessor may, but shall not be obligated to,
after passage of any applicable notice and cure periods (except in the case of
an emergency, in which case no cure period is required), make such payment or
perform such act.  All such sums paid, and all reasonable costs and expenses of
performing any such act, shall be deemed additional rent payable by Sublessee to
Sublessor upon demand.

 

14.       Right to Enter.  Provided Sublessor complies with all of Sublessee’s
reasonable security measures, Sublessor or its agents may, upon reasonable
notice, enter the Premises at any reasonable time for the purpose of inspecting
the same, supplying any service to be provided by Sublessor to Sublessee or for
any other purpose permitted under this Sublease.

 

15.       Quiet Enjoyment; Sublessor’s Obligations.  Sublessee shall peacefully
have, hold and enjoy the Premises, subject to the terms and conditions of this
Sublease.  Sublessor shall perform all of its obligations under the Master Lease
to the extent Sublessee has not expressly agreed to perform such obligations
under this Sublease.  Except as otherwise provided in Section 4 of this Sublease
regarding Sublessor’s right to exercise any early termination rights that
Sublessor may have under the Master Lease, Sublessor shall not terminate or take
any action which could give rise to the right of Master Lessor to terminate the
Master Lease, amend or waive any provisions under the Master Lease or make any
elections, exercise any right or remedy or give any approval under the Master
Lease that could result in a substantial interference with Sublessee’s use of
the Premises or materially increase Sublessee’s obligations or decrease
Sublessee’s rights under this Sublease without, in each instance, Sublessee’s
prior written consent.  Sublessor, with respect to the obligations of Master
Lessor under the Master Lease, shall request Master Lessor in writing to perform
such obligations as and when requested to do so by Sublessee, and to use
Sublessor’s reasonable efforts to obtain Master Lessor’s performance.

 

16.       Hazardous Materials.  Sublessee shall not, without the prior written
consent of Sublessor, use, store, transport or dispose of any Hazardous Material
in or about the Premises, except for Hazardous Materials of a type and in
amounts used by Sublessee immediately prior to the Commencement Date, to the
extent permitted under the Master Lease.  Sublessee, at its sole cost, shall
comply with all laws and the provisions of the Master Lease relating to its use
of Hazardous Materials.  If Hazardous Materials stored, used, disposed of,
emitted, or released on or about the Building by Sublessee or its agents,
employees or contractors result in contamination of the Building or the water or
soil thereunder, then Sublessee shall promptly take any and all action necessary
to clean up such contamination as required by law and the provisions of the
Master Lease.  Sublessee shall indemnify, defend, protect, and hold Sublessor
and Sublessor’s officers, directors, employees, successors and assigns harmless
from and against, all losses, damages, claims, costs, and liabilities, including
attorneys’ fees and costs, arising out of Sublessee’s use, disposal, storage,
transport or introduction of Hazardous Materials on or about the Building during
the Term in violation of applicable law or the provisions of the Master Lease. 
If Hazardous Materials stored, used, disposed of, emitted, or released on or
about the Building by Sublessor or its agents, employees or contractors result
in contamination of the Building or the water or soil thereunder, then Sublessor
shall promptly take any and all action necessary to clean up such contamination
as required by law and the provisions of the Master Lease.  Sublessor shall
indemnify, defend, protect, and hold Sublessee and Sublessee’s officers,
directors, employees, successors and assigns harmless from and against, all
losses, damages,

 

--------------------------------------------------------------------------------


 

claims, costs, and liabilities, including attorneys’ fees and costs, arising out
of Sublessor’s use, disposal, storage, transport or introduction of Hazardous
Materials on or about the Building during the Term in violation of applicable
law or the provisions of the Master Lease. “Hazardous Materials” shall mean any
material or substance that is now or hereafter designated by any applicable
governmental authority to be, or regulated by an applicable governmental
authority as, radioactive, toxic, hazardous or otherwise a danger to health,
reproduction or the environment, including, without limitation, asbestos and
petroleum products.

 

17.       Parking; Signage.  Sublessee shall have the right to use its Pro Rata
Share of the parking spaces available to Sublessor under the Master Lease.
Sublessor may, in Sublessor’s sole and absolute discretion, upon request by
Sublessee, request Master Lessor to provide Sublessee with directory and other
signage, in accordance with a design and at a location acceptable to Master
Lessor, Sublessor and Sublessee and in accordance with all applicable laws.

 

18.       Miscellaneous.  This Sublease shall in all respects be governed by and
construed in accordance with the laws of the state in which the Premises are
located.  If any term of this Sublease is held to be invalid or unenforceable by
any court of competent jurisdiction, then the remainder of this Sublease shall
remain in full force and effect to the fullest extent possible under the law,
and shall not be affected or impaired.  This Sublease may not be amended except
by the written agreement of all parties hereto.  Time is of the essence with
respect to the performance of every provision of this Sublease in which time of
performance is a factor.  Any executed copy of this Sublease shall be deemed an
original for all purposes.  This Sublease shall, subject to the provisions
regarding assignment and subletting, apply to and bind the respective heirs,
successors, executors, administrators and assigns of Sublessor and Sublessee. 
The language in all parts of this Sublease shall in all cases be construed as a
whole according to its fair meaning, and not strictly for or against either
Sublessor or Sublessee.  The captions used in this Sublease are for convenience
only and shall not be considered in the construction or interpretation of any
provision hereof.  When a party is required to do something by this Sublease, it
shall do so at its sole cost and expense without right of reimbursement from the
other party unless specific provision is made therefor.  Whenever one party’s
consent or approval is required to be given as a condition to the other party’s
right to take any action pursuant to this Sublease, unless another standard is
expressly set forth, such consent or approval shall not be unreasonably withheld
or delayed.  This Sublease may be executed in counterparts.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
written above.

 

SUBLESSOR:

 

SUBLESSEE:

 

 

 

                                                                                                      ,

 

                                                                                                      ,

a Delaware corporation

 

a Delaware corporation

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Its:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE PREMISES, INCLUDING SHARED AREAS

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MASTER LEASE

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

FORM LEASE

 

LEASE

 

This Lease (this “Lease”) is entered into between
                                        , a Delaware corporation (“Landlord”)
and                                         , a Delaware corporation (“Tenant”)
as of June     , 2014, for identification purposes only.

 

1.                                      Premises and Lease Conditions.

 

a.                                      Premises.  Landlord is currently a
wholly owned subsidiary of Tenant.  Landlord and Tenant are entering into this
Lease to accommodate the intended future separation of Tenant from Landlord into
two separate independent publicly traded companies (the “Separation”).  To
effectuate the Separation, Landlord and Tenant intend to enter into a
“Separation and Distribution Agreement” and a “Real Estate Matters Agreement”,
pursuant to which, among other matters, Tenant intends to lease certain premises
consisting of approximately            square feet (the “Premises”) in the
building(s) (the “Building(s)”) located at
                                                          , which is(are) part
of a larger building facility project owned by Landlord (the “Project”), as more
particularly described on Exhibit A attached hereto and made a part hereof).

 

b.                                      Lease Conditions.  This Lease and
Landlord’s and Tenant’s rights and obligations hereunder are expressly subject
to and conditioned on (collectively, the “Lease Conditions”) the parties’
consummation of the Separation and Distribution Agreement and the Real Estate
Matters Agreement, which the parties anticipate will occur on August 1, 2014. 
Subject to and conditioned on the satisfaction of the Lease Conditions, Tenant
hereby leases from Landlord, and Landlord hereby leases to Tenant, the Premises
upon the terms and conditions set forth herein.  In connection with its use of
the Premises, Tenant shall also have the non-exclusive right to use, subject to
Landlord’s reasonable rules and regulations, the hallways, stairways, restrooms,
kitchens, break rooms, loading dock and other areas of the Project that may be
reasonably necessary for Tenant’s use of the Premises (the “Shared Areas”), as
shown on Exhibit A hereto.

 

2.                                      Term.  The term of this Lease (the
“Term”) shall commence on the later of (the “Commencement Date”) (i) August 1,
2014, and (ii) the date by which the Lease Conditions have been satisfied, and
end on July 31, 20     (the “Expiration Date”), unless this Lease is sooner
terminated or extended pursuant to its terms.  If for any reason any of the
Lease Conditions are not satisfied by December 1, 2014, then this Lease shall
automatically be deemed void and of no further force or effect.

 

a.                                      Options to Extend Term:  Landlord grants
to Tenant the following options (each an “Extension Option”) to extend the Term
(each an “Extended Term”) on all the provisions contained in this Lease (with
the exception of any Extension Options exercised under

 

--------------------------------------------------------------------------------


 

this Section 2(a)):                          (    ) options to extend the Term
each for an additional term of                          (    ) months commencing
when the initial or then-existing Extended Term, if applicable, expires.  Tenant
may exercise its option(s) of extension by giving written notice to Landlord at
least one hundred eighty (180) days before the expiration of the initial Term or
Extended Term, as the case may be (the “Exercise Deadline”).  The time of such
exercise being of the essence and, therefore, if Tenant fails to give Landlord
its irrevocable written notice of its exercise of the applicable Extension
Option within the applicable Exercise Deadline, then such Extension Option shall
expire and be of no further force or effect and the Term (or the then-existing
Extension Term, as applicable) shall expire on the Expiration Date (otherwise
then applicable).  Subject to the provisions of this Section 2.a, upon the
giving of suhch notice, this Lease and the Term (or then Extended Term, as
applicable) shall be extended without execution or delivery of any other or
further documents, with the same force and effect as if the applicable Extended
Term had originally been included in the Term, except that the Rental Component
of the Occupancy Cost shall be as set forth in Section 3.a.  Notwithstanding the
foregoing: (i) an Extension Option shall be exercised by Tenant, if at all, only
with respect to the entire Premises; (ii) if there are more than one Extension
Options, then all such Extension Options must be exercised consecutively (i.e.,
a second and any additional Extension Option may be exercised only if the first
and any additional preceding Extension Options, as applicable, have been duly
exercised by Tenant); and (iii) if there is any uncured default by Tenant either
at the time Tenant exercises an Extension Option or upon the commencement of the
applicable Extended Term, Landlord shall have, in addition to all of Landlord’s
other rights and remedies provided in this Lease, the right to terminate such
Extension Option and to nullify unilaterally Tenant’s exercise of such Extension
Option, in which event this Lease shall expire on the Expiration Date (otherwise
then applicable), unless this Lease is sooner terminated pursuant to its terms,
and Tenant shall have no further rights under this Lease to renew or extend the
Term.

 

3.                                      Rent.  Tenant shall pay Landlord as rent
for the Premises for each month during the Term, without setoff or deduction, an
amount equal to the monthly Occupancy Cost of the Premises, including use of the
Shared Areas.  As used herein, “Occupancy Cost” shall mean (i) the “triple net”
rental value of the Premises, which the parties have agreed is
                                                              (                )
per month (the “Rental Component”) and (ii) Tenant’s pro rata share (as set
forth in Exhibit B attached hereto and referred to herein as “Tenant’s Pro Rata
Share”) of Landlord’s operating expenses for the Project, which operating
expenses are more particularly described on Exhibit B attached hereto and made a
part hereof (the “Non-Rental Component”).  Tenant’s Pro Rata Share of the
utility expense portion of the Non-Rental Component (referred to herein as the
“Utility Charges”) will be billed to Tenant separately from all of the other
operating expenses comprising the Non-Rental Component (all such other operating
expenses are referred to herein as the “Operating Expense Charges”).  All
amounts required to be paid by Tenant under this Lease other than the Occupancy
Cost shall be deemed Additional Rent (which, collectively with the Occupancy
Cost, shall be deemed “Rent”).  Rent shall be made payable to the entity, and
sent to the address, Landlord designates in writing to Tenant and shall be made
by good and sufficient check or by other means acceptable to Landlord.

 

a.                                      Rental Component of Occupancy Cost.  The
monthly Rental Component of Occupancy Cost is due and payable by Tenant to
Landlord on the first day of each month

 

--------------------------------------------------------------------------------


 

during the Term.  The Rental Component of Occupancy Cost payable under this
Lease for any period which is less than one (1) month shall be a pro rata
portion of the monthly installment based on such partial month.  Notwithstanding
the provisions of clause (i) of the second sentence of Article 3 above, if
Tenant exercises its option(s) to extend the Term pursuant to
Section 2(a) above, then the Rental Component of Occupancy Cost for such
Extended Term shall be adjusted to equal the Fair Market Rent (as defined below)
in effect at the commencement of such Extended Term; provided, however, that the
amount of any such adjusted Rental Component shall not be less than ninety
percent (90%), nor more than one hundred ten percent (110%), of the Rental
Component in effect during the last month of the initial Term or then-preceding
Extended Term (if Tenant has more than one Extension Option right), as the case
may be.  The Rental Component, as so adjusted, along with the Non-Rental
Component (which shall continue to be payable by Tenant to Landlord during any
such Extended Term in accordance with the procedures set forth below) shall
constitute the Occupancy Cost for an Extended Term.

 

(i)                                     Fair Market Rent. The term “Fair Market
Rent” for purposes of determining the Rental Component during an Extended Term
shall mean the base monthly rent generally applicable to leases at comparable
class buildings of comparable size, age and quality of the Premises in the
market area in which the Project is located as of the first day of the Extended
Term by giving due consideration for the quality of the Premises and Project and
improvements therein (including the quality of the then existing improvements in
the Premises), the quality for credit tenants, for a term comparable to the
Extended Term at the time the commencement of the Extended Term is scheduled to
commence, and for comparable space that is not subleased or subject to another
party’s expansion rights or not leased to a tenant that holds an ownership
interest in the landlord, taking into account the rental structure, including,
without limitation, rental rates per rentable square foot (including whether
gross or net, and if gross adjusting for base year or expense stop), additional
rental, all other payments and escalations, the size of the Premises compared to
the size of the premises of the comparison leases, location, floor levels and
efficiencies of the floor(s) for which the determination is being made, free
rent, moving expenses and other cash payments, monetary concessions provided to
Tenant, the age and quality of construction of the Project, and leasehold
improvements and/or allowances, including the amounts thereof in renewal leases,
and otherwise subject to the terms and conditions of this Lease that will be
applicable during the Extended Term.

 

(ii)                                  Procedure to Determine Fair Market Rent. 
Landlord shall notify Tenant in writing of Landlord’s determination of the Fair
Market Rent (“Landlord’s FMR”) within thirty (30) days after receipt of the
Extension Option Notice.  Within thirty (30) days after Tenant’s receipt of such
written notice of Landlord’s FMR, Tenant shall have the right either to:
(i) accept Landlord’s FMR, or (ii) elect to have the Fair Market Rent determined
in accordance with the appraisal procedure set forth below.  The failure of
Tenant to deliver timely written notice of its election under the preceding
sentence shall be deemed an acceptance of Landlord’s FMR.  The election (or
deemed election) by Tenant under this section shall be non-revocable and binding
on the parties.

 

(iii)                               Appraisers.  If Tenant has elected to have
the Fair Market Rent determined by an appraisal, then within ten (10) days after
receipt of Tenant’s written notice of such election, each party, by delivering
written notice to the other party, shall appoint a broker to

 

--------------------------------------------------------------------------------


 

render a written opinion of the Fair Market Rent for the Extended Term.  Each
broker must be a real estate broker licensed in the State where the Building is
located for at least five years and with at least five years’ experience in the
appraisal of rental rates of leases or in the leasing of space in buildings in
the area in which the Project is located and otherwise unaffiliated with either
Landlord or Tenant.  The two brokers shall render their written opinion of the
Fair Market Rent for the Extended Term to Landlord and Tenant within thirty
(30) days after the appointment of the second broker.  If the Fair Market Rent
of each broker is within ten percent (10%) of each other, then the average of
the two appraisals of Fair Market Rent shall be the Fair Market Rent for the
Extended Term.  If one party does not appoint its broker in a timely fashion as
provided above, then the one timely appointed shall determine the Fair Market
Rent.  The Fair Market Rent so determined under this section shall be binding on
Landlord and Tenant.  If the Fair Market Rent determined by the brokers is more
than ten percent (10%) apart, then the two brokers shall pick a third broker
within ten (10) days after the two brokers have rendered their opinions of Fair
Market Rent as provided above.  If the two brokers are unable to agree on the
third broker within said ten (10) day period, Landlord and Tenant shall mutually
agree on the third broker within ten (10) days thereafter.  If the parties do
not agree on a third qualified broker within such ten-(10) day period, then at
the request of either Landlord or Tenant, such third broker shall be promptly
appointed by the then Presiding Judge of the trial court of the County in which
the Project is located. The third broker shall be a person who has not
previously acted in such capacity for either party and must meet the
qualifications stated above.  Within thirty (30) days after its appointment, the
third broker (the “Third Party”), Landlord’s broker and Tenant’s broker shall
reach a decision as to whether the parties shall use the appraisal made by the
Landlord’s or Tenant’s broker as the Fair Market Rent for the Extended Term, and
shall notify Landlord and Tenant thereof.  The three brokers may not offer any
different opinion or recommendation of Fair Market Rent.  The decision of the
majority of the three brokers shall be binding upon Landlord and Tenant. The
Fair Market Rent determined in accordance with the foregoing procedure shall be
binding on the parties.  Each party shall bear the cost of its own appraiser and
one-half (1/2) the cost of the third appraiser. After the Fair Market Rent for
the Extended Term has been established in accordance with the foregoing
procedure, Landlord and Tenant shall promptly execute an amendment to the Lease
to reflect the Rental Component for the Extended Term.

 

(iv)                              Extension Option is Personal  The foregoing
option to extend is personal to the original Tenant signing the Lease and may
not be assigned or transferred to any other party without the prior express
written approval of Landlord, which approval may be granted or withheld in
Landlord’s sole and absolute discretion.

 

b.                                      Non-Rental Component of Occupancy Cost. 
The Utility Charges portion of the Non-Rental Component of Occupancy Cost shall
be based on the actual monthly costs incurred by Landlord with respect to the
Term for the common utility services serving the Premises and Project.  Landlord
shall invoice Tenant for Tenant’s Pro Rata Share of such charges on a monthly
basis and Tenant shall pay such charges, without any deduction or offset, within
thirty (30) days after its receipt of Landlord’s invoice, provided that if the
Term terminates or expires before Tenant’s Pro Rata Share of such charges can be
determined, then Tenant’s obligation to pay such charges to Landlord shall
survive the expiration or earlier termination of this Lease.  Tenant shall pay
Tenant’s Pro Rata share of the Operating Expense

 

--------------------------------------------------------------------------------


 

Charges portion of the Non-Rental Component as follows:  Landlord shall provide
Tenant with a good faith estimate of the Operating Expense Charges for each
Fiscal Year (as used herein, the term “Fiscal Year” means the period beginning
on November 1st of a year and ending on October 31st of the following year) or
portion thereof during the Term.  Landlord’s estimate of Tenant’s Pro Rata Share
of the Operating Expense Charges payable to Landlord on the first day of each
month during the period commencing on the Commencement Date and ending on
October 31, 2014 is                                                           
Dollars ($                                ).  Thereafter, to assist Tenant with
its budget forecasting, Landlord shall endeavor to provide Tenant with
Landlord’s monthly estimate of Tenant’s Pro Rata Share of the Operating Expense
Charges for each succeeding Fiscal Year during the Term by no later than
July 31st of each preceding Fiscal Year during the Term, as applicable, with the
understanding that any such new monthly estimate provided by Landlord for a
succeeding Fiscal Year will not be due or payable by Tenant until the
commencement of such succeeding Fiscal Year on November 1st of that year (and
notwithstanding that Landlord previously provided such estimate to Tenant on or
before July 31st of that year). As soon as is practical following the end of
each Fiscal Year during the Term, Landlord shall furnish Tenant with a statement
of the actual Operating Expense Charges for the prior Fiscal Year.  If Tenant’s
Pro Rata Share of the estimated Operating Expense Charges for the prior Fiscal
Year is more than the actual Operating Expense Charges for the prior Fiscal
Year, then Landlord shall either provide Tenant with a refund or apply any such
overpayment against Tenant’s Pro Rata Share of Operating Expense Charges due or
next becoming due, provided that if the Term expires before the determination of
the overpayment, Landlord shall refund any overpayment to Tenant after first
deducting the amount of Rent due.  If Tenant’s Pro Rata Share of the estimated
Other Operating Expense Charges for the prior Fiscal Year is less than the
Tenant’s Pro Rata Share of the actual Other Operating Expense Charges for such
prior Fiscal Year Tenant shall pay Landlord, within 30 days after its receipt of
the statement of actual Other Operating Expense Charges any underpayment for the
prior Fiscal Year.

 

4.                                      Use; Compliance with Laws; Rules. 
Tenant may use the Premises only for the uses made of the Premises by Tenant
immediately prior to the Commencement Date.  Tenant shall promptly observe and
comply with all laws, recorded covenants, conditions and restrictions, private
agreements, and any other recorded instruments affecting the use of the Premises
and Project; provided, however, that Tenant shall not be required to comply with
any laws requiring the construction of alterations in the Premises or the
Project, unless due to Tenant’s particular use of the Premises or any
alterations or improvements to the Premises made by or on behalf of Tenant after
the Commencement Date.  Tenant shall not do or permit anything to be done in,
about or with respect to the Premises which would (a) injure the Premises or
(b) vibrate, shake, overload, or impair the efficient operation of the Premises
or the building systems located therein.  Tenant shall observe and comply with,
and shall cause its employees to observe and comply with, reasonable rules and
regulations governing the Project as may from time-to-time be promulgated by
Landlord upon twenty (20) days prior written notice to Tenant, and such
rules and regulations as provided in Exhibit C attached hereto and made a part
hereof. Subject to factors beyond Landlord’s control and subject to the other
provisions of this Lease, including, without limitation, Sections 13 and 14,
during the Term, Tenant shall have access to the Premises and entry access to
the Building twenty-four (24) hours per day, seven (7) days per week year round.
[FOR CALIFORNIA OWNED SITES ONLY - For purposes of Section 1938 of the

 

--------------------------------------------------------------------------------


 

California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Premises have not undergone inspection by a Certified
Access Specialist (CASp).]

 

5.                                      Insurance.

 

a.                                      Landlord’s Insurance: Landlord shall
maintain for the duration of the Term, at Landlord’s sole cost, a policy of “all
risk” property insurance insuring the Premises and Project to at least 95% of
replacement value.

 

b.                                      Tenant’s Insurance:  Tenant shall
maintain for the duration of the Term, at Tenant’s sole cost, the following
insurance coverages and limits against claims for injuries to persons or damages
to property which may arise from or in connection with the operations performed
by the Tenant on or about the Premises and Project:

 

(i)                                     General Liability:  Not less than
$5,000,000 per occurrence for bodily injury, personal injury and property
damage.  If Commercial General Liability Insurance or other form with a general
aggregate limit is used, either the general aggregate limit shall apply
separately to the Project or the general aggregate limit shall be twice the
required occurrence limit;

 

(ii)                                  Automobile Liability:  Not less than
$5,000,000 per accident for bodily injury and property damage;

 

(iii)                               Employers Liability:  Not less than
$5,000,000 per accident for bodily injury or disease;

 

Excess liability insurance may be used by Tenant to meet the policy limit
requirements under clauses (i), (ii) and (iii) above. Further, the general
liability and the automobile liability policies referenced above in clauses
(i) and (ii) above, respectively, are to contain, or be endorsed to contain, the
following provisions: (1) Landlord, its officers, directors and employees are
covered as additional insureds with respect to liability arising out of
automobiles owned, leased, hired or borrowed by or on behalf of Tenant, and with
respect to liability arising out of work or operations performed by or on behalf
of Tenant on or about the Premises, including materials, parts, or equipment
furnished in connection with such work or operations; and (2) for any claims
related to the Premises or work performed by the Tenant on or about the
Premises, Tenant’s insurance coverage shall be primary insurance to Landlord,
and Landlord’s officers, directors and employees.  Any insurance or
self-insurance maintained by Landlord shall be excess of Tenant’s insurance and
shall not contribute with it.

 

(iv)                              Property Insurance:  Full replacement value
and to include broad form coverage insuring Tenant’s inventory, tenant
improvements, fixtures, equipment and belongings on or serving the Premises;

 

--------------------------------------------------------------------------------


 

(v)                                 Verification of Coverage: Tenant shall
furnish Landlord with certificates and amendatory endorsements effecting all of
the insurance coverages required by this Section 5(b).

 

(vi)                              Use of Contractors: Any contractors performing
work in the Premises on behalf of Tenant must satisfy all of the insurance
requirements that Tenant is required to satisfy under this Section 5(b) and
provide certificates of insurance to Landlord confirming the same prior to the
commencement of any such work.

 

6.                                      Taxes.  Landlord shall pay before
delinquency all real property taxes on the Project, subject to reimbursement by
Tenant of Tenant’s Pro Rata Share of such taxes as Operating Expense Charges. 
Tenant shall pay before delinquency all taxes imposed against Tenant’s personal
property.

 

7.                                      Release and Waiver of Subrogation. 
Notwithstanding anything to the contrary herein, Landlord and Tenant hereby
release each other, and their respective agents, employees, subtenants, and
contractors, from all liability for damage to any property that is caused by or
results from a risk which is actually insured against or which would normally be
covered by “all risk” property insurance, without regard to the negligence or
willful misconduct of the entity so released.

 

8.                                      Indemnity.  Each party shall defend,
indemnify, protect and hold harmless the other from and against any and all
liability, loss, claim, damage and cost (including attorneys’ fees) to the
extent due to the negligence or willful misconduct of the indemnifying party or
its agents, employees or contractors or the indemnifying party’s violation of
the terms of this Lease.  This indemnification shall survive the termination of
this Lease.  Notwithstanding the foregoing or anything to the contrary contained
in this Lease, in no event shall either party hereto be liable to the other
party hereto for any consequential (including, without limitation, any injury to
the other party’s business or loss of income or profit therefrom), punitive or
exemplary damages incurred in connection with this Lease.

 

9.                                      Hazardous Materials.  Tenant shall not,
without the prior written consent of Landlord, use, store, transport or dispose
of any Hazardous Material in or about the Premises or Project, except for
Hazardous Materials of a type and in amounts used by Tenant immediately prior to
the Commencement Date.  Tenant, at its sole cost, shall comply with all laws
relating to its use of Hazardous Materials during the Term.  If during the Term
Hazardous Materials stored, used, disposed of, emitted, or released on or about
the Building by Tenant or its agents, employees or contractors result in
contamination of the Building or the water or soil thereunder, then Tenant shall
promptly take any and all action necessary to clean up such contamination as
required by law.  Tenant shall indemnify, defend, protect and hold Landlord and
its officers, directors, employees, successors and assigns harmless from and
against, all losses, damages, claims, costs and liabilities, including
attorneys’ fees and costs, arising out of Tenant’s introduction, use, discharge,
disposal, storage or transport of Hazardous Materials on or about the Building
during the Term in violation of applicable law. “Hazardous Materials” shall mean
any material or substance that is now or hereafter designated by any applicable
governmental authority to be, or regulated by any applicable governmental
authority as, radioactive, toxic,

 

--------------------------------------------------------------------------------


 

hazardous or otherwise a danger to health, reproduction or the environment,
including, without limitation, asbestos and petroleum products.  Notwithstanding
the foregoing, nothing herein shall be deemed to alter or otherwise limit any of
Tenant’s or Landlord’s rights or obligations under that certain “Real Estate
Matters Agreement” between the parties,  which the parties anticipate will be
effective as of August 1, 2014, and to the extent there is any inconsistency
between the terms and conditions of the Real Estate Matters Agreement and this
Lease, the terms and conditions of the Real Estate Matters Agreement shall
govern and control.

 

10.                               Repairs.  Tenant accepts the Premises in “as
is” condition.  Tenant shall maintain in good order and condition the Premises;
provided, however, that Tenant shall in no event be required to perform any
repairs and maintenance (a) necessitated by the acts or omissions of Landlord or
its agents, employees or invitees, (b) to any of the building systems servicing
the Premises or any structural portions of the Premises, or (c) which could be
properly treated as a capital expenditure under generally accepted accounting
principles as in effect from time to time, with the exception that Tenant shall
be obligated to repair and maintain any alterations or improvements to the
Premises that are made and paid for by Tenant after the Commencement Date,
regardless of whether such repair or maintenance work would constitute a capital
expenditure.  Except for obligations which are Tenant’s responsibility pursuant
to the preceding sentence, Landlord shall maintain the Premises and Project in
good, working order.

 

11.                               Alterations.  No alterations or improvements
shall be made to the Premises without the prior written consent of Landlord,
which consent shall not be unreasonably withheld.  All work performed in
connection with alterations shall comply within all laws and applicable
requirements of insurance carriers and shall be performed in a good and
workmanlike manner by a licensed contractor approved by Landlord.  Tenant shall
keep the Premises and Project free of any liens arising out of work performed by
or for Tenant.  All alterations or improvements that cannot be removed without
material damage to the Premises shall be deemed part of the Premises upon
installation.  Unless Landlord waives such right in writing at the time it
consents to any alteration or improvements, Landlord shall have the right to
require Tenant to remove any alterations or improvements it constructs in the
Premises upon the termination of this Lease and to repair any damage to the
Premises and Project caused by such removal.

 

12.                               Services.  Landlord shall provide to Tenant
the utilities and services to the Premises (at the levels provided immediately
prior to the Commencement Date) described in Exhibit B attached hereto. 
Landlord shall not, however, be liable for the interruption of any such services
or utilities for causes beyond Landlord’s reasonable control.  Tenant shall
contract for and pay directly when due any and all other utilities and services
used by Tenant in the Premises prior to the Commencement Date.

 

13.                               Damage.  If the Premises or any portions of
the Project serving the Premises are damaged by any peril, Landlord shall
restore the Premises and such portions of the Project to substantially the same
condition as existed immediately prior to such damage, unless this Lease is
terminated by Landlord or Tenant as set forth below.  Landlord shall have the
right to terminate this Lease, which option may be exercised by delivery to
Tenant of a written notice within sixty (60) days after the date of such damage,
in the event that:  (a) the Premises or portions of the Project serving the
Premises are damaged by a peril both not covered by the type

 

--------------------------------------------------------------------------------


 

of insurance Landlord is required to carry under this Lease and not actually
covered by valid and collectible insurance carried by Landlord to such an extent
that the estimated cost to restore the such areas exceeds ten percent (10%) of
the then actual replacement cost thereof (and Tenant does not agree to pay the
uninsured amount); or (b) the damage to the Premises or portions of the Project
serving the Premises cannot reasonably be restored within one hundred eighty
(180) days.  If the Premises or portions of the Project serving the Premises are
damaged due to any peril, Tenant shall be entitled to an abatement of all Rent
to the extent of the interference with Tenant’s use of the Premises occasioned
thereby.  If the damage resulting therefrom cannot be (or is not in fact)
repaired within one hundred eighty (180) days following the occurrence of such
event, then Tenant also shall be entitled to terminate this Lease by delivery of
written notice of termination to Landlord at any time prior to restoration of
such damage.

 

14.                               Condemnation.  If all or any part of the
Premises is taken by the exercise of the power of eminent domain or a voluntary
transfer in lieu thereof (a “Condemnation”), this Lease shall terminate as to
the part of the Premises taken.  If the Premises cannot be restored within one
hundred eighty days (180) days of the Condemnation and made reasonably suitable
for Tenant’s continued occupancy, then Tenant shall have the right to terminate
this Lease by delivery of written notice to Landlord within thirty (30) days
after such Condemnation.  If this Lease is not terminated following a
Condemnation, Landlord shall make all repairs and alterations that are
reasonably necessary to make the portion of the Premises not taken a complete
architectural unit reasonably suitable for Tenant’s occupancy, and Rent shall be
reduced in proportion to the reduction in utility to the Premises following the
Condemnation.  Tenant shall be entitled to receive any Condemnation proceeds for
the unamortized value of alterations installed in the Premises at Tenant’s
expense, Tenant’s relocation and moving costs and lost goodwill.  The balance of
the award shall be the property of Landlord.

 

15.                               Assignment and Subletting.  Tenant may not
assign this Lease, sublet the Premises or permit any use of the Premises by
another party (collectively, “Transfer”), without the prior written approval of
Landlord, which approval may be granted or withheld in Landlord’s sole and
absolute discretion, except in connection with a Transfer resulting from a
Reorganization (defined below), in which case, Landlord’s consent to the
Transfer resulting from a Reorganization shall not be unreasonably withheld. 
Landlord shall inform Tenant of Landlord’s approval or disapproval of the
proposed Transfer within thirty (30) days after Landlord’s receipt of Tenant’s
written request for approval of the proposed Transfer.  Landlord’s consent to
one Transfer shall not constitute consent to a subsequent Transfer. No Transfer
shall affect the continuing primary liability of Tenant (which, following the
Transfer, shall be joint and several with the assignee), and Tenant shall not be
released from performing any of the terms, covenants and conditions of this
Lease.

 

a.                                      Reorganization.  As used herein, the
term “Reorganization” shall mean an assignment or transfer by operation of law
or otherwise in connection with a merger, consolidation, reorganization, stock
or asset sale or other like transaction by Tenant.  Without limiting other
situations in which it may be reasonable for Landlord to withhold its consent to
a proposed Transfer resulting from a Reorganization by Tenant, Landlord and
Tenant agree that it shall be reasonable for Landlord to withhold its consent in
any one or more of the following situations: (i) in Landlord’s reasonable
judgment, the financial strength, credit, character or

 

--------------------------------------------------------------------------------


 

business or professional standing of the proposed transferee at the time of the
proposed Transfer is not sufficient for the performance of the applicable
obligations of the Tenant under this Lease (as they apply to the subject portion
of the Premises at issue); (ii) a proposed transferee whose impact or effect on
Landlord’s operations on the Project or the common facilities or the utility,
efficiency or effectiveness of any utility or telecommunication system serving
the Project, would be materially adverse or materially disadvantageous or
require material improvements or changes to the Project; (iii) the existence of
any monetary or material non-monetary default by Tenant under this Lease beyond
any applicable notice and cure periods; (iv) Landlord reasonably determines that
the proposed Transfer would have the effect of materially increasing the
expenses associated with operating, maintaining and repairing the Project;
(v) the proposed transferee will use, store or handle Hazardous Materials
(defined above) in or about the Premises of a type, nature or quantity not then
reasonably acceptable to Landlord and which require a governmental use permit;
or (vi) the proposed transferee is engaged either directly or indirectly
(through an affiliated entity or otherwise) in any business line or product that
competes with that of Landlord.  Notwithstanding the foregoing, if Tenant has
requested Landlord’s approval of any proposed Transfer resulting from a
Reorganization, the proposed Transfer and Reorganization are not a subterfuge by
Tenant to avoid its obligations under this Lease, and Landlord has elected to
disapprove the Transfer resulting from the Reorganization for any reason other
than that set forth in clause (iii) above, then Tenant shall have the right to
provide Landlord with written notice of Tenant’s intention to terminate this
Lease within thirty (30) days after the date by which Tenant has received
Landlord’s written disapproval of the proposed Transfer, and Tenant shall be
entitled to terminate this Lease within one hundred eighty (180) days following
the end of such thirty (30)-day period.

 

16.                               Default.  Tenant shall be in default of its
obligations under this Lease if any of the following events occur:  (a) Tenant
fails to pay any Rent when due, when such failure continues for ten
(10) business days after written notice from Landlord to Tenant of a
delinquency; (b) Tenant fails to perform any term, covenant or condition of this
Lease (except those requiring payment of Rent) and fails to cure such breach
within thirty (30) days after delivery of a written notice specifying the nature
of the breach; provided, however, that if more than thirty (30) days reasonably
are required to remedy the failure, then Tenant shall not be in default if
Tenant commences the cure within the thirty (30) day period and thereafter
diligently endeavors to complete the cure; (c) Tenant makes a general assignment
of its assets for the benefit of its creditors, including attachment of,
execution on, or the appointment of a custodian or receiver with respect to a
substantial part of Tenant’s property or any property essential to the conduct
of its business; or (d) a petition is filed by or against Tenant under the
bankruptcy laws of the United States or any other debtors’ relief law or
statute, unless such petition is dismissed within sixty (60) days after filing.

 

17.                               Remedies.  In the event of any default by
Tenant, Landlord shall have the following remedies, in addition to all other
rights and remedies provided by any law or otherwise provided in this Lease, to
which Landlord may resort cumulatively or in the alternative:

 

a.                                      Landlord may, at Landlord’s election,
keep this Lease in effect and enforce by an action at law or in equity all of
its rights and remedies under this Lease, including (i) the right to recover the
Rent and other sums as they become due by appropriate legal action, (ii) the

 

--------------------------------------------------------------------------------


 

right to make payments required of Tenant or perform Tenant’s obligations and be
reimbursed by Tenant for the cost thereof, (iii) the remedies of injunctive
relief and specific performance to compel Tenant to perform its obligations
under this Lease, and (iv) the right to recover the Rent as it becomes due under
this Lease.

 

b.                                      Landlord may, at Landlord’s election,
terminate this Lease by giving Tenant written notice of termination, in which
event this Lease shall terminate on the date set forth for termination in such
notice.  Any such termination shall not relieve Tenant from its obligation to
pay sums then due Landlord or from any claim against Tenant for damages or Rent
previously accrued or then accruing.  In the event Landlord terminates this
Lease, Landlord shall be entitled, at Landlord’s election, to damages in an
amount as permitted under applicable law, including, without limitation: 
(i) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%); and (ii) any other amount
necessary to compensate Landlord for all detriment proximately caused by
Tenant’s failure to perform Tenant’s obligations under this Lease, or which in
the ordinary course of things would be likely to result therefrom.

 

c.                                       Landlord waives any right by statute,
common law, contract or otherwise for distraint, landlord’s lien or any other
similar right or remedy with respect to the personal property of Tenant.

 

18.                               Right to Cure Defaults.  If Tenant fails to
pay any sum of money to Landlord, or fails to perform any other act on its part
to be performed hereunder, then Landlord may, but shall not be obligated to,
after passage of any applicable notice and cure periods (except in the case of
an emergency, in which case no cure period is required), make such payment or
perform such act.  All such sums paid, and all reasonable costs and expenses of
performing any such act, shall be deemed Additional Rent payable by Tenant to
Landlord upon demand.

 

19.                               Surrender; Holdover.  Prior to expiration or
earlier termination of this Lease, Tenant shall remove all of its personal
property and equipment and shall surrender the Premises to Landlord broom clean,
in the same condition as exists on the Commencement Date, reasonable wear and
tear, alterations or other improvements in the Premises that Tenant is permitted
to surrender at the expiration or earlier termination of this Lease, and damaged
caused by casualty or condemnation excepted.  Additionally, Tenant shall be
obligated to remove any and all of its Building and exterior identification
signage that was installed on or about the Premises or Project pursuant to
Section 27 below and repair any damage caused by such removal.  If the Premises
are not so surrendered or Tenant’s identification signage is not so removed,
then Tenant shall be liable to Landlord for all costs incurred by Landlord in
returning the Premises and Project to the required condition.  If Tenant gives
Landlord written notice at least ninety (90) days before the expiration date of
the Term, Tenant may extend the expiration date of the Term for a period not to
exceed ninety (90) days, on the same terms and conditions as applicable during
the last month of the Term, including without limitation, the Base Rent amount
payable for such month.  In the event that Tenant does not surrender the
Premises upon the expiration (as it may be extended pursuant to the preceding
sentence) or earlier termination of

 

--------------------------------------------------------------------------------


 

this Lease as required above, Tenant shall indemnify, defend, protect and hold
harmless Landlord from and against all loss, cost, claim, damage and liability
resulting from Tenant’s delay in surrendering the Premises and pay Landlord
holdover rent in an amount equal to one hundred fifty percent (150%) of the
Occupancy Cost payable under this Lease during the last month of the Term.

 

20.                               Estoppel Certificates.  Within ten
(10) calendar days after receipt of written demand by either party, the other
party shall execute and deliver to the requesting party an estoppel certificate
(a) certifying that this Lease is unmodified and in full force and effect or, if
modified, the nature of such modification; (b) acknowledging, to the best of the
responding party’s knowledge, that there are no uncured defaults on the part of
the requesting party; and (c) certifying such other information as is reasonably
required by the requesting party.

 

21.                               Subordination.  This Lease is subject and
subordinate to all present and future ground leases, underlying leases,
mortgages, deeds of trust or other encumbrances, and all renewals, modifications
and replacements thereof affecting any portion of the Building (collectively,
the “Mortgages”).  Notwithstanding the foregoing, such subordination to future
Mortgages shall be conditioned upon Tenant’s receipt of a recognition agreement
from the holder of the applicable Mortgage in form reasonably acceptable to
Tenant.

 

22.                               Landlord’s Right to Enter.  Provided Landlord
complies with all of Tenant’s reasonable security measures, Landlord or its
agents may, upon reasonable notice (except in the case of emergency), enter the
Premises at any reasonable time for the purpose of inspecting the same,
supplying any service to be provided by Landlord to Tenant, making necessary
alterations or repairs or for any other purpose permitted under this Lease.

 

23.                               Late Charge.  If Tenant fails to pay to
Landlord any amount due hereunder within ten (10) business days after the due
date, Tenant shall pay Landlord upon demand a late charge equal to five percent
(5%) of the delinquent amount accruing from the due date.  In addition, Tenant
shall pay to Landlord interest on all amounts due, at the rate of the prime rate
published in the The Wall Street Journal plus two percent (2%) or the maximum
rate allowed by law, whichever is less, from the due date to and including the
date of the payment.

 

24.                               Notices.  Any notice given under this Lease
shall be in writing and shall be hand delivered or mailed (by registered mail,
return receipt requested, postage prepaid), addressed as follows:  (a) if to
Tenant:  (i) the Premises, Attn.:                                and
(ii)                                         , Attn.:
                                          ; and (b) if to Landlord:  (i) the
Premises, Attn.:                      and
(ii)                                         , Attn.:
                                        .  Any notice shall be deemed to have
been given when hand delivered or, if mailed, three (3) business days after
mailing.

 

25.                               Effect of Conveyance.  As used in this Lease,
the term “Landlord” means the owner of the Project, or the holder of a leasehold
interest in the Project pursuant to a superior lease.   In the event of any
assignment or transfer of the Project by Landlord, Landlord shall be and hereby
is entirely relieved of all covenants and obligations of Landlord accruing after
the

 

--------------------------------------------------------------------------------


 

date of such transfer, and it shall be deemed and construed that any transferee
has assumed and shall carry out all covenants and obligations thereafter to be
performed by Landlord hereunder.

 

26.                               Parking.  Tenant shall have the right to use
throughout the Term Tenant’s Pro Rata Share of the parking spaces in the
Project’s parking lot.

 

27.                               Signage.  Landlord may, in Landlord’s
reasonable discretion, upon request by Tenant, provide Tenant with directory
signage and other signage (taking into consideration Tenant’s Pro Rata Share of
the Project), in accordance with a design and at a location that is mutually
acceptable to Landlord and Tenant and in accordance with applicable laws. 
Tenant shall reimburse Landlord for all reasonable costs incurred by Landlord in
installing any such signage promptly upon Tenant’s receipt of a written invoice
from Landlord.

 

28.                               Right of First Offer to Lease:  If at any time
during the Term, Landlord determines to lease to an unaffiliated, third-party
tenant any space (other than the Premises) located in the Project (the
“Expansion Space”), then Landlord shall so notify Tenant in writing (the “ROFO
Notice”) and Tenant shall have fifteen (15) business days after receipt of
Landlord’s ROFO Notice to notify Landlord of Tenant’s intention to lease such
Expansion Space.  The terms of any such lease shall be on the same terms and
conditions as this Lease, including, without limitation, the then remaining
term, except that the Rental Component of the Occupancy Cost per rentable square
foot of Expansion Premises shall be the then Fair Market Rent of the Expansion
Premises, as determined by Landlord, which rental value shall be included in
Landlord’s ROFO Notice to Tenant.  If Tenant timely provides Landlord with
written notice of Tenant’s election to lease the Expansion Space within said
fifteen (15)-business day period, then the parties shall consummate the lease of
such space by the preparation and execution of an amendment to this Lease within
fifteen (15) days after Landlord’s receipt of Tenant’s notice.  If Tenant does
not indicate in writing its agreement to lease the Expansion Space within said
fifteen (15)-business day period, then Landlord thereafter shall have the right
to lease the Expansion Space to a third party.

 

29.                               OFAC Compliance. Each party shall take any
actions that may be required to comply with the terms of the USA Patriot Act of
2001, as amended, any regulations promulgated under the foregoing law, Executive
Order No. 13224 on Terrorist Financing, any sanctions program administrated by
the U.S. Department of Treasury’s Office of Foreign Asset Control or Financial
Crimes Enforcement Network, or any other laws, regulations or executive orders
designed to combat terrorism or money laundering, if applicable, to this Lease. 
Each party represents and warrants to the other party that it is not an entity
named on the List of Specially Designated Nationals and Blocked Persons
maintained by the U.S. Department of Treasury, as last updated prior to the date
of this Lease.

 

30.                               Reserved.

 

31.                               Miscellaneous.  Each party represents that it
has not had any dealings with any real estate broker, finder, or other person
with respect to this Lease who is entitled to commission in connection with the
execution of this Lease.  Each party shall hold harmless the other from all
damages or claims that may be asserted by any broker, finder, or other person
with whom the

 

--------------------------------------------------------------------------------


 

indemnifying party has purportedly dealt.  This Lease shall in all respects be
governed by and construed in accordance with the laws of the state in which the
Premises are located.  If any term of this Lease is held to be invalid or
unenforceable by any court of competent jurisdiction, then the remainder of this
Lease shall remain in full force and effect to the fullest extent possible under
the law, and shall not be affected or impaired.  This Lease may not be amended
except by the written agreement of all parties hereto.  Time is of the essence
with respect to the performance of every provision of this Lease in which time
of performance is a factor.  Any executed copy of this Lease shall be deemed an
original for all purposes.  This Lease shall, subject to the provisions
regarding assignment and subletting, apply to and bind the respective heirs,
successors, executors, administrators and assigns of Landlord and Tenant.  The
language in all parts of this Lease shall in all cases be construed as a whole
according to its fair meaning, and not strictly for or against either Landlord
or Tenant.  The captions used in this Lease are for convenience only and shall
not be considered in the construction or interpretation of any provision
hereof.  When a party is required to do something by this Lease, it shall do so
at its sole cost and expense without right of reimbursement from the other party
unless specific provision is made therefor. Whenever one party’s consent or
approval is required to be given as a condition to the other party’s right to
take any action pursuant to this Lease, unless another standard is expressly set
forth, such consent or approval shall not be unreasonably withheld or delayed. 
This Lease may be executed in counterparts.

 

32.                               Right of First Offer to Purchase  Provided
that (a) Tenant has not assigned this Lease and (b) Tenant is not, at the time
Landlord would otherwise deliver a Landlord’s Offer (defined below), subleasing
more than                         % of the Premises, it being intended that all
rights pursuant to this provision are and shall remain personal to the original
Tenant under this Lease, and shall not be transferable or exercisable by or for
the benefit of any other party, and so long as no default (beyond applicable
notice and cure periods) on the part of Tenant then exists under this Lease,
Tenant shall have a right of first offer to purchase Landlord’s interest in the
Project on the terms and conditions provided below.  As used herein, for
purposes hereof, the term “control” means the direct or indirect ownership of
more than fifty percent (50%) of the voting securities of an entity or
possession of the right to vote more than fifty percent (50%) of the voting
interest in the ordinary direction of the entity’s affairs.

 

(a)                                 If Landlord decides to sell its fee interest
in the Project, Landlord shall submit to Tenant a written offer (“Landlord’s
Offer”) identifying the price at which Landlord is willing to offer the Project
for sale based upon Landlord’s reasonable good faith belief as to the fair
market value of the Project (the “Purchase Price”); provided, however, that if a
sale under this Section 32 actually closes within five (5) years from the
Commencement Date, then, notwithstanding the foregoing or anything to the
contrary contained in this Section 32, the Purchase Price for the Project shall
be equal to the Net Book Value (as defined below) of the Project as of the
Commencement Date.  Within thirty (30) days after receipt of Landlord’s Offer,
Tenant shall give Landlord written notice of Tenant’s rejection or unqualified
and unconditional acceptance of Landlord’s Offer.  As used herein, the “Net Book
Value shall mean  he allocated value of the ROFR Property as of the “Operational
Separation Date” as determined and defined in the Master Separation Agreement
between the parties, which the parties anticipate will be effective as of
August 1, 2014.

 

--------------------------------------------------------------------------------


 

(b)                                 If Tenant timely accepts Landlord’s Offer as
provided above, Landlord shall, within ten (10) business days after Landlord’s
receipt of notice of Tenant’s acceptance, submit to Tenant a Purchase and Sale
Agreement prepared by Landlord’s counsel for the Project providing for (i) sale
of the Project on an “as is” basis without representations or warranties of any
kind except with respect to Landlord’s existence and authority to sell; (ii) a
Fifty Thousand Dollar ($50,000.00) cash deposit to be paid by Tenant to Landlord
upon execution of the Purchase and Sale Agreement, which shall be increased to
equal three percent (3%) of the Purchase Price upon waiver of Tenant’s due
diligence contingency, all of which funds shall be placed in an escrow with a
nationally-recognized title company selected by Landlord and reasonably
acceptable to Tenant until the closing and (A) be applied towards the Purchase
Price at closing or (B) be refundable to Tenant if and only if the purchase
fails to close due to no fault of Tenant (and shall otherwise be nonrefundable);
(iii) all cash consideration; (iv) a due diligence period of forty-five (45)
days following the date of Landlord’s receipt of Tenant’s notice of acceptance
in order to complete its title, survey and other property evaluations;
(v) closing within fifteen (15) days after the aforementioned due diligence
period expires; (vi) allocation of closing costs (including transfer taxes and
escrow fees) in accordance with El Paso County custom; (vii) no contingencies to
closing other than (A) Tenant’s aforementioned due diligence period and
(B) performance by the parties of their respective obligations under the
Purchase and Sale Agreement; and (viii) incorporating the other terms of sale
specified in Landlord’s Offer (if any).  The parties shall then have a period of
up to twenty (20) business days from Tenant’s receipt of the draft Purchase and
Sale Agreement within which to negotiate in good faith and execute the final
form of the Purchase and Sale Agreement consistent with the foregoing.  At
Tenant’s written request received by Landlord prior to the end of such
negotiation period, (x) Landlord shall provide to Tenant, without representation
or warranty of any kind, copies of any and all environmental and physical plant
reports and studies for the Project then in Landlord’s possession and not
previously delivered to Tenant and (y) Landlord shall provide Tenant with
reasonable access to Landlord’s lease files for the Project to enable Tenant to
review any correspondence with any governmental agencies regarding the Project,
which Tenant shall be permitted to copy ((x) and (y) collectively, the “Property
Documents”), all of which Property Documents shall be returned to Landlord if
the closing does not occur for any reason.

 

(c)                                  If Tenant rejects Landlord’s Offer, then
Landlord shall be free to sell its fee interest in the Project without regard to
Tenant’s right of first offer to purchase at any sales price and on any terms as
Landlord may elect in its sole discretion; provided, however, that if Landlord
has not entered into a binding agreement to sell its fee interest in the Project
within one (1) year after Landlord’s receipt of Tenant’s rejection notice,
Tenant shall once again have Tenant’s right of first offer to purchase as
provided in this Section 32; and provided further, however, that before entering
into any agreement to sell its fee interest in the Project within such one
(1)-year period after Landlord’s receipt of Tenant’s rejection notice for a
price that is lower than ninety-five percent (95%) of the Purchase Price,
Landlord shall first offer to sell its fee interest in the Project to Tenant at
the reduced price Landlord is willing to accept, in which event Landlord’s
written offer to Tenant to sell at the reduced price shall be treated as a new
Landlord’s Offer subject to all of the provisions of this Section 32, except
that if Tenant again rejects Landlord’s Offer (i.e., at the reduced price), then
Landlord will have no further obligation for the remainder of the Term to
present a Landlord’s Offer to Tenant with respect to its fee interest in the
Project.  If Landlord does enter into an agreement to sell its fee interest in
the

 

--------------------------------------------------------------------------------


 

Project to a third party following Tenant’s rejection of Landlord’s Offer, and
such fee interest is subsequently sold to such third party, then this right of
first offer shall lapse and be null and void, and of no further force or effect.

 

(d)                                 If Tenant does not give Landlord written
notice of Tenant’s acceptance or rejection within thirty (30) days after receipt
of Landlord’s Offer as provided above, or if Tenant accepts Landlord’s Offer and
either (i) despite their good faith efforts Landlord and Tenant for any reason
do not execute a Purchase and Sale Agreement within the twenty (20)-business day
period as described above (it being understood that Landlord and Tenant shall
each be obligated to use good faith efforts to consummate a purchase and sale
agreement consistent with the terms of this Section 32 within such twenty
(20)-business day period) or (ii) Tenant fails to close the purchase of the
Project after entering into a Purchase and Sale Agreement through no fault of
Landlord, then (in any of those events), the provisions of this Section 32 shall
be null and void and of no further force or effect, and Landlord shall then and
at all times thereafter be free to sell the Project to any person or entity upon
whatever terms Landlord in its sole discretion may find acceptable.

 

(e)                                  Tenant’s right of first offer to purchase
shall not apply with respect to any of the following transactions:  (i) a sale
at foreclosure (or a deed in lieu of foreclosure) or any sale by a mortgagee of
the Project following foreclosure (or a deed in lieu of foreclosure); (ii) a
conveyance to a corporation, partnership, limited liability company, trust or
other form of entity wholly or partially in exchange for stock, or other form of
beneficial equity interest in such entity as part of a corporate, partnership or
similar restructuring, acquisition, merger or other similar transaction and not
as a means of circumventing the rights granted to Tenant under this Section 32;
or (iii) a conveyance to any person or entity which, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with Landlord, provided that the right of first offer to purchase
shall survive any transaction of the kind described in this clause (iii).

 

(f)                                   If Tenant timely accepts Landlord’s Offer,
and the Purchase and Sale Agreement is timely executed, the closing of the sale
of the Project shall be held at the time and place specified in the Purchase and
Sale Agreement.  At the closing, a special warranty deed, together with such
other instruments and documents as may be reasonably necessary to effectuate the
sale of the Project to Tenant, shall be deposited in the escrow established by
the parties.  The instruments and documents to be deposited in escrow at the
closing shall be legally sufficient to convey Landlord’s fee interest in the
Project to Tenant free and clear of all loans, mortgages, deeds of trust, liens
and encumbrances except real property taxes not yet due, which real property
taxes shall be prorated as of the date of the closing.  The Purchase Price and
all other sums due at the time of closing shall be paid by delivery of funds in
escrow which are immediately available to Landlord upon closing.  Landlord’s
obligation to convey title to the Project in accordance herewith shall be fully
satisfied upon the willingness of the title company to issue to Tenant upon
payment by Landlord of its regularly scheduled premium its policy of CLTA (or,
at Tenant’s option, ALTA, provided Tenant bears the incrementally incurred costs
associated with the procurement of ALTA coverage including any ALTA survey)
title insurance, containing such endorsements as Tenant may reasonably request
(at Tenant’s sole cost), insuring that Tenant is vested as the fee owner of the
Project subject only to the exceptions allowed by

 

--------------------------------------------------------------------------------


 

this paragraph.  Notwithstanding the foregoing, issuance of any title insurance
endorsements shall not be a condition to Tenant’s obligation to close the
transaction.

 

(g)                                  Recordation of Memorandum.  A short form
memorandum of this right of first offer in the form attached hereto as Exhibit A
may be recorded within thirty (30) days after the Commencement Date.  If this
right of first offer is terminated or voided under the provisions of Sections
32(a) through 32(f) (inclusive) above, Tenant shall deliver to Landlord within
thirty (30) days after Tenant’s receipt of Landlord’s written request, an
executed and acknowledged termination of this ROFO in the form attached hereto
as Schedule 1.

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the day first
above written.

 

LANDLORD:

 

TENANT:

 

 

 

                                                                                              ,

 

                                                                                            ,

a Delaware corporation

 

a Delaware corporation

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE PREMISES, INCLUDING DESCRIPTION OF SHARED AREAS

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF NON-RENTAL COMPONENT OF OCCUPANCY COSTS

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PROJECT RULES AND REGULATIONS

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SHORT FORM OF RIGHT OF FIRST OFFER

(                                                              )

Property Address

 

By this Short Form of Right of First Offer effective as of
                                        , the undersigned party designated as
“Offeror” hereby grants to                                   , a
                                 (“Offeree”) a right of first offer to purchase
Offeror’s right, title and interest in and to the real property located at
                                ,                             , Colorado, which
real property is more particularly described on Exhibit A attached hereto and
made a part hereof, on the terms and conditions set forth in Paragraph 32 of
that certain Lease dated August 1, 2014 between Offeror and Offeree concerning
such real property (the “Lease”).

 

Offeree’s right of First Offer expires automatically on the fifth (5th)
anniversary of the effective date hereof unless sooner terminated by action of
the parties or the Lease is sooner terminated.

 

IN WITNESS WHEREOF, the parties hereto have executed this Short Form of Right of
First Offer on the day and year first above written.

 

OFFEROR:

 

OFFEREE:

 

 

 

                                                  , a Delaware corporation

 

                                                  , a Delaware corporation

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TERMINATION OF RIGHT OF FIRST OFFER

(                                                              )

Property Address

 

By this Termination of Right of First Offer effective as of
                                  , the undersigned offeree (“Offeree”) hereby
acknowledges the termination of any and all rights it may have to purchase the
real property located at                                       ,
                                          , Colorado, and more particularly
described on Exhibit A attached hereto and made a part hereof, that were granted
to Offeree pursuant to that certain Right of First Offer to Purchase set forth
in Paragraph 32 of that certain Lease dated August 1, 2014 between Offeree and
                             concerning such real property dated
                      , a short form of which was recorded on
                               at Book No.               ,
Page                      of the records of                                 
County.

 

IN WITNESS WHEREOF, Offeree has executed this Termination of Right of First
Offer on the day and year first above written.

 

OFFEREE:

 

 

 

                                                  , a Delaware corporation

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------